 

--------------------------------------------------------------------------------

Exhibit 10.3

             (logo) [t77304001_v1.jpg]   Document A141TM – 2004              
Standard Form of Agreement Between Owner and Design-Builder
 
AGREEMENT made as of the             day of August in the year 2013
(In words, indicate day, month and year.)
 
BETWEEN the Owner:
(Name, legal status, address and other information)
 
Owner:
Silver Slipper Casino Venture, LLC.
5500 S. Beach Blvd.
Bay St. Louis, Mississippi 39520
 
With A Courtesy Copy To:
Full House Resorts, Inc.
4670 South Fort Apache Road, Suite #190
Las Vegas, Nevada 89147
 
and the Design-Builder:
(Name, legal status, address and other information)
 
WHD Silver Slipper, LLC.
11250 N.E. Holman Street
Portland, Oregon 97220
 
for the following Project:
(Name, location and detailed description)
 
Silver Slipper Hotel and Casino
5000 S. Beach Blvd.
Bay St. Louis, Mississippi 39520
 
The Owner and Design-Builder agree as follows.
ADDITIONS AND DELETIONS:
The author of this document has added information needed for its completion. The
author may also have revised the text of the original AIA standard form. An
Additions and Deletions Report that notes added information as well as revisions
to the standard form text is available from the author and should be reviewed. A
vertical line in the left margin of this document indicates where the author has
added necessary information and where the author has added to or deleted from
the original AIA text.
 
This document has important legal consequences. Consultation with an attorney is
encouraged with respect to its completion or modification.
 
Consultation with an attorney is also encouraged with respect to professional
licensing requirements in the jurisdiction where the Project is located.
           
To Develop and Construct a 142 Room Hotel Attached to Existing “Silver Slipper
Casino”,
Located in Bay St. Louis, Mississippi 
 

 

           (initial) [t77304001a_v1.jpg]

Init.

/
AIA Document A141™ – 2004. Copyright © 2004 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 14:54:12
on 08/09/2013 under Order No.0216057983_1 which expires on 05/13/2014, and is
not for resale.
1
 
User Notes:
(1816736354)
 

 

 

 

 

 

          TABLE OF ARTICLES          
1
THE DESIGN-BUILD DOCUMENTS
           
2
WORK OF THIS AGREEMENT
           
3
DATE OF COMMENCEMENT AND SUBSTANTIAL COMPLETION
           
4
CONTRACT SUM
           
5
PAYMENTS
           
6
DISPUTE RESOLUTION
           
7
MISCELLANEOUS PROVISIONS
           
8
ENUMERATION OF THE DESIGN-BUILD DOCUMENTS
          TABLE OF EXHIBITS             A TERMS AND CONDITIONS             B
DETERMINATION OF THE COST OF THE WORK             C INSURANCE AND BONDS        
    ARTICLE 1     THE DESIGN-BUILD DOCUMENTS
§ 1.1 The Design-Build Documents form the Design-Build Contract. The
Design-Build Documents consist of this Agreement between Owner and
Design-Builder (hereinafter, the “Agreement”) and its attached Exhibits;
Supplementary and other Conditions; Addenda issued prior to execution of the
Agreement; the Project Criteria, including changes to the Project Criteria
proposed by the Design-Builder and accepted by the Owner, if any; the
Design-Builder’s Proposal and written modifications to the Proposal accepted by
the Owner, if any; other documents listed in this Agreement; and Modifications
issued after execution of this Agreement. The Design-Build Documents shall not
be construed to create a contractual relationship of any kind (1) between the
Architect and Owner, (2) between the Owner and a Contractor or Subcontractor, or
(3) between any persons or entities other than the Owner and Design-Builder,
including but not limited to any consultant retained by the Owner to prepare or
review the Project Criteria. An enumeration of the Design-Build Documents, other
than Modifications, appears in Article 8.
 
§ 1.2 The Design-Build Contract represents the entire and integrated agreement
between the parties hereto and supersedes prior negotiations, representations or
agreements, either written or oral.
 
§ 1.3 The Design-Build Contract may be amended or modified only by a
Modification. A Modification is (1) a written amendment to the Design-Build
Contract signed by both parties, (2) a Change Order, (3) a Construction Change
Directive or (4) a written order for a minor change in the Work issued by the
Owner.
 
ARTICLE 2     THE WORK OF THE DESIGN-BUILD CONTRACT
§ 2.1 The Design-Builder shall fully execute the Work described in the
Design-Build Documents, except to the extent specifically indicated in the
Design-Build Documents to be the responsibility of others.
 
ARTICLE 3     DATE OF COMMENCEMENT AND SUBSTANTIAL COMPLETION
§ 3.1 The date of commencement of the Work shall be the date of this Agreement
unless a different date is stated below or provision is made for the date to be
fixed in a notice issued by the Owner.
(Insert the date of commencement if it differs from the date of this Agreement
or, if applicable, state that the date will be fixed in a notice to proceed.)
 

 

           (initial) [t77304001a_v1.jpg]

Init.

/
AIA Document A141™ – 2004. Copyright © 2004 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 14:54:12
on 08/09/2013 under Order No.0216057983_1 which expires on 05/13/2014, and is
not for resale.
2
 
User Notes:
(1816736354)
 

 

 

 

 

 

       
Design-Build Contractor shall commence the project within a reasonable period of
time after Owner issues a “Limited Notice To Proceed” authorizing Design-Build
Contractor to complete the Construction Documents, to apply to the Local
Jurisdiction for site work permits, and to mobilize to the site. Once site work
permits are issued, the Design-Build Contractor shall have Twelve (12) Months to
obtain a Certificate of Occupancy for the Hotel from the Local Jurisdiction.
 
If, prior to the commencement of Work, the Owner requires time to file
mortgages, documents related to mechanic’s liens and other security interests,
the Owner’s time requirement shall be as follows:
(Insert Owner’s time requirements.)
 
§ 3.2 The Contract Time shall be measured from the date of commencement, which
shall begin after Owner has issued its “Limited Notice To Proceed” and
Design-Builder has obtained from the Local Jurisdiction the necessary Site Work
Permits/Land Disturbance Permit subject to adjustments of this Contract Time as
provided in the Design-Build Documents, but completed not later than Twelve (12)
Months after the Site Work Permits/Land Disturbance Permit is issued for
commencement of construction.
(Insert provisions, if any, for liquidated damages relating to failure to
complete on time or for bonus payments for early completion of the Work.)
 
NONE
 
§ 3.3 The Design-Builder shall achieve Substantial Completion of the Work not
later than Approximately September 30, 2014, but To Be Completed Not Later than
Twelve (12) Months after the Site Work Permits/Land Disturbance Permit is Issued
for Commencement of Construction, In Accordance With Article 3.1 and Article 3.2
(above), and in accordance with Design-Build Contractor’s Construction Project
Schedule
(Insert number of calendar days. Alternatively, a calendar date may be used when
coordinated with the date of commencement. Unless stated elsewhere in the
Design-Build Documents, insert any requirements for earlier Substantial
Completion of certain portions of the Work.)
 

 

    Portion of Work
Substantial Completion Date
     
N/A
                ARTICLE 4     CONTRACT SUM      
§ 4.1 The Owner shall pay the Design-Builder the Contract Sum in current funds
for the Design-Builder’s performance of the Design-Build Contract. The Contract
Sum shall be one of the following:
(Check the appropriate box.)
 

              [ X ]  Stipulated Sum in accordance with Section 4.2 below;      
          [     ] Cost of the Work Plus Design-Builder’s Fee in accordance with
Section 4.3 below;                 [     ] Cost of the Work Plus
Design-Builder’s Fee with a Guaranteed Maximum Price in accordance with Section
4.4 below.              
(Based on the selection above, complete either Section 4.2, 4.3 or 4.4 below.)
 
§ 4.2 STIPULATED SUM
§ 4.2.1 The Stipulated Sum shall be THIRTEEN MILLION NINE HUNDRED SEVENTY
THOUSAND SIX HUNDRED SIXTY-SIX AND NO/100 DOLLARS ($ 13,970,667.00), subject to
additions and deductions as provided in the Design-Build Documents. All
additions and deductions must be mutually agreed upon, in writing, by Owner’s
Designated Representative (Refer to Article 7.4) and Design-Build Contractor.
(NOTE: Construction Value Based Upon Attached “Exhibit “B” - Design-Builders
Proposal, Dated: August 9, 2013)
 

 

           (initial) [t77304001a_v1.jpg]

Init.

/
AIA Document A141™ – 2004. Copyright © 2004 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 14:54:12
on 08/09/2013 under Order No.0216057983_1 which expires on 05/13/2014, and is
not for resale.
3
 
User Notes:
(1816736354)
 

 

 

 

 

 

             
§ 4.2.2 The Stipulated Sum is based upon the following alternates, if any, which
are described in the Design-Build Documents and are hereby accepted by the
Owner:
 
None
 
§ 4.2.3 Unit prices, if any, are as follows:
                  Description Units Price ($0.00)       None                    
§ 4.2.4 Allowances, if any, are as follows:
(Identify and state the amounts of any allowances, and state whether they
include labor, materials, or both)
                  Allowance Amount ($0.00) Included Items       Subcontractor
Bonding Allowance $105,855.43                  
§ 4.2.5 Assumptions or qualifications, if any, on which the Stipulated Sum is
based, are as follows:
 
None
 

 

           (initial) [t77304001a_v1.jpg]

Init.

/
AIA Document A141™ – 2004. Copyright © 2004 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 14:54:12
on 08/09/2013 under Order No.0216057983_1 which expires on 05/13/2014, and is
not for resale.
4
 
User Notes:
(1816736354)
 

 

 

 

 

 

             
(Paragraphs deleted)
(Table deleted)
(Paragraphs deleted)
(Table deleted)
(Paragraphs deleted)
§ 4.5 CHANGES IN THE WORK
§ 4.5.1 Adjustments of the Contract Sum on account of changes in the Work may be
determined by any of the methods listed in Article A. 7 of Exhibit A, Terms and
Conditions.
 
(Paragraph deleted)
ARTICLE 5     PAYMENTS
§ 5.1 PROGRESS PAYMENTS
§ 5.1.1 Based upon Applications for Payment submitted to the Owner by the
Design-Builder, the Owner shall make progress payments on account of the
Contract Sum to the Design-Builder as provided below and elsewhere in the
Design-Build Documents.
 
§ 5.1.2 The period covered by each Application for Payment shall be one calendar
month ending on the last day of the month, or as follows:
 
§ 5.1.3 Provided that an Application for Payment is received not later than the
25th day of month, the Owner shall make payment to the Design-Builder not later
than the 15th day of the Following month. If an Application for Payment is
received by the Owner after the application date fixed above, payment shall be
made by the Owner not later than Thirty (30 ) days after the Owner receives the
Application for Payment.
 
(Paragraph deleted)
§ 5.1.5 With each Application for Payment where the Contract Sum is based upon a
Stipulated Sum, the Design-Builder shall submit the most recent schedule of
values in accordance with the Design-Build Documents. The schedule of values
shall allocate the entire Contract Sum among the various portions of the Work.
Compensation for design services shall be shown separately. The schedule of
values shall be prepared in such form and supported by such data to substantiate
its accuracy as the Owner may require. This schedule of values, unless objected
to by the Owner, shall be used as a basis for reviewing the Design-Builder’s
Applications for Payment.
 
§ 5.1.6 In taking action on the Design-Builder’s Applications for Payment, the
Owner shall be entitled to rely on the accuracy and completeness of the
information furnished by the Design-Builder and shall not be deemed to have made
a detailed examination, audit or arithmetic verification of the documentation
submitted in accordance with Sections 5.1.4 or 5.1.5, or other supporting data;
to have made exhaustive or continuous on-site inspections; or to have made
examinations to ascertain how or for what purposes the Design-Builder has used
amounts previously paid on account of the Agreement. Such examinations, audits
and verifications, if required by the Owner, will be performed by the Owner’s
accountants acting in the sole interest of the Owner.
 
§ 5.1.7 Except with the Owner’s prior approval, the Design-Builder shall not
make advance payments to suppliers for materials or equipment which have not
been delivered and stored at the site. Owner will use its best efforts to
establish a procedure where it may, at is sole discretion, advance payments for
equipment and materials, if Owner deems necessary and appropriate, upon
recommendation by Design-Build Contractor.
 
§ 5.2 PROGRESS PAYMENTS - STIPULATED SUM
§ 5.2.1 Applications for Payment where the Contract Sum is based upon a
Stipulated Sum shall indicate the percentage of completion of each portion of
the Work as of the end of the period covered by the Application for Payment.
 

 

           (initial) [t77304001a_v1.jpg]

Init.

/
AIA Document A141™ – 2004. Copyright © 2004 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 14:54:12
on 08/09/2013 under Order No.0216057983_1 which expires on 05/13/2014, and is
not for resale.
5
 
User Notes:
(1816736354)
 

 

 

 

 

 

              § 5.2.2 Subject to other provisions of the Design-Build Documents,
the amount of each progress payment shall be computed as follows:              
    .1 Take that portion of the Contract Sum properly allocable to completed
Work as determined by multiplying the percentage completion of each portion of
the Work by the share of the Contract Sum allocated to that portion of the Work
in the schedule of values, less retainage of Ten percent ( 10 %) on the Work,
other than services provided by design professionals and other consultants
retained directly by the Design-Builder. Pending final determination of cost to
the Owner of Changes in the Work, amounts not in dispute shall be included as
provided in Section A.7.3.8 of Exhibit A, Terms and Conditions;       .2
Add that portion of the Contract Sum properly allocable to materials and
equipment delivered and suitably stored at the site for subsequent incorporation
in the completed construction (or, if approved in advance by the Owner, suitably
stored off the site at a location agreed upon in writing), less retainage of
Five percent ( 5 %);
      .3
Subtract the aggregate of previous payments made by the Owner; and
      .4
Subtract amounts, if any, for which the Owner has withheld payment from or
nullified an Application for Payment as provided in Section A.9.5 of Exhibit A,
Terms and Conditions.
                § 5.2.3 The progress payment amount determined in accordance
with Section 5.2.2 shall be further modified under the following circumstances:
      .1
add, upon Substantial Completion of the Work, a sum sufficient to increase the
total payments to the full amount of the Contract Sum, less such amounts as the
Owner shall determine for incomplete Work, retainage applicable to such work and
unsettled claims; and
(Section A.9.8.6 of Exhibit A, Terms and Conditions requires release of
applicable retainage upon Substantial Completion of Work with consent of surety,
if any.)
      .2
add, if final completion of the Work is thereafter materially delayed through no
fault of the Design-Builder, any additional amounts payable in accordance with
Section A.9.10.3 of Exhibit A, Terms and Conditions.
              § 5.2.4 Reduction or limitation of retainage, if any, under
Section 5.2.2 shall be as follows:    
(If it is intended, prior to Substantial Completion of the entire Work, to
reduce or limit the retainage resulting from the percentages inserted in
Sections 5.2.2.1 and 5.2.2.2 above, and this is not explained elsewhere in the
Design-Build Documents, insert here provisions for such reduction or
limitation.)
 
Upon Completion of Fifty Percent (50%) of the Project, and provided Owner is in
agreement, retainage shall be established at Five Percent (5%) of the Stipulated
Sum contract value and no additional retainage shall be withheld. At Substantial
Completion, Owner may reduce the retainage from Five Percent (5%) to Two Percent
(2%) of the Stipulated Sum contract value. Owner shall be under no obligation to
release the retainage to the Design-Builder Contractor until the Project is
Substantially Complete and approved by Owner and a mutually agreed upon
independent third party. Further, Owner shall be under no obligation to release
the retainage should the Design Build Contractor be in material breach of this
Agreement.
As additional security for the Design Builder’s performance of the Work, Owner
shall retain from the initial draw payment(s) of Design Builder’s profit line
item, the sum of $176,796.00 which equals the first twenty five percent (25%) of
Design Builder’s profit. Such amount shall be released in thirds (1/3) to Design
Builder upon 80%, 90%, and 100% completion of the Work as certified by a
mutually agreed upon independent third party.
 
(Paragraphs deleted)
§ 5.5 FINAL PAYMENT
§ 5.5.1 Final payment, constituting the entire unpaid balance of the Contract
Sum, shall be made by the Owner to the Design-Builder no later than 30 days
after the Design-Builder has fully performed the Design-Build Contract,
including the requirements in Section A.9.10 of Exhibit A, Terms and Conditions,
except for the Design-Builder’s responsibility to correct non-conforming Work
discovered after final payment or to satisfy other requirements, if any, which
extend beyond final payment. (Owner designates Mr. Andre Hilliou, 4670 S. Fort
Apache Road, Suite #190, Las Vegas, Nevada as the Owner Representative
authorized to approve final payment. Owner’s Representative shall approve final
payment upon favorable recommendation from ROI Gaming, Inc., and DRB Consulting,
LLC.
 

 

           (initial) [t77304001a_v1.jpg]

Init.

/
AIA Document A141™ – 2004. Copyright © 2004 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 14:54:12
on 08/09/2013 under Order No.0216057983_1 which expires on 05/13/2014, and is
not for resale.
6
 
User Notes:
(1816736354)
 

 

 

 

 

 

              ARTICLE 6     DISPUTE RESOLUTION
 
§ 6.1 If the parties do not resolve their dispute through mediation pursuant to
Section A.4.3 of Exhibit A, Terms and Conditions, The method of binding dispute
resolution shall be the following:
(If the parties do not select a method of binding dispute resolution, then the
method of binding dispute resolution shall be by litigation in a court of
competent jurisdiction).
(Check one.)
                  [     ]
 Arbitration pursuant to Section A.4.4 of Exhibit A, Terms and Conditions
                [ X ] Litigation in a court of competent jurisdiction          
      [     ] Other (Specify)               NOTE: The prevailing party in any
action to interpret or enforce this Agreement shall entitled to an award of
attorney fees and costs as determined by the court.
 
(Paragraphs deleted)
ARTICLE 7     MISCELLANEOUS PROVISIONS
§ 7.1 The Architect, other design professionals and consultants engaged by the
Design-Builder shall be persons or entities duly licensed to practice their
professions in the jurisdiction where the Project is located and are listed as
follows:
(Insert name, address, license number, relationship to Design-Builder and other
information.)
 

 

                  Name and Address License Number Relationship to Other
Information           Design-Builder           JCJ Architecture   Subcontractor
                   
§ 7.2 Consultants, if any, engaged directly by the Owner, their professions and
responsibilities are listed below:
(Insert name, address, license number, if applicable, and responsibilities to
Owner and other information.)
                    Name and Address License Number Responsibilities Other
Information           to Owner           None                
§ 7.3 Separate contractors, if any, engaged directly by the Owner, their trades
and responsibilities are listed below:
(Insert name, address, license number, if applicable, responsibilities to Owner
and other information.)
            Name and Address License Number Responsibilities Other Information  
        to Owner           None                        
§ 7.4 The Owner’s Designated Representative is:
(Insert name, address and other information.)
         
Mr. Andre Hilliou
President of Silver Slipper Casino Venture, LLC.
4670 S. Fort Apache Road
Las Vegas, Nevada 89147
 
ahilliou@fullhouseresorts.com
(702) 221-7800
 

 

           (initial) [t77304001a_v1.jpg]

Init.

/
AIA Document A141™ – 2004. Copyright © 2004 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 14:54:12
on 08/09/2013 under Order No.0216057983_1 which expires on 05/13/2014, and is
not for resale.
7
 
User Notes:
(1816736354)
 

 

 

 

 

 

        All notices shall be directed to Owner’s Designated Representative with
a courtesy copy to: Ms. Elaine Guidroz, 777 Rising Star Drive, Rising Sun,
Indiana 47040. E-Mail: eguidroz@fullhouseresorts.com. Telephone: (812) 438-5019
 
§ 7.4.1 The Owner’s Designated Representative identified above shall be
authorized to act on the Owner’s behalf with respect to the Project.
 
§ 7.5 The Design-Builder’s Designated Representative is:
(Insert name, address and other information.)
 
Robert P. Wright, Sole Member
WHD Silver Slipper, LLC.
11250 N.E. Holman Street
Portland, Oregon 97220
A courtesy copy of any notice shall be sent to:
Stuart K. Cohen
1300 SW Fifth Ave, Suite 3500
Portland, OR 97201
E-mail: scohen@lbblawyers.com.
Telephone 503.224.4100
 
§ 7.5.1 The Design-Builder’s Designated Representative identified above shall be
authorized to act on the Design-Builder’s behalf with respect to the Project.
 
§ 7.6 Neither the Owner’s nor the Design-Builder’s Designated Representative
shall be changed without ten days written notice to the other party.
 
§ 7.7 Other provisions:
 
None
 
§ 7.7.1 Where reference is made in this Agreement to a provision of another
Design-Build Document, the reference refers to that provision as amended or
supplemented by other provisions of the Design-Build Documents.
 
§ 7.7.2 Payments due and unpaid under the Design-Build Contract shall bear
interest from the date payment is due at the rate stated below, or in the
absence thereof, at the legal rate prevailing from time to time at the place
where the Project is located.
(Insert rate of interest agreed upon, if any.)
 
Prime, Plus One percent (Prime, Plus One %)
 
(Usury laws and requirements under the Federal Truth in Lending Act, similar
state and local consumer credit laws and other regulations at the Owner’s and
Design-Builder’s principal places of business, the location of the Project and
elsewhere may affect the validity of this provision. Legal advice should be
obtained with respect to deletions or modifications, and also regarding
requirements such as written disclosures or waivers.)
 
ARTICLE 8     ENUMERATION OF THE DESIGN-BUILD DOCUMENTS
§ 8.1 The Design-Build Documents, except for Modifications issued after
execution of this Agreement, are enumerated as follows:
 
§ 8.1.1 The Agreement is this executed edition of the Standard Form of Agreement
Between Owner and Design-Builder, AIA Document A141-2004.
 

 

           (initial) [t77304001a_v1.jpg]

Init.

/
AIA Document A141™ – 2004. Copyright © 2004 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 14:54:12
on 08/09/2013 under Order No.0216057983_1 which expires on 05/13/2014, and is
not for resale.
8
 
User Notes:
(1816736354)
 

 

 

 

 

 

             
§ 8.1.2 The Supplementary and other Conditions of the Agreement, if any, are as
follows:


(Either list applicable documents below or refer to an exhibit attached to this
Agreement.)
Drawings and Specifications – Referenced as Exhibit “C”, Copy Attached Hereto
                  Document Title Pages       None                    
§ 8.1.3 The Project Criteria, including changes to the Project Criteria proposed
by the Design-Builder, if any, and accepted by the Owner, consist of the
following:
(Either list applicable documents and their dates below or refer to an exhibit
attached to this Agreement.) 
None
                  Title   Date       None                    
§ 8.1.4 The Design-Builder’s Proposal, dated April 25, 2013, consists of the
following:
(Either list applicable documents below or refer to an exhibit attached to this
Agreement.)
 
Exhibit “B” – Silver Slipper Hotel Project – Guaranteed Price + Owners Budget
Exhibit “C” – Drawings and Specifications List
 
§ 8.1.5 Amendments to the Design-Builder’s Proposal, if any, are as follows:
(Either list applicable documents below or refer to an exhibit attached to this
Agreement.)
 
None
 
§ 8.1.6 The Addenda, if any, are as follows:
(Either list applicable documents below or refer to an exhibit attached to this
Agreement.) 
None
                  Number Date Pages       None                    
§ 8.1.7 Exhibit A, Terms and Conditions.
(If the parties agree to substitute terms and conditions other than those
contained in AIA Document A141-2004, Exhibit A, Terms and Conditions, then
identify such terms and conditions and attach to this Agreement as Exhibit A.)
 
(Paragraphs deleted)
§ 8.1.9 Exhibit C, Insurance and Bonds, if applicable.
(Complete AIA Document A141-2004, Exhibit C, Insurance and Bonds or indicate
“not applicable.”)
 
Insurance Certificate - To Be Submitted To Owner on Standard Insurance Form
Acord 25 (2001/08) Edition Payment and Performance Bonds – Not Required to be
Submitted By Design-Build Contractor
(NOTE: Any Subcontractor providing labor or labor and materials with a
Subcontract Value of $150,000 or Greater, shall provide a Performance Bond in a
form acceptable to Owner and at Owner’s sole cost and expense, which costs are
not reflected in the Stipulated Sum as stated in Article 4.2.1, above.)


§ 8.1.10 Other documents, if any, forming part of the Design-Build Documents are
as follows:
(Either list applicable documents below or refer to an exhibit attached to this
Agreement.)
         
Exhibit “A”           AIA Document A141-2004 – Terms and Conditions
Exhibit “B”            Silver Slipper Hotel Project Cost – WHD Silver Slipper
LLC Guaranteed Price
                               (Dated: July 12 2013)
Exhibit “C” -          Drawings and Specifications List
 

 

           (initial) [t77304001a_v1.jpg]

Init.

/
AIA Document A141™ – 2004. Copyright © 2004 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 14:54:12
on 08/09/2013 under Order No.0216057983_1 which expires on 05/13/2014, and is
not for resale.
9
 
User Notes:
(1816736354)
 

 

 

 

 

 

           
Exhibit “D”            Guaranty and Trust Deed for Security
 
This Agreement entered into as of the day and year first written above.
              SILVER SLIPPER CASINO VENTURE, LLC.   WHD SILVER SLIPPER, LLC.    
          /s/ Andre M. Hilliou         OWNER (Signature)   DESIGN-BUILDER
(Signature)                   Robert P. Wright, President     (Printed name and
title)   (Printed name and title)  

 

           

Init.

/
AIA Document A141™ – 2004. Copyright © 2004 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 14:54:12
on 08/09/2013 under Order No.0216057983_1 which expires on 05/13/2014, and is
not for resale.
10
 
User Notes:
(1816736354)
 

                                                                         

 

 

 


 
Exhibit “D”
Guaranty and Trust Deed for Security
           
This Agreement entered into as of the day and year first written above.
 




 
SILVER SLIPPER CASINO VENTURE, LLC.
 
   WHD SILVER SLIPPER, LLC.
       
   /s/ Robert P. Wright
   
  OWNER (Signature)
 
  DESIGN-BUILDER (Signature)
                 
  Robert P. Wright, President
   
  (Printed name and title)
 
  (Printed name and title)
 

 

           (initial) [t77304001a_v1.jpg]

Init.

/
AIA Document A141™ – 2004. Copyright © 2004 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 14:54:12
on 08/09/2013 under Order No.0216057983_1 which expires on 05/13/2014, and is
not for resale.
10
 
User Notes:
(1816736354)
 

 

 

 

 

 

 
Certification of Document’s Authenticity
   
AIA® Document D401™ – 2003
         
I, Robert P. Wright, President, hereby certify, to the best of my knowledge,
information and belief, that I created the attached final document
simultaneously with its associated Additions and Deletions Report and this
certification at 14:54:12 on 08/09/2013 under Order No. 0216057983_1 from AIA
Contract Documents software and that in preparing the attached final document I
made no changes to the original text of AIA® Document A141™ – 2004, Standard
Form of Agreement Between Owner and Design-Builder, as published by the AIA in
its software, other than those additions and deletions shown in the associated
Additions and Deletions Report.
          /s/ Robert P. Wright      
(Signed)
             
President
     
(Title)
             
8/26/13
     
(Dated)
   

 

             
AIA Document D401 ™ – 2003. Copyright © 1992 and 2003 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 14:54:12
on 08/09/2013 under Order No.0216057983_1 which expires on 05/13/2014, and is
not for resale.
1
 
User Notes:
(1816736354)
 

 

 

 

 




 
Additions and Deletions Report for
   
AIA® Document A141™ – 2004
         
This Additions and Deletions Report, as defined on page 1 of the associated
document, reproduces below all text the author has added to the standard form
AIA document in order to complete it, as well as any text the author may have
added to or deleted from the original AIA text. Added text is shown underlined.
Deleted text is indicated with a horizontal line through the original AIA text.
         
Note: This Additions and Deletions Report is provided for information purposes
only and is not incorporated into or constitute any part of the associated AIA
document. This Additions and Deletions Report and its associated document were
generated simultaneously by AIA software at 14:54:12 on 08/09/2013.
         
PAGE 1
         
AGREEMENT made as of the 26th day of August in the year 2013
         
…
         
(Name, legal status, address and other information)
         
Owner:
   
Silver Slipper Casino Venture, LLC.
   
5500 S. Beach Blvd.
   
Bay St. Louis, Mississippi 39520
   
With A Courtesy Copy To:
   
Full House Resorts, Inc.
   
4670 South Fort Apache Road. Suite #190
   
Las Vegas, Nevada 89147
         
…
         
WHD Silver Slipper, LLC.
11250 N.E. Holman Street
Portland, Oregon 97220
         
…
         
Silver Slipper Hotel and Casino
   
5000 S. Beach Blvd.
   
Bay St. Louis, Mississippi 39520
         
…
         
The Owner and Design-Builder agree as follows.
         
To Develop and Construct a 142 Room Hotel Attached to Existing “Silver Slipper
Casino”. Located in Bay St. Louis. Mississippi
         
PAGE 3
         
Design-Build Contractor shall commence the project within a reasonable period of
time after Owner issues a “Limited Notice To Proceed” authorizing Design-Build
Contractor to complete the Construction Documents, to apply to the Local
Jurisdiction for site work permits, and to mobilize to the site. Once site work
permits are issued, the Design-Build Contractor shall have Twelve (12) Months to
obtain a Certificate of Occupancy for the Hotel from the Local Jurisdiction.
 

 

             
Additions and Deletions Report for AIA Document A141™ – 2004. Copyright © 2004
by The American Institute of Architects. All rights reserved. WARNING: This AIA®
Document is protected by U.S. Copyright Law and International Treaties.
Unauthorized reproduction or distribution of this AIA® Document, or any portion
of it, may result in severe civil and criminal penalties, and will be prosecuted
to the maximum extent possible under the law. This document was produced by AIA
software at 14:54:12 on 08/09/2013 under Order No.0216057983_1 which expires on
05/13/2014, and is not for resale.
1
 
User Notes:
(1816736354)
 

 

 

 

 

 

 
…
         
§ 3.2 The Contract Time shall be measured from the date of commencement, which
shall begin after Owner has issued its “Limited Notice To Proceed” and
Design-Builder has obtained from the Local Jurisdiction the necessary Site Work
Permits/Land Disturbance Permit subject to adjustments of this Contract Time as
provided in the Design-Build Documents.Documents, but completed not later than
Twelve (12) Months after the Site Work Permits/Land Disturbance Permit is issued
for commencement of construction.
         
…
           
NONE
           
§ 3.3 The Design-Builder shall achieve Substantial Completion of the Work not
later than days from the date of commencement or as follows: Approximately
September 30, 2014, but To Be Completed Not Later than Twelve (12) Months after
the Site Work Permits/Land Disturbance Permit is Issued for Commencement of
Construction, In Accordance With Article 3.1 and Article 3.2 (above), and in
accordance with Design-Build Contractor’s Construction Project Schedule
         
…
                 
N/A
             
…
                 
[ X  ] Stipulated Sum in accordance with Section 4.2 below;
             
…
         
§ 4.2.1 The Stipulated Sum shall be THIRTEEN MILLION NINE HUNDRED SEVENTY
THOUSAND SIX HUNDRED SIXTY-SIX AND NO/100 DOLLARS   ($ 13.970.667.00  ), subject
to additions and deductions as provided in the Design-Build Documents. All
additions and deductions must be mutually agreed upon, in writing, by Owner’s
Designated Representative (Refer to Article 7.4) and Design-Build Contractor.
(NOTE: Construction Value Based Upon Attached “Exhibit “B” – Design-Builders
Proposal, Dated: August 9, 2013)
         
PAGE 4
         
None
         
…
             
None
             
…
                   
Subcontractor Bonding Allowance
$105.855.43
               
…
             
None
              :    

 

             
Additions and Deletions Report for AIA Document A141™ – 2004. Copyright © 2004
by The American Institute of Architects. All rights reserved. WARNING: This AIA®
Document is protected by U.S. Copyright Law and International Treaties.
Unauthorized reproduction or distribution of this AIA® Document, or any portion
of it, may result in severe civil and criminal penalties, and will be prosecuted
to the maximum extent possible under the law. This document was produced by AIA
software at 14:54:12 on 08/09/2013 under Order No.0216057983_1 which expires on
05/13/2014, and is not for resale.
2
 
User Notes:
 (1816736354)
 

 

 

 

 

 

 
§ 4.3 COST OF THE WORK PLUS DESIGN BUILDER’S FEE
   
§ 4.3.1 The Cost of the Work is as defined in Exhibit B
         
§ 4.3.2 The Design Builder’s Fee is:
   
(State a lump sum, percentage of Cost of the Work or other provision for
determining the Design Builder’s Fee and the method of adjustment to the Fee for
changes in the Work)
         
§ 4.4 COST OF THE WORK PLUS DESIGN BUILDER’S FEE WITH A GUARANTEED MAXIMUM PRICE
   
§ 4.4.1 The Cost of the Work is as defined in Exhibit B, plus the Design
Builder’s Fee.
         
§ 4.4.2 The Design Builder’s Fee is:
   
(State a lump sum, percentage of Cost of the Work or other provision for
determining the Design Builder’s Fee and the method of adjustment to the Fee for
changes in the Work.)
         
§ 4.4.3 GUARANTEED MAXIMUM PRICE
   
§ 4.4.3.1 The sum of the Cost of the Work and the Design Builder’s Fee is
guaranteed by the Design Builder not to exceed   ($     ), subject to additions
and deductions by changes in the Work as provided in the Design Build Documents.
Such maximum sum is referred to in the Design Build Documents as the Guaranteed
Maximum Price. Costs which would cause the Guaranteed Maximum Price to be
exceeded shall be paid by the Design Builder without reimbursement by the Owner.
   
(Insert specific provisions if the Design Builder is to participate in any
savings.)
 

 

             
Additions and Deletions Report for AIA Document A141™ – 2004. Copyright © 2004
by The American Institute of Architects. All rights reserved. WARNING: This AIA®
Document is protected by U.S. Copyright Law and International Treaties.
Unauthorized reproduction or distribution of this AIA® Document, or any portion
of it, may result in severe civil and criminal penalties, and will be prosecuted
to the maximum extent possible under the law. This document was produced by AIA
software at 14:54:12 on 08/09/2013 under Order No.0216057983_1 which expires on
05/13/2014, and is not for resale.
3
 
User Notes:
(1816736354)
 

 

 

 

 




 
§ 4.4.3.2 The Guaranteed Maximum Price is based on the following alternates, if
any, which arc described in the Design Build Documents and are hereby accepted
by the Owner:
         
§ 4.4.3.3 Unit Prices, if any, are as follows:
                 
Description
Units
Price ($0.00)
               
§ 4.4.3.4 Allowances, if any, are as follows:
   
(Identify and state the amounts of any allowances, and state whether they
include labor, materials, or both.)
                 
Allowance
Amount ($0.00)
Included Items
               
§ 4.4.3.5 Assumptions, if any, on which the Guaranteed Maximum Price is based,
are as follows:
(Identify the assumptions on which the Guaranteed Maximum Price is based.)
         
PAGE 5
         
§ 4.5.2 Where the Contract Sum is the Cost of the Work, with or without a
Guaranteed Maximum Price, and no specific provision is made in Sections 4.3.2 or
4.4.2 for adjustment of the Design Builder’s Fee in the case of Changes in the
Work, or if the extent of such changes is such, in the aggregate, that
application of the adjustment will cause substantial inequity to the Owner or
Design-Builder, the Design-Builder’s Fee shall be equitably adjusted on the
basis of the Fee established for the original Work, and the Contract Sum shall
be adjusted accordingly.
         
…
         
§ 5.1.3 Provided that an Application for Payment is received not later than the
25th  day of month, the Owner shall make payment to the Design-Builder not later
than the 15th  day of the Following  month. If an Application for Payment is
received by the Owner after the application date fixed above, payment shall be
made by the Owner not later than Thirty   ( 30    ) days after the Owner
receives the Application for Payment.
         
§ 5.1.4 With each Application for Payment where the Contract Sum is based upon
the Cost of the Work, or the Cost of the Work with a Guaranteed Maximum Price,
the Design Builder shall submit payrolls, petty cash accounts, receipted
invoices or invoices with check vouchers attached, and any other evidence
required by the Owner to demonstrate that cash disbursements already made by the
Design Builder on account of the Cost of the Work equal or exceed (1) progress
payments already received by the Design Builder, less (2) that portion of those
payments attributable to the Design Builder’s Fee, plus (3) payrolls for the
period covered by the present Application for Payment.
         
§ 5.1.5 With each Application for Payment where the Contract Sum is based upon a
Stipulated Sum or Cost of the Work with a Guaranteed Maximum Price, , the
Design-Builder shall submit the most recent schedule of values in accordance
with the Design-Build Documents. The schedule of values shall allocate the
entire Contract Sum among the various portions of the Work. Compensation for
design services shall be shown separately. Where the Contract Sum is based on
the Cost of the Work with a Guaranteed Maximum Price, the Design Builder’s Fee
shall be shown separately. The schedule of values shall be prepared in such form
and supported by such data to substantiate its accuracy as the Owner may
require. This schedule of values, unless objected to by the Owner, shall be used
as a basis for reviewing the Design-Builder’s Applications for Payment.
         
…
 

 

             
Additions and Deletions Report for AIA Document A141™ – 2004. Copyright © 2004
by The American Institute of Architects. All rights reserved. WARNING: This AIA®
Document is protected by U.S. Copyright Law and International Treaties.
Unauthorized reproduction or distribution of this AIA® Document, or any portion
of it, may result in severe civil and criminal penalties, and will be prosecuted
to the maximum extent possible under the law. This document was produced by AIA
software at 14:54:12 on 08/09/2013 under Order No.0216057983_1 which expires on
05/13/2014, and is not for resale.
4
 
User Notes:
(1816736354)
 

 

 

 

 




           
§ 5.1.7 Except with the Owner’s prior approval, the Design-Builder shall not
make advance payments to suppliers for materials or equipment which have not
been delivered and stored at the site. Owner will use its best efforts to
establish a procedure where it may, at is sole discretion, advance payments for
equipment and materials, if Owner deems necessary and appropriate, upon
recommendation by Design-Build Contractor.
         
PAGE 6
               
.1
Take that portion of the Contract Sum properly allocable to completed Work as
determined by multiplying the percentage completion of each portion of the Work
by the share of the Contract Sum allocated to that portion of the Work in the
schedule of values, less retainage of Ten percent ( 10  %) on the Work, other
than services provided by design professionals and other consultants retained
directly by the Design-Builder. Pending final determination of cost to the Owner
of Changes in the Work, amounts not in dispute shall be included as provided in
Section A.7.3.8 of Exhibit A, Terms and Conditions;
     
.2
Add that portion of the Contract Sum properly allocable to materials and
equipment delivered and suitably stored at the site for subsequent incorporation
in the completed construction (or, if approved in advance by the Owner, suitably
stored off the site at a location agreed upon in writing), less retainage of
Five percent (  5  %);
             
…
         
Upon Completion of Fifty Percent (50%) of the Project, and provided Owner is in
agreement, retainage shall be established at Five Percent (5%) of the Stipulated
Sum contract value and no additional retainage shall be withheld. At Substantial
Completion. Owner may reduce the retainage from Five Percent (5%) to Two Percent
(2%) of the Stipulated Sum contract value. Owner shall be under no obligation to
release the retainage to the Design-Builder Contractor until the Project is
Substantially Complete and approved by Owner and a mutually agreed upon
independent third party Further, Owner shall be under no obligation to release
the retainage should the Design Build Contractor be in material breach of this
Agreement.
   
As additional security for the Design Builder’s performance of the Work, Owner
shall retain from the initial draw payment(s) of Design Builder’s profit line
item, the sum of $176,796.00 which equals the first twenty five percent (25%) of
Design Builder’s profit. Such amount shall be released in thirds (1/3) to Design
Builder upon 80%, 90%, and 100% completion of the Work as certified by a
mutually agreed upon independent third party.
         
§ 5.3 PROGRESS PAYMENTS - COST OF THE WORK PLUS A FEE
   
§ 5.3.1 Where the Contract Sum is based upon the Cost of the Work plus a fee
without a Guaranteed Maximum Price, Applications for Payment shall show the Cost
of the Work actually incurred by the Design Builder through the end of the
period covered by the Application for Payment and for which Design Builder has
made or intends to make actual payment prior to the next Application for
Payment.
         
§ 5.3.2 Subject to other provisions of the Design Build Documents, the amount of
each progress payment shall be computed as follows:
     
.1     Take the Cost of the Work as described in Exhibit B;
     
.2     Add the Design Builder’s Fee, less retainage of     percent (    %). The
Design Builder’s Fee shall be computed upon the Cost of the Work described in
the preceding Section 5.3.2.1 at the rate stated in Section 4.3.2; or if the
Design Builder’s Fee is stated as a fixed sum in that section, an amount which
bears the same ratio to that fixed sum Fee as the Cost of the Work in the
preceding section bears to a reasonable estimate of the probable Cost of the
Work upon its completion;
     
.3     Subtract the aggregate of previous payments mode by the Owner;
     
.4     Subtract the shortfall, if any, indicated by the Design Builder in the
documentation required by Section 5.1.4 or resulting from errors subsequently
discovered by the Owner’s accountants in such documentation; and
 

 

             
Additions and Deletions Report for AIA Document A141™ – 2004. Copyright © 2004
by The American Institute of Architects. All rights reserved. WARNING: This AIA®
Document is protected by U.S. Copyright Law and International Treaties.
Unauthorized reproduction or distribution of this AIA® Document, or any portion
of it, may result in severe civil and criminal penalties, and will be prosecuted
to the maximum extent possible under the law. This document was produced by AIA
software at 14:54:12 on 08/09/2013 under Order No.0216057983_1 which expires on
05/13/2014, and is not for resale.
5
 
User Notes:
(1816736354)
 

 

 

 

 




             
.5     Subtract amounts, if any, for which the Owner has withheld or withdrawn a
Certificate for Payment as provided in the Section A.9.5 of Exhibit A, Terms and
Conditions.
             
§ 5.3.3 Retainage in addition to the retainage stated at Section 5.3.2.2, if
any, shall be as follows:
         
§ 5.3.4 Except with the Owner’s prior approval, payments for the Work, other
than for services provided by design professionals and other consultants
retained directly by the Design Builder, shall be subject to retainage of not
loss than   percent (    %). The Owner and Design-Builder shall agree on a
mutually acceptable procedure for review and approval of payments and retention
for Contractors.
         
§ 5.4 PROGRESS PAYMENTS - COST OF THE WORK PLUS A FEE WITH A GUARANTEED MAXIMUM
PRICE
   
§ 5.4.1 Applications for Payment where the Contract Sum is based upon the Cost
of the Work Plus a Fee with a Guaranteed Maximum Price shall show the percentage
of completion of each portion of the Work as of the end of the period covered by
the Application for Payment. The percentage of completion shall be the lesser of
(1) the percentage of that portion of the Work which has actually been
completed; or (2) the percentage obtained by dividing (a) the expense that has
actually been incurred by the Design Builder on account of that portion of the
Work for which the Design Builder has made or intends to make actual payment
prior to the next Application for Payment by (b) the share of the Guaranteed
Maximum Price allocated to that portion of the Work in the schedule of values.
         
§ 5.4.2 Subject to other provisions of the Design Build Documents, the amount of
each progress payment shall be computed as follows.
     
.1    Take that portion of the Guaranteed Maximum Price properly allocable to
completed Work as determined by multiplying the percentage of completion of each
portion of the Work by the share of the Guaranteed Maximum Price allocated to
that portion of the Work in the schedule of values. Pending final determination
of cost to the Owner of changes in the Work, amounts not in dispute shall be
included as provided in Section A.7.3.8 of Exhibit A, Terms and Conditions;
     
.2    Add that portion of the Guaranteed Maximum Price properly allocable to
materials and equipment delivered and suitably stored at the site for subsequent
incorporation in the Work, or if approved in advance by the Owner, suitably
stored off the site at a location agreed upon in writing;
     
.3    Add the Design-Builder’s Fee, less retainage of   percent (     %). The
Design Builder’s Fee shall be computed upon the Cost of the Work described in
the two preceding sections at the rate stated in Section 4.4.2 or, if the Design
Builder’s Fee is stated as a fixed sum in that section, shall be an amount that
bears the same ratio to that fixed sum fee as the Cost of the Work in the two
preceding sections bears to a reasonable estimate of the probable Cost of the
Work upon its completion;
     
.4    Subtract the aggregate of previous payments made by the Owner;
     
.5    Subtract the shortfall, if any, indicated by the Design Builder in the
documentation required by Section 5.1.4 to substantiate prior Applications for
Payment, or resulting from errors subsequently discovered by the Owner’s
accountants in such documentation; and
     
.6    Subtract amounts, if any, for which the Owner has withheld or nullified a
Certificate for Payment as provided in Section A.9.5 of Exhibit A, Terms and
Conditions.
           
§ 5.4.3 Except with the Owner’s prior approval, payments for the Work, other
than for services provided by design professionals and other consultants
retained directly by the Design Builder, shall be subject to retainage of not
less than   percent (    %). The Owner and Design Builder shall agree on a
mutually acceptable procedure for review and approval of payments and retention
for Contractors.
         
§ 5.5.1 Final payment, constituting the entire unpaid balance of the Contract
Sum, shall be made by the Owner to the Design-Builder no later than 30 days
after the Design-Builder has fully performed the Design-Build Contract,
including the requirements in Section A.9.10 of Exhibit A, Terms and Conditions,
except for the Design-Builder’s responsibility to correct non-conforming Work
discovered after final payment or to satisfy other requirements, if any, which
extend beyond final payment. (Owner designates Mr. Andre Hilliou, 4670 S. Fort
Apache Road, Suite #190, Las Vegas, Nevada as the Owner Representative
authorized to approve final payment. Owner’s Representative shall approve final
payment upon favorable recommendation from ROI Gaming. Inc., and DRB Consulting,
LLC.
 

 

             
Additions and Deletions Report for AIA Document A141™ – 2004. Copyright © 2004
by The American Institute of Architects. All rights reserved. WARNING: This AIA®
Document is protected by U.S. Copyright Law and International Treaties.
Unauthorized reproduction or distribution of this AIA® Document, or any portion
of it, may result in severe civil and criminal penalties, and will be prosecuted
to the maximum extent possible under the law. This document was produced by AIA
software at 14:54:12 on 08/09/2013 under Order No.0216057983_1 which expires on
05/13/2014, and is not for resale.
6
 
User Notes:
(1816736354)
 

 

 

 

 

 

 
PAGE 7
         
§ 6.1 The parties appoint the following individual to serve as a Neutral
pursuant to Section A.4.2 of Exhibit A, Terms and Conditions:
   
(Insert the name, address and other information of the individual to serve as a
Neutral. If If the parties do not resolve their dispute through mediation
pursuant to Section A4.3 of Exhibit A, Terms and Conditions, The method of
binding dispute resolution shall be the following:
   
   (If the parties do not select a Neutral, then the provisions of Section
A.4.2.2 of Exhibit A, Terms and Conditions, shall apply.)method of binding
dispute resolution, then the method of binding dispute resolution shall be by
litigation in a court of competent jurisdiction).
(Check one.)
           
[   ]           Arbitration pursuant to Section A.4.4 of Exhibit A, Terms and
Conditions
[ X ]         Litigation in a court of competent jurisdiction
             
[   ]           Other (Specify)
           
…
         
NOTE: The prevailing party in any action to interpret or enforce this Agreement
shall entitled to an award of attorney fees and costs as determined by the
court.
         
§ 6.2 If the parties do not resolve their dispute through mediation pursuant to
Section A.4.3 of Exhibit A, Terms and Conditions, the method of binding dispute
resolution shall be the following:
   
(If the parties do not select a method of binding dispute resolution, then the
method of binding dispute resolution shall be by litigation in a court of
competent jurisdiction.)
(Check one )
             
[   ]   Arbitration pursuant to Section A.4.4 of Exhibit A, Terms and Conditions
             
[   ]   Litigation in a court of competent jurisdiction
             
[   ]   Other (Specify)
           
§ 6.3 ARBITRATION
   
§ 6.3.1 If Arbitration is selected by the parties as the method of binding
dispute resolution, then any claim, dispute or other matter in question arising
out of or related to this Agreement shall be subject to arbitration as provided
in Section A.4.4 of Exhibit A, Terms and Conditions.
         
…
               
JCJ Architecture
Subcontractor
             
…
                   
None
               
…
                   
None
               
…
     

 

             
Additions and Deletions Report for AIA Document A141™ – 2004. Copyright © 2004
by The American Institute of Architects. All rights reserved. WARNING: This AIA®
Document is protected by U.S. Copyright Law and International Treaties.
Unauthorized reproduction or distribution of this AIA® Document, or any portion
of it, may result in severe civil and criminal penalties, and will be prosecuted
to the maximum extent possible under the law. This document was produced by AIA
software at 14:54:12 on 08/09/2013 under Order No.0216057983_1 which expires on
05/13/2014, and is not for resale.
7
 
User Notes:
(1816736354)
 

 

 

 

 




 
Mr. Andre Hilliou
   
President of Silver Slipper Casino Venture, LLC.
   
4670 S. Fort Apache Road
Las Vegas, Nevada 89147
         
…
         
ahilliou@fullhouseresorts.com
(702) 221-7800
         
All notices shall be directed to Owner’s Designated Representative with a
courtesy copy to: Ms. Elaine Guidroz, 777 Rising Star Drive, Rising Sun, Indiana
47040. E-Mail: eguidroz@fullhouseresorts.com. Telephone: (812) 438-5019
         
PAGE 8
         
Robert P. Wright Sole Member
WHD Silver Slipper, LLC.
11250 N. E. Holman Street
Portland, Oregon 97220
A courtesy copy of any notice shall be sent to:
Stuart K. Cohen
1300 SW Fifth Ave, Suite 3500
Portland, OR 97201
E-mail: scohen@lbblawyers.com.
Telephone 503.224.4100
         
…
           
None
         
…
         
Prime, Plus One  percent ( Prime, Plus One   %)
         
PAGE 9
         
Drawings and Specifications – Referenced as Exhibit “C”, Copy Attached Hereto
         
…
             
None
           
…
             
None
         
…
             
None
           
§ 8.1.4 The Design-Builder’s Proposal, dated April 25, 2013 , consists of the
following:
         
…
         
Exhibit “B” – Silver Slipper Hotel Project – Guaranteed Price + Owners Budget
Exhibit “C” – Drawings and Specifications List
 

 

             
Additions and Deletions Report for AIA Document A141™ – 2004. Copyright © 2004
by The American Institute of Architects. All rights reserved. WARNING: This AIA®
Document is protected by U.S. Copyright Law and International Treaties.
Unauthorized reproduction or distribution of this AIA® Document, or any portion
of it, may result in severe civil and criminal penalties, and will be prosecuted
to the maximum extent possible under the law. This document was produced by AIA
software at 14:54:12 on 08/09/2013 under Order No.0216057983_1 which expires on
05/13/2014, and is not for resale.
8
 
User Notes:
(1816736354)
 

 

 

 

 

 

 
…
         
None
         
…
         
None
         
…
           
None
           
…
           
§ 8.1.8 Exhibit B, Determination of the Cost of the Work, if applicable.
   
(If the parties agree to substitute a method to determine the cost of the Work
other than that contained in AIA Document A141 2004, Exhibit B, Determination of
the Cost of the Work, then identify such other method to determine the cost of
the Work and attach to this Agreement as Exhibit B. If the Contract Sum is a
Stipulated Sum, then Exhibit B is not applicable,)
         
…
         
Insurance Certificate - To Be Submitted To Owner on Standard Insurance Form
Acord 25 (2001/08) Edition Payment and Performance Bonds – Not Required to be
Submitted By Design-Build Contractor
(NOTE: Any Subcontractor providing labor or labor and materials with a
Subcontract Value of $150,000 or Greater, shall provide a Performance Bond in a
form acceptable to Owner and at Owner’s sole cost and expense, which costs are
not reflected in the Stipulated Sum as stated in Article 4.2.1, above.)
         
…
         
Exhibit “A”   AIA Document A141-2004 – Terms and Conditions
   
Exhibit “B”   Silver Slipper Hotel Project Cost –WHD Silver Slipper LLC
Guaranteed Price
(Dated: July 12 2013)
   
Exhibit “C” -   Drawings and Specifications List
   
Exhibit “D”   Guaranty and Trust Deed for Security
 




 
SILVER SLIPPER CASINO VENTURE, LLC.
 
WHD SILVER SLIPPER, LLC.
             
PAGE 10
            /s/ Robert P. Wright        
Robert P. Wright, President
 

 

             
Additions and Deletions Report for AIA Document A141™ – 2004. Copyright © 2004
by The American Institute of Architects. All rights reserved. WARNING: This AIA®
Document is protected by U.S. Copyright Law and International Treaties.
Unauthorized reproduction or distribution of this AIA® Document, or any portion
of it, may result in severe civil and criminal penalties, and will be prosecuted
to the maximum extent possible under the law. This document was produced by AIA
software at 14:54:12 on 08/09/2013 under Order No.0216057983_1 which expires on
05/13/2014, and is not for resale.
9
 
User Notes:
(1816736354)
 

 

 

 

 

 

 
(aia logo) [t77304001_v1.jpg]  Document A141TM – 2004 Exhibit A
           
Terms and Conditions
 
     
for the following PROJECT:
(Name and location or address)
 
Silver Slipper Hotel and Casino
5000 S. Beach Blvd.
Bay St. Louis, Mississippi 39520
 
THE OWNER:
(Name, legal status and address)
 
Owner:
Silver Slipper Casino Venture, LLC.
5500 S. Beach Blvd.
Bay St. Louis. Mississippi 39520
 
With A Courtesy Copy To:
Full House Resorts, Inc
4670 South Fort Apache Road, Suite #190
Las Vegas, Nevada 89147
 
THE DESIGN-BUILDER:
(Name, legal status and address)
 
WHD Silver Slipper LLC.
11250 N. E. Holman Street
Portland, Oregon 97220



ADDITIONS AND DELETIONS:
The author of this document has added information needed for its completion. The
author may also have revised the text of the original AIA standard form. An
Additions and Deletions Report that notes added information as well as revisions
to the standard form text is available from the author and should be reviewed. A
vertical line in the left margin of this document indicates where the author has
added necessary information and where the author has added to or deleted from
the original AIA text.
 
This document has important legal consequences. Consultation with an attorney is
encouraged with respect to its completion or modification.
 
Consultation with an attorney is also encouraged with respect to professional
licensing requirements in the jurisdiction where the Project is located.
 

 

           (initial) [t77304001a_v1.jpg]

Init.

/
AIA Document A141™ – 2004 Exhibit A. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:51:08
on 08/07/2013 under Order No.0216057983_1 which expires on 05/13/2014, and is
not for resale.
1
 
User Notes:
(2021290830)
 

 

 

 

 




 
TABLE OF ARTICLES
     
A.1
 
GENERAL PROVISIONS
         
A.2
 
OWNER
         
A.3
 
DESIGN-BUILDER
         
A.4
 
DISPUTE RESOLUTION
         
A.5
 
AWARD OF CONTRACTS
         
A.6
 
CONSTRUCTION BY OWNER OR BY SEPARATE CONTRACTORS
         
A.7
 
CHANGES IN THE WORK
         
A.8
 
TIME
         
A.9
 
PAYMENTS AND COMPLETION
         
A.10
 
PROTECTION OF PERSONS AND PROPERTY
         
A.11
 
INSURANCE AND BONDS
         
A.12
 
UNCOVERING AND CORRECTION OF WORK
         
A.13
 
MISCELLANEOUS PROVISIONS
         
A.14
 
TERMINATION OR SUSPENSION OF THE DESIGN-BUILD CONTRACT

 

           (initial) [t77304001a_v1.jpg]

Init.

/
AIA Document A141™ – 2004 Exhibit A. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:51:08
on 08/07/2013 under Order No.0216057983_1 which expires on 05/13/2014, and is
not for resale.
2
 
User Notes:
(2021290830)
 

 

 

 

 

 

 
ARTICLE A.1      GENERAL PROVISIONS
   
§ A.1.1 BASIC DEFINITIONS
   
§ A.1.1.1 THE DESIGN-BUILD DOCUMENTS
   
The Design-Build Documents are identified in Section 1.1 of the Agreement.
         
§ A.1.1.2 PROJECT CRITERIA
   
The Project Criteria are identified in Section 8.1.3 of the Agreement and may
describe the character, scope, relationships, forms, size and appearance of the
Project, materials and systems and, in general, their quality levels,
performance standards, requirements or criteria, and major equipment layouts.
         
§ A.1.1.3 ARCHITECT
   
The Architect is the person lawfully licensed to practice architecture or an
entity lawfully practicing architecture identified as such in the Agreement and
having a direct contract with the Design-Builder to perform design services for
all or a portion of the Work, and is referred to throughout the Design-Build
Documents as if singular in number. The term “Architect” means the Architect or
the Architect’s authorized representative.
         
§ A.1.1.4 CONTRACTOR
   
A Contractor is a person or entity, other than the Architect, that has a direct
contract with the Design-Builder to perform all or a portion of the construction
required in connection with the Work. The term “Contractor” is referred to
throughout the Design-Build Documents as if singular in number and means a
Contractor or an authorized representative of the Contractor. The term
“Contractor” does not include a separate contractor, as defined in Section
A.6.1.2, or subcontractors of a separate contractor.
         
§ A.1.1.5 SUBCONTRACTOR
   
A Subcontractor is a person or entity who has a direct contract with a
Contractor to perform a portion of the construction required in connection with
the Work at the site. The term “Subcontractor” is referred to throughout the
Design-Build Documents as if singular in number and means a Subcontractor or an
authorized representative of the Subcontractor.
         
§ A.1.1,6 THE WORK
   
The term “Work” means the design, construction and services required by the
Design-Build Documents, whether completed or partially completed, and includes
all other labor, materials, equipment and services provided or to be provided by
the Design-Builder to fulfill the Design-Builder’s obligations. The Work may
constitute the whole or a part of the Project.
         
§ A.1.1.7 THE PROJECT
   
The Project is the total design and construction of which the Work performed
under the Design-Build Documents may be the whole or a part, and which may
include design and construction by the Owner or by separate contractors.
         
(Paragraphs deleted)
   
§ A.1.2 COMPLIANCE WITH APPLICABLE LAWS
   
§ A.1.2.1 If the Design-Builder believes that implementation of any instruction
received from the Owner would cause a violation of any applicable law, statute,
ordinance, building code, rule or regulation, the Design-Builder shall notify
the Owner in writing. Neither the Design-Builder nor any Contractor or Architect
shall be obligated to perform any act which they believe will violate any
applicable law, ordinance, rule or regulation.
         
§ A.1.2.2 The Design-Builder shall be entitled to rely on the completeness and
accuracy of the information contained in the Project Criteria, but not that such
information complies with applicable laws, regulations and codes, which shall be
the obligation of the Design-Builder to determine. In the event that a specific
requirement of the Project Criteria conflicts with applicable laws, regulations
and codes, the Design-Builder shall furnish Work which complies with such laws,
regulations and codes. In such case, the Owner shall issue a Change Order to the
Design-Builder unless the Design-Builder recognized such non-compliance prior to
execution of this Agreement and failed to notify the Owner.
 




           (initial) [t77304001a_v1.jpg]

Init.

/
AIA Document A141™ – 2004 Exhibit A. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:51:08
on 08/07/2013 under Order No.0216057983_1 which expires on 05/13/2014, and is
not for resale.
3
 
User Notes:
(2021290830)
 




 

 

 


         
§ A.1.3 CAPITALIZATION
     
§ A.1.3.1 Terms capitalized in these Terms and Conditions include those which
are (1) specifically defined, (2) the titles of numbered articles and identified
references to sections in the document, or (3) the titles of other documents
published by the American Institute of Architects.
             
§ A.1.4 INTERPRETATION
     
§ A.1.4.1 In the interest of brevity, the Design-Build Documents frequently omit
modifying words such as “all” and “any” and articles such as “the” and “an,” but
the fact that a modifier or an article is absent from one statement and appears
in another is not intended to affect the interpretation of either statement.
             
§ A.1.4.2 Unless otherwise stated in the Design-Build Documents, words which
have well-known technical or construction industry meanings are used in the
Design-Build Documents in accordance with such recognized meanings.
             
§ A.1.5 EXECUTION OF THE DESIGN-BUILD DOCUMENTS
     
§ A.1.5.1 The Design-Build Documents shall be signed by the Owner and
Design-Builder.
             
§ A.1.5.2 Execution of the Design-Build Contract by the Design-Builder is a
representation that the Design-Builder has visited the site, become generally
familiar with local conditions under which the Work is to be performed and
correlated personal observations with requirements of the Design-Build
Documents.
             
§ A.1.6 OWNERSHIP AND USE OF DOCUMENTS AND ELECTRONIC DATA
     
§ A.1.6.1 Drawings, specifications, and other documents including those in
electronic form, prepared by the Architect and furnished by the Design-Builder
are Instruments of Service. The Design-Builder, Design-Builder’s Architect and
other providers of professional services individually shall retain all common
law, statutory and other reserved rights, including copyright in those
Instruments of Services furnished by them. Drawings, specifications, and other
documents and materials and electronic data are furnished for use solely with
respect to this Project.
             
§ A.1.6.2 Upon execution of the Design-Build Contract, the Design-Builder grants
to the Owner a non-exclusive license to reproduce and use the Instruments of
Service solely in connection with the Project, including the Project’s further
development by the Owner and others retained by the Owner for such purposes,
provided that the Owner shall comply with all obligations, including prompt
payment of sums when due, under the Design-Build Documents. Subject to the
Owner’s compliance with such obligations, such license shall extend to those
parties retained by the Owner for such purposes, including other design
professionals. The Design-Builder shall obtain similar non-exclusive licenses
from its design professionals, including the Architect. The Owner shall not
otherwise assign or transfer any license herein to another party without prior
written agreement of the Design-Builder. Any unauthorized reproduction or use of
the Instruments of Service by the Owner or others shall be at the Owner’s sole
risk and expense without liability to the Design-Builder and its design
professionals. Except as provided in Section A.1.6.4, termination of this
Agreement prior to completion of the Design-Builder’s services to be performed
under this Agreement shall terminate this license.
             
§ A.1.6.3 Prior to any electronic exchange by the parties of the Instruments of
Service or any other documents or materials to be provided by one party to the
other, the Owner and the Design-Builder shall agree in writing on the specific
conditions governing the format thereof, including any special limitations or
licenses not otherwise provided in the Design-Build Documents.
             
§ A.1.6.4 If this Agreement is terminated for any reason other than the default
of the Owner, each of the Design-Builder’s design professionals, including the
Architect, shall be contractually required to convey to the Owner a
non-exclusive license to use that design professional’s Instruments of Service
(Drawings and, Specifications) for the completion, use and maintenance of the
Project, conditioned upon the Owner’s written notice to that design professional
of the Owner’s assumption of the Design-Builder’s contractual duties and
obligations to that design professional and payment to that design professional
of all amounts due to that design professional and its consultants. If the Owner
does not assume the remaining duties and obligations of the Design-Builder to
that design professional under this Agreement, then the Owner shall indemnify
and hold harmless that design professional from all claims and any expense,
including legal fees, which that design professional shall thereafter incur by
reason of the Owner’s use of such Instruments of Service. The Design-Builder
shall incorporate the requirements of this Section A.1.6.4 in all agreements
with its design professionals.
   

 

           (initial) [t77304001a_v1.jpg]

Init.

/
AIA Document A141™ – 2004 Exhibit A. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:51:08
on 08/07/2013 under Order No.0216057983_1 which expires on 05/13/2014, and is
not for resale.
4
 
User Notes:
(2021290830)
 

 

 

 

 

 

         
§ A.1.6.5 Submission or distribution of the Design-Builder’s documents to meet
official regulatory requirements or for similar purposes in connection with the
Project is not to be construed as publication in derogation of the rights
reserved in Section A.1.6.1.
             
ARTICLE A.2  OWNER
     
§ A.2.1 GENERAL
     
§ A.2.1.1 The Owner is the person or entity identified as such in the Agreement
and is referred to throughout the Design-Build Documents as if singular in
number. The term “Owner” means the Owner or the Owner’s authorized
representative. The Owner shall designate in writing a representative who shall
have express authority to bind the Owner with respect to all Project matters
requiring the Owner’s approval or authorization. The Owner shall render
decisions in a timely manner and in accordance with the Design-Builder’s
schedule submitted to the Owner.
             
§ A.2.1.2 The Owner shall furnish to the Design-Builder within 15 days after
receipt of a written request information necessary and relevant for the
Design-Builder to evaluate, give notice of or enforce mechanic’s lien rights.
Such information shall include a correct statement of the record legal title to
the property on which the Project is located, usually referred to as the site,
and the Owner’s interest therein.
             
§ A.2.2 INFORMATION AND SERVICES REQUIRED OF THE OWNER
     
§ A.2.2.1 Information or services required of the Owner by the Design-Build
Documents shall be furnished by the Owner with reasonable promptness. Any other
information or services relevant to the Design-Builder’s performance of the Work
under the Owner’s control shall be furnished by the Owner after receipt from the
Design-Builder of a written request for such information or services.
             
§ A.2.2.2 The Owner shall be responsible to provide surveys, if not required by
the Design-Build Documents to be provided by the Design-Builder, describing
physical characteristics, legal limitations, and utility locations for the site
of this Project, and a written legal description of the site. The surveys and
legal information shall include, as applicable, grades and lines of streets,
alleys, pavements, and adjoining property and structures; adjacent drainage;
rights-of-way, restrictions, easements, encroachments, zoning, deed restriction,
boundaries, and contours of the site; locations, dimensions, and necessary data
pertaining to existing buildings, other improvements and trees; and information
concerning available utility services and lines, both public and private, above
and below grade, including inverts and depths. All the information on the survey
shall be referenced to a Project benchmark.
             
§ A.2.2.3 The Owner shall provide, to the extent available to the Owner and if
not required by the Design-Build Documents to be provided by the Design-Builder,
the results and reports of prior tests, inspections or investigations conducted
for the Project involving structural or mechanical systems, chemical, air and
water pollution, hazardous materials or environmental and subsurface conditions
and information regarding the presence of pollutants at the Project site.
             
§ A.2.2.4 The Owner may obtain independent review of the Design-Builder’s
design, construction and other documents by a separate architect, engineer, and
contractor or cost estimator under contract to or employed by the Owner. Such
independent review shall be undertaken at the Owner’s expense in a timely manner
and shall not delay the orderly progress of the Work.
             
§ A.2.2.5 The Design-Build Contractor shall secure building and other permits,
licenses and inspections on behalf of the Owner. The Owner shall be required to
pay the fees for such permits, licenses and inspections unless such licenses,
permits, and inspections are contemplated in the Design-Build Documents. The
Design-Build Contractor shall be responsible for ensuring Owner has obtained any
required permits, approvals, assessments, certificates or charges which are
necessary for the use and occupancy of the project.
             
§ A.2.2.6 The services, information, surveys and reports required to be provided
by the Owner under Section A.2.2, shall be furnished at the Owner’s expense, and
the Design-Builder shall be entitled to rely upon the accuracy and completeness
thereof, except as otherwise specifically provided in the Design-Build Documents
or to the extent the Owner advises the Design-Builder to the contrary in
writing.
             
§ A.2.2.7 If the Owner observes or otherwise becomes aware of a fault or defect
in the Work or non-conformity with the Design-Build Documents, the Owner shall
give prompt written notice thereof to the Design-Builder.
   

 

           (initial) [t77304001a_v1.jpg]

Init.

/
AIA Document A141™ – 2004 Exhibit A. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:51:08
on 08/07/2013 under Order No.0216057983_1 which expires on 05/13/2014, and is
not for resale.
5
 
User Notes:
(2021290830)
 


 

 

 

 

 
§ A.2.2.8 The Owner shall, at the request of the Design-Builder, prior to
execution of the Design-Build Contract and promptly upon request thereafter,
furnish to the Design-Builder reasonable evidence that financial arrangements
have been made to fulfill the Owner’s obligations under the Design-Build
Documents.
             
§ A.2.2.9 The Owner shall communicate through the Design-Builder with persons or
entities employed or retained by the Design-Builder, unless otherwise directed
by the Design-Builder.
             
§ A.2.2.10 The Owner shall furnish the services of geotechnical engineers or
other consultants, if not required by the Design-Build Documents to be provided
by the Design-Builder, for subsoil, air and water conditions when such services
are deemed reasonably necessary by the Design-Builder to properly carry out the
design services provided by the Design-Builder and the Design-Builder’s
Architect. Such services may include, but are not limited to, test borings, test
pits, determinations of soil bearing values, percolation tests, evaluations of
hazardous materials, ground corrosion and resistivity tests, and necessary
operations for anticipating subsoil conditions. The services of geotechnical
engineer(s) or other consultants shall include preparation and submission of all
appropriate reports and professional recommendations.
             
§ A.2.2.11 The Owner shall promptly obtain easements, zoning variances, and
legal authorizations regarding site utilization where essential to the execution
of the Owner’s program. The Design-Build Contractor shall verify and confirm
with Owner that all easements, zoning variances, and other legal authorizations
regarding site utilization have been obtained prior to commencement of the
project.
             
§ A.2.3 OWNER REVIEW AND INSPECTION
     
§ A.2.3.1 The Owner shall review and approve or take other appropriate action
upon the Design-Builder’s submittals, including but not limited to design and
construction documents, required by the Design-Build Documents, but only for the
limited purpose of checking for conformance with information given and the
design concept expressed in the Design-Build Documents. The Owner’s action shall
be taken with such reasonable promptness as to cause no delay in the Work or in
the activities of the Design-Builder or separate contractors. Review of such
submittals is not conducted for the purpose of determining the accuracy and
completeness of other details, such as dimensions and quantities, or for
substantiating instructions for installation or performance of equipment or
systems, all of which remain the responsibility of the Design-Builder as
required by the Design-Build Documents.
             
§ A.2.3.2 Upon review of the design documents, construction documents, or other
submittals required by the Design-Build Documents, the Owner shall take one of
the following actions:
     
.1
 
Determine that the documents or submittals are in conformance with the
Design-Build Documents and approve them. .
     
.2
 
Determine that the documents or submittals are in conformance with the
Design-Build Documents but request changes in the documents or submittals which
shall be implemented by a Change in the Work. .
     
.3
 
Determine that the documents or submittals are not in conformity with the
Design-Build Documents and reject them. .
     
.4
 
Determine that the documents or submittals are not in conformity with the
Design-Build Documents, but accept them by implementing a Change in the Work. .
     
.5
 
Determine that the documents or submittals are not in conformity with the
Design-Build Documents, but accept them and request changes in the documents or
submittals which shall be implemented by a Change in the Work.
                 
§ A.2.3.3 The Design-Builder shall submit to the Owner for the Owner’s approval,
pursuant to Section A.2.3.1, any proposed change or deviation to previously
approved documents or submittals. The Owner shall review each proposed change or
deviation to previously approved documents or submittals which the
Design-Builder submits to the Owner for the Owner’s approval with reasonable
promptness in accordance with Section A.2.3.1 and shall make one of the
determinations described in Section A.2.3.2. The Owner’s Designated
Representative is Mr. Andre Hilliou, 4670 S. Fort Apache Road, Suite #190, Las
Vegas, Nevada 89147.
             
§ A.2.3.4 Notwithstanding the Owner’s responsibility under Section A.2.3.2, the
Owner’s review and approval of the Design-Builder’s documents or submittals
shall not relieve the Design-Builder of responsibility for compliance with the
Design-Build Documents unless a) the Design-Builder has notified the Owner in
writing of the deviation prior to approval by the Owner or, b) the Owner has
approved a Change in the Work reflecting any deviations from the requirements of
the Design-Build Documents.
   




           (initial) [t77304001a_v1.jpg]

Init.

/
AIA Document A141™ – 2004 Exhibit A. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:51:08
on 08/07/2013 under Order No.0216057983_1 which expires on 05/13/2014, and is
not for resale.
6
 
User Notes:
(2021290830)
 




 

 

 

 

 
§ A.2.3.5 The Owner may visit the site to keep informed about the progress and
quality of the portion of the Work completed. However, the Owner shall not be
required to make exhaustive or continuous on-site inspections to check the
quality or quantity of the Work, Visits by the Owner shall not be construed to
create an obligation on the part of the Owner to make on-site inspections to
check the quantity or quality of the Work. The Owner shall neither have control
over or charge of, nor be responsible for, the construction means, methods,
techniques, sequences or procedures, or for the safety precautions and programs
in connection with the Work, since these are solely the Design-Builder’s rights
and responsibilities under the Design-Build Documents, except as provided in
Section A.3.3.7.
             
§ A.2.3.6 The Owner shall not be responsible for the Design-Builder’s failure to
perform the Work in accordance with the requirements of the Design-Build
Documents. The Owner shall not have control over or charge of and will not be
responsible for acts or omissions of the Design-Builder, Architect, Contractors,
or their agents or employees, or any other persons or entities performing
portions of the Work for the Design-Builder.
             
§ A.2.3.7 The Owner may reject Work that does not conform to the Design-Build
Documents. Whenever the Owner considers it necessary or advisable, the Owner
shall have authority to require inspection or testing of the Work in accordance
with Section A 13.5.2, whether or not such Work is fabricated, installed or
completed. However, neither this authority of the Owner nor a decision made in
good faith either to exercise or not to exercise such authority shall give rise
to a duty or responsibility of the Owner to the Design-Builder, the Architect,
Contractors, material and equipment suppliers, their agents or employees, or
other persons or entities performing portions of the Work.
             
§ A.2.3.8 The Owner may appoint an on-site project representative to observe the
Work and to have such other responsibilities as the Owner and the Design-Builder
agree to in writing.
             
§ A.2.3.9 The Owner shall conduct inspections to determine the date or dates of
Substantial Completion and the date of final completion
             
§ A.2.3.10 The Owner shall be provided with One (1) complete set of Design-Build
Documents and One (1) Set of, “As Built” Design-Build Documents, free of
additional charge or cost, which shall be the sole property of the Owner,
provided however that Owner shall have no right to use the Design-Build
Documents for any other Project without specific consent of the Architect.
             
§ A.2.4 OWNER’S RIGHT TO STOP WORK
     
§ A.2.4.1 If the Design-Builder fails to correct Work which is not in accordance
with the requirements of the Design-Build Documents as required by Section
A.12.2 or persistently fails to carry out Work in accordance with the
Design-Build Documents, the Owner may issue a written order to the
Design-Builder to stop the Work, or any portion thereof, until the cause for
such order has been eliminated; however, the right of the Owner to stop the Work
shall not give rise to a duty on the part of the Owner to exercise this right
for the benefit of the Design-Builder or any other person or entity, except to
the extent required by Section A.6.1.3.
             
§ A.2.5 OWNER’S RIGHT TO CARRY OUT THE WORK
     
§ A.2.5.1 If the Design-Builder defaults or neglects to carry out the Work in
accordance with the Design-Build Documents and fails within a seven-day period
after receipt of written notice from the Owner to commence and continue
correction of such default or neglect with diligence and promptness, the Owner
may after such seven-day period give the Design-Builder a second written notice
to correct such deficiencies within a three-day period. If the Design-Builder
within such three-day period after receipt of such second notice fails to
commence and continue to correct any deficiencies, the Owner may, without
prejudice to other remedies the Owner may have, correct such deficiencies. In
such case, an appropriate Change Order shall be issued deducting from payments
then or thereafter due the Design-Builder the reasonable cost of correcting such
deficiencies. If payments due the Design-Builder are not sufficient to cover
such amounts, the Design-Builder shall pay the difference to the Owner. In
addition to any other right or remedy stated herein, Owner may declare the
Design-Build Contractor to be in default and exercise or take any right or
remedy for a default under this Agreement.
   




           (initial) [t77304001a_v1.jpg]

Init.

/
AIA Document A141™ – 2004 Exhibit A. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:51:08
on 08/07/2013 under Order No.0216057983_1 which expires on 05/13/2014, and is
not for resale.
7
 
User Notes:
(2021290830)
 




 

 

 

           
ARTICLE A.3     DESIGN-BUILDER
   
§ A.3.1 GENERAL
   
§ A.3.1.1 The Design-Builder is the person or entity identified as such in the
Agreement and is referred to throughout the Design-Build Documents as if
singular in number. The Design-Builder may be an architect or other design
professional, a construction contractor, a real estate developer or any other
person or entity legally permitted to do business as a design-builder in the
location where the Project is located. The term “Design-Builder” means the
Design-Builder or the Design-Builder’s authorized representative. The
Design-Builder’s representative is authorized to act on the Design-Builder’s
behalf with respect to the Project.
         
§ A.3.1.2 The Design-Builder shall perform the Work in accordance with the
Design-Build Documents.
         
§ A.3.2 DESIGN SERVICES AND RESPONSIBILITIES
   
§ A.3.2.1 When applicable law requires that services be performed by licensed
professionals, the Design-Builder shall provide those services through the
performance of qualified persons or entities duly licensed to practice their
professions. The Owner understands and agrees that the services performed by the
Design-Builder’s Architect and the Design-Builder’s other design professionals
and consultants are undertaken and performed in the sole interest of and for the
exclusive benefit of the Design-Builder.
         
§ A.3.2.2 The agreements between the Design-Builder and Architect or other
design professionals identified in the Agreement, and in any subsequent
Modifications, shall be in writing. These agreements, including services and
financial arrangements with respect to this Project, shall be promptly and fully
disclosed to the Owner upon the Owner’s written request.
         
§ A.3.2.3 The Design-Builder shall be responsible to the Owner for acts and
omissions of the Design-Builder’s employees, Architect. Contractors,
Subcontractors and their agents and employees, and other persons or entities,
including the Architect and other design professionals, performing any portion
of the Design-Builder’s obligations under the Design-Build Documents.
         
§ A.3.2.4 The Design-Builder shall carefully study and compare the Design-Build
Documents, materials and other information provided by the Owner pursuant to
Section A.2.2, shall take field measurements of any existing conditions related
to the Work, shall observe any conditions at the site affecting the Work, and
report promptly to the Owner any errors, inconsistencies or omissions
discovered.
         
§ A.3.2.5 The Design-Builder shall provide to the Owner for Owner’s written
approval design documents sufficient to establish the size, quality and
character of the Project; its architectural, structural, mechanical and
electrical systems; and the materials and such other elements of the Project to
the extent required by the Design-Build Documents. Deviations, if any, from the
Design-Build Documents shall be disclosed in writing.
         
§ A.3.2.6 Upon the Owner’s written approval of the design documents submitted by
the Design-Builder, the Design-Builder shall provide construction documents for
review and written approval by the Owner. The construction documents shall set
forth in detail the requirements for construction of the Project. The
construction documents shall include drawings and specifications that establish
the quality levels of materials and systems required. Deviations, if any, from
the Design-Build Documents shall be disclosed in writing. Construction documents
may include drawings, specifications, and other documents and electronic data
setting forth in detail the requirements for construction of the Work, and
shall:
     
.1
be consistent with the approved design documents;
     
.2
provide information for the use of those in the building trades; and
     
.3
include documents customarily required for regulatory agency approvals.
         
§ A.3.2.7 The Design-Builder shall meet with the Owner monthly to review
progress of the design and construction documents.
         
§ A.3.2.8 Upon the Owner’s written approval of construction documents, the
Design-Builder, on behalf of the Owner, shall prepare and file documents
required to obtain necessary approvals of governmental authorities having
jurisdiction over the Project. Owner shall cooperate as necessary in order for
Design-Build Contractor to obtain any and all required permits, approvals,
assessments, certificates or charges which are necessary for the use and
occupancy of the project.
 

           (initial) [t77304001a_v1.jpg]

Init.

/
AIA Document A141™ – 2004 Exhibit A. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:51:08
on 08/07/2013 under Order No.0216057983_1 which expires on 05/13/2014, and is
not for resale.
8
 
User Notes:
(2021290830)
 

 

 

 

 

 

       
§ A.3.2.9 The Design-Builder shall obtain from each of the Design-Builder’s
professionals and furnish to the Owner certifications with respect to the
documents and services provided by such professionals (a) that, to the best of
their knowledge, information and belief, the documents or services to which such
certifications relate (i) are consistent with the Project Criteria set forth in
the Design-Build Documents, except to the extent specifically identified in such
certificate, (ii) comply with applicable professional practice standards, and
(iii) comply with applicable laws, ordinances, codes, rules and regulations
governing the design of the Project; and (b) that the Owner and its consultants
shall be entitled to rely upon the accuracy of the representations and
statements contained in such certifications.
         
§ A.3.2.10 If the Owner requests the Design-Builder, the Architect or the
Design-Builder’s other design professionals to execute certificates other than
those required by Section A.3.2.9, the proposed language of such certificates
shall be submitted to the Design-Builder, or the Architect and such design
professionals through the Design-Builder, for review and negotiation at least 14
days prior to the requested dates of execution. Neither the Design-Builder, the
Architect nor such other design professionals shall be required to execute
certificates that would require knowledge, services or responsibilities beyond
the scope of their respective agreements with the Owner or Design-Builder.
         
§ A.3.3 CONSTRUCTION
   
§ A.3.3.1 The Design-Builder shall perform no construction Work prior to the
Owner’s review and approval of the construction documents. The Design-Builder
shall perform no portion of the Work for which the Design-Build Documents
require the Owner’s review of submittals, such as Shop Drawings, Product Data
and Samples, until the Owner has approved each submittal.
         
§ A.3.3.2 The construction Work shall be in accordance with approved submittals,
except that the Design-Builder shall not be relieved of responsibility for
deviations from requirements of the Design-Build Documents by the Owner’s
approval of design and construction documents or other submittals such as Shop
Drawings, Product Data, Samples or other submittals unless the Design-Builder
has specifically informed the Owner in writing of such deviation at the time of
submittal and (1) the Owner has given written approval to the specific deviation
as a minor change in the Work, or (2) a Change Order or Construction Change
Directive has been issued authorizing the deviation. The Design-Builder shall
not be relieved of responsibility for errors or omissions in design and
construction documents or other submittals such as Shop Drawings, Product Data,
Samples or other submittals by the Owner’s approval thereof.
         
§ A.3.3.3 The Design-Builder shall direct specific attention, in writing or on
resubmitted design and construction documents or other submittals such as Shop
Drawings, Product Data, Samples or similar submittals, to revisions other than
those requested by the Owner on previous submittals. In the absence of such
written notice, the Owner’s approval of a resubmission shall not apply to such
revisions.
         
§ A.3.3.4 When the Design-Build Documents require that a Contractor provide
professional design services or certifications related to systems, materials or
equipment, or when the Design-Builder in its discretion provides such design
services or certifications through a Contractor, the Design-Builder shall cause
professional design services or certifications to be provided by a properly
licensed design professional, whose signature and seal shall appear on all
drawings, calculations, specifications, certifications, Shop Drawings and other
submittals prepared by such professional. Shop Drawings and other submittals
related to the Work designed or certified by such professionals, if prepared by
others, shall bear such design professional’s written approval. The Owner shall
be entitled to rely upon the adequacy, accuracy and completeness of the
services, certifications or approvals performed by such design professionals.
         
§ A.3.3.5 The Design-Builder shall be solely responsible for and have control
over all construction means, methods, techniques, sequences and procedures and
for coordinating all portions of the Work under the Design-Build Documents.
         
§ A.3.3.6 The Design-Builder shall, routinely, but not less than monthly, keep
the Owner informed of the progress and quality of the Work.
         
§ A.3.3.7 The Design-Builder shall be responsible for the supervision and
direction of the Work, using the Design-Builder’s best skill and attention. If
the Design-Build Documents give specific instructions concerning construction
means, methods, techniques, sequences or procedures, the Design-Builder shall
evaluate the jobsite safety thereof and, except as stated below, shall be fully
and solely responsible for the jobsite safety of such means, methods,
techniques, sequences or procedures. If the Design-Builder determines that such
means, methods, techniques, sequences or procedures may not be safe, the
Design-Builder shall give timely written notice to the Owner and shall not
proceed with that portion of the Work without further written instructions from
the Owner. If the Design-Builder is then instructed to proceed with the required
means, methods, techniques, sequences or procedures without acceptance of
changes proposed by the Design-Builder, the Owner shall be solely responsible
for any resulting loss or damage.
 

           (initial) [t77304001a_v1.jpg]

Init.

/
AIA Document A141™ – 2004 Exhibit A. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:51:08
on 08/07/2013 under Order No.0216057983_1 which expires on 05/13/2014, and is
not for resale.
9
 
User Notes:
(2021290830)
 

 

 

 

 

 

       
§ A.3.3.8 The Design-Builder shall be responsible for inspection of portions of
Work already performed to determine that such portions are in proper condition
to receive subsequent Work.
         
§ A.3.4 LABOR AND MATERIALS
   
§ A.3.4.1 Unless otherwise provided in the Design-Build Documents, the
Design-Builder shall provide or cause to be provided and shall pay for design
services, labor, materials, equipment, tools, construction equipment and
machinery, water, heat, utilities, transportation and other facilities and
services necessary for proper execution and completion of the Work, whether
temporary or permanent and whether or not incorporated or to be incorporated in
the Work.
         
§ A.3.4.2 When a material is specified in the Design-Build Documents, the
Design-Builder may make substitutions only with the consent of the Owner and, if
appropriate, in accordance with a Change Order.
         
§ A.3.4.3 The Design-Builder shall enforce strict discipline and good order
among the Design-Builder’s employees and other persons carrying out the
Design-Build Contract. The Design-Builder shall not permit employment of unfit
persons or persons not skilled in tasks assigned to them.
         
§ A.3.5 WARRANTY
   
§ A.3.5.1 The Design-Builder warrants to the Owner that materials and equipment
furnished under the Design-Build Documents will be of good quality and new
unless otherwise required or permitted by the Design-Build Documents, that the
Work will be free from defects not inherent in the quality required or permitted
by law or otherwise, and that the Work will conform to the requirements of the
Design-Build Documents. Work not conforming to these requirements, including
substitutions not properly approved and authorized, may be considered defective.
The Design-Builder’s warranty excludes remedy for damage or defect caused by
abuse, modifications not executed by the Design-Builder, improper or
insufficient maintenance, improper operation, or normal wear and tear and normal
usage. If required by the Owner, the Design-Builder shall furnish satisfactory
evidence as to the kind and quality of materials and equipment.
         
§ A.3.6 TAXES
   
§ A.3.6.1 The Design-Builder shall pay all sales, consumer, use and similar
taxes for the Work provided by the Design-Builder which had been legally enacted
on the date of the Agreement, whether or not yet effective or merely scheduled
to go into effect. NOTE: Any change in the tax rate by the State, County, Local
Governmental Agency, or any other Governmental Agency having jurisdiction in any
way connected with this project, shall result in a change in the Construction
Project Budget submitted to Owner Dated April 25, 2013, and shall result in a
change in the Contract Construction Project Budget to reflect such changes in
the tax rate increases.
         
§ A.3.7 PERMITS, FEES AND NOTICES
   
§ A.3.7.1 The Design-Build Contractor shall secure and pay for building and
other permits and governmental fees, licenses and inspections on behalf of Owner
and at Owner’s expense necessary for the proper execution and completion of the
Work which are customarily secured after execution of the Design-Build Contract
and which were legally required on the date the Owner accepted the
Design-Builder’s proposal. The Design-Build Contractor shall be responsible for
ensuring Owner has any permits, approvals, assessments, certificates or charges,
known to Design-Build Contractor which Owner has not already obtained and which
are necessary for the use and occupancy of the project.
         
§ A.3.7.2 The Design-Builder shall comply with and give notices required by
laws, ordinances, rules, regulations and lawful orders of public authorities
relating to the Project.
         
§ A.3.7.3 It is the Design-Builder’s responsibility to ascertain that the Work
is in accordance with applicable laws, ordinances, codes, rules and regulations.
 

           (initial) [t77304001a_v1.jpg]

Init.

/
AIA Document A141™ – 2004 Exhibit A. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:51:08
on 08/07/2013 under Order No.0216057983_1 which expires on 05/13/2014, and is
not for resale.
10
 
User Notes:
(2021290830)
 

 

 

 

 

 

           
§ A.3.7.4 If the Design-Builder performs Work contrary to applicable laws,
ordinances, codes, rules and regulations, the Design-Builder shall assume
responsibility for such Work and shall bear the costs attributable to
correction.
         
§ A.3.8 ALLOWANCES
   
§ A.3.8.1 The Design-Builder shall include in the Contract Sum all allowances
stated in the Design-Build Documents. Items covered by allowances shall be
supplied for such amounts and by such persons or entities as the Owner may
direct, but the Design-Builder shall not be required to employ persons or
entities to which the Design-Builder has reasonable objection.
         
§ A.3.8.2 Unless otherwise provided in the Design-Build Documents:
     
.1
allowances shall cover the cost to the Design-Builder of materials and equipment
delivered at the site and all required taxes, less applicable trade discounts;
     
.2
Design-Builder’s costs for unloading and handling at the site, labor,
installation costs, overhead, profit and other expenses contemplated for stated
allowance amounts shall be included in the Contract Sum but not in the
allowances; and
     
.3
whenever costs are more than or less than allowances, the Contract Sum shall be
adjusted accordingly by Change Order. The amount of the Change Order shall
reflect (1) the difference between actual costs and the allowances under Section
A.3.8.2.1 and (2) changes in Design-Builder’s costs under Section A.3.8.2.2.
         
§ A.3.8.3 Materials and equipment under an allowance shall be selected by the
Owner in sufficient time to avoid delay in the Work.
         
§ A.3.9 DESIGN-BUILDER’S SCHEDULE
   
§ A.3.9.1 The Design-Builder, promptly after execution of the Design-Build
Contract, shall prepare and submit for the Owner’s information the
Design-Builder’s schedule for the Work. The schedule shall not exceed time
limits and shall be in such detail as required under the Design-Build Documents,
shall be revised at appropriate intervals as required by the conditions of the
Work and Project, shall be related to the entire Project to the extent required
by the Design-Build Documents, shall provide for expeditious and practicable
execution of the Work and shall include allowances for periods of time required
for the Owner’s review and for approval of submissions by authorities having
jurisdiction over the Project.
         
§ A.3.9.2 The Design-Builder shall prepare and keep current a schedule of
submittals required by the Design-Build Documents.
         
§ A.3.9.3 The Design-Builder shall perform the Work in general accordance with
the most recent schedules submitted to the Owner.
         
§ A.3.10 DOCUMENTS AND SAMPLES AT THE SITE
   
§ A.3.10.1 The Design-Builder shall maintain at the site for the Owner one
record copy of the drawings, specifications, addenda, Change Orders and other
Modifications, in good order and marked currently to record field changes and
selections made during construction, and one record copy of approved Shop
Drawings, Product Data, Samples and similar required submittals. These shall be
delivered to the Owner upon completion of the Work.
         
§ A.3.11 SHOP DRAWINGS, PRODUCT DATA AND SAMPLES
   
§ A.3.11.1 Shop Drawings are drawings, diagrams, schedules and other data
specially prepared for the Work by the Design-Builder or a Contractor,
Subcontractor, manufacturer, supplier or distributor to illustrate some portion
of the Work.
         
§ A.3.11.2 Product Data are illustrations, standard schedules, performance
charts, instructions, brochures, diagrams and other information furnished by the
Design-Builder to illustrate materials or equipment for some portion of the
Work.
         
§ A.3.11.3 Samples are physical examples that illustrate materials, equipment or
workmanship and establish standards by which the Work will be judged.
 

           (initial) [t77304001a_v1.jpg]

Init.

/
AIA Document A141™ – 2004 Exhibit A. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:51:08
on 08/07/2013 under Order No.0216057983_1 which expires on 05/13/2014, and is
not for resale.
11
 
User Notes:
(2021290830)
 

 

 

 

 

       
§ A.3.11.4 Shop Drawings, Product Data, Samples and similar submittals are not
Design-Build Documents. The purpose of their submittal is to demonstrate for
those portions of the Work for which submittals are required by the Design-Build
Documents the way by which the Design-Builder proposes to conform to the
Design-Build Documents.
         
§ A.3.11.5 The Design-Builder shall review for compliance with the Design-Build
Documents and approve and submit to the Owner only those Shop Drawings, Product
Data, Samples and similar submittals required by the Design-Build Documents with
reasonable promptness and in such sequence as to cause no delay in the Work or
in the activities of the Owner or of separate contractors.
         
§ A.3.11.6 By approving and submitting Shop Drawings, Product Data, Samples and
similar submittals, the Design-Builder represents that the Design-Builder has
determined and verified materials, field measurements and field construction
criteria related thereto, or will do so, and has checked and coordinated the
information contained within such submittals with the requirements of the Work
and of the Design-Build Documents.
         
§ A.3.12 USE OF SITE
   
§ A.3.12.1 The Design-Builder shall confine operations at the site to areas
permitted by law, ordinances, permits and the Design-Build Documents, and shall
not unreasonably encumber the site with materials or equipment. Design-Build
Contractor understands and agrees that the Project is at the same location site
as Owner’s Casino and the Casino is open to the public and in use. Therefore,
Design-Build Contractor shall use commercially reasonable efforts to not
interfere with the normal access to, and the operations of, the casino which are
not specifically under construction at the time and shall use reasonable
commercial efforts to keep the remaining areas free of obstruction and debris
during the Project. Design-Build Contractor shall be responsible for maintaining
all access roads to and staging areas of the Project during the contract time,
and such access roads and staging areas shall be in substantially the same
condition upon completion of the Project. The parties agree to video-tape the
access roads and staging areas to document the condition of such areas prior to
the commencement of construction.
         
§ A.3.13 CUTTING AND PATCHING
   
§ A.3.13.1 The Design-Builder shall be responsible for cutting, fitting or
patching required to complete the Work or to make its parts fit together
properly.
         
§ A.3.13.2 The Design-Builder shall not damage or endanger a portion of the Work
or fully or partially completed construction of the Owner or separate
contractors by cutting, patching or otherwise altering such construction or by
excavation. The Design-Builder shall not cut or otherwise alter such
construction by the Owner or a separate contractor except with written consent
of the Owner and of such separate contractor; such consent shall not be
unreasonably withheld. The Design-Builder shall not unreasonably withhold from
the Owner or a separate contractor the Design-Builder’s consent to cutting or
otherwise altering the Work.
         
§ A.3.14 CLEANING UP
   
§ A.3.14.1 The Design-Builder shall keep the premises and surrounding area free
from accumulation of waste materials or rubbish caused by operations under the
Design-Build Contract. At completion of the Work, the Design-Builder shall
remove from and about the Project waste materials, rubbish, the Design-Builder’s
tools, construction equipment, machinery and surplus materials.
         
§ A.3.14.2 If the Design-Builder fails to clean up as provided in the
Design-Build Documents, the Owner may do so and the cost thereof shall be
charged to the Design-Builder.
         
§ A.3.15 ACCESS TO WORK
   
§ A.3.15.1 The Design-Builder shall provide the Owner access to the Work in
preparation and progress wherever located.
         
§ A.3.16 ROYALTIES, PATENTS AND COPYRIGHTS
   
§ A.3.16.1 The Design-Builder shall pay all royalties and license fees. The
Design-Builder shall defend suits or claims for infringement of copyrights and
patent rights and shall hold the Owner harmless from loss on account thereof,
but shall not be responsible for such defense or loss when a particular design,
process or product of a particular manufacturer or manufacturers is required or
where the copyright violations are contained in drawings, specifications or
other documents prepared by or furnished to the Design-Builder by the Owner.
However, if the Design-Builder has reason to believe that the required design,
process or product is an infringement of a copyright or a patent, the
Design-Builder shall be responsible for such loss unless such information is
promptly furnished to the Owner.
 

 

           (initial) [t77304001a_v1.jpg]

Init.

/
AIA Document A141™ – 2004 Exhibit A. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:51:08
on 08/07/2013 under Order No.0216057983_1 which expires on 05/13/2014, and is
not for resale.
12
 
User Notes:
(2021290830)
 




 

 

 

 

       
§ A.3.17 INDEMNIFICATION
   
§ A.3.17.1 To the fullest extent permitted by law, the Design-Builder shall
indemnify and hold harmless the Owner, Owner’s consultants, and agents and
employees of any of them from and against claims, damages, losses and expenses,
including but not limited to attorneys’ fees, arising out of or resulting from
performance of the Work, provided that such claim, damage, loss or expense is
attributable to bodily injury, sickness, disease or death or to injury to or
destruction of tangible property other than the Work itself, but only to the
extent caused by the intentional misconduct, negligent acts or omissions of the
Design-Builder, Architect, a Contractor, a Subcontractor, anyone directly or
indirectly employed by them or anyone for whose acts they may be liable,
regardless of whether or not such claim, damage, loss or expense is caused in
part by a party indemnified hereunder. Such obligation shall not be construed to
negate, abridge or reduce other rights or obligations of indemnity that would
otherwise exist as to a party or person described in this Section A.3.17.
         
§ A.3.17.2 To the fullest extent permitted by law, the Owner shall indemnify and
hold harmless the Design Builder, the Design Builders Consultants, and Agents
and Employees of any of them from and against claims, damages, losses and
expenses, including but not limited to attorneys’ fees, arising out of or
resulting from performance of the Work, provided that such claim, damage, loss
or expense is attributable to bodily injury, sickness, disease, or death or to
injury to, or destruction of tangible property other than the Work itself, but
only to the extent caused by the intentional misconduct, negligent acts or
omissions of the Owner or anyone directly or indirectly employed by them or
anyone for whose acts they may be liable, regardless of whether or not such
claim, damage, loss or expense is caused in part by a party indemnified
hereunder. Such obligation shall not be construed to negate, abridge or reduce
other rights or obligations of indemnity that would otherwise exist as to a
party or person described in this Section 3.17.2.
         
§ A.3.17.3 In claims against any person or entity indemnified under this Section
A.3.17 by an employee of the Owner, Design-Builder; the Architect, a Contractor,
A Subcontractor, or anyone directly or indirectly employed by them or anyone for
whose acts they may be liable, the indemnification obligation under Section
A.3.17.1 shall not be limited by a limitation on amount or type of damages,
compensation, or benefits payable by or for the Owner, Design-Builder, the
Architect, or a Contractor or a Subcontractor under worker’s compensation acts,
disability benefit acts or other employee benefit acts.
         
ARTICLE A.4     DISPUTE RESOLUTION
   
§ A.4.1 CLAIMS AND DISPUTES
   
§ A.4.1.1 Definition. A Claim is a demand or assertion by one of the parties
seeking, as a matter of right, adjustment or interpretation of Design-Build
Contract terms, payment of money, extension of time or other relief with respect
to the terms of the Design-Build Contract. The term “Claim” also includes other
disputes and matters in question between the Owner and Design-Builder arising
out of or relating to the Design-Build Contract. Claims must be initiated by
written notice. The responsibility to substantiate Claims shall rest with the
party making the Claim.
         
§ A.4.1.2 Time Limits on Claims. Claims by either party must be initiated within
21 days after occurrence of the event giving rise to such Claim or within 21
days after the claimant first recognizes the condition giving rise to the Claim,
whichever is later. Claims must be initiated by written notice to the other
party.
         
§ A.4.1.3 Continuing Performance. Pending final resolution of a Claim, except as
otherwise agreed in writing or as provided in Section A.9.7.1 and Article A.14,
the Design-Builder shall proceed diligently with performance of the Design-Build
Contract and the Owner shall continue to make payments in accordance with the
Design-Build Documents.
         
§ A.4.1.4 Claims for Concealed or Unknown Conditions. If conditions are
encountered at the site which are (1) subsurface or otherwise concealed physical
conditions which differ materially from those indicated in the Design-Build
Documents or (2) unknown physical conditions of an unusual nature which differ
materially from those ordinarily found to exist and generally recognized as
inherent in construction activities of the character provided for in the
Design-Build Documents, then the observing party shall give notice to the other
party promptly before conditions are disturbed and in no event later than 21
days after first observance of the conditions. The Owner shall promptly
investigate such conditions and, if they differ materially and cause an increase
or decrease in the Design-Builder’s cost of, or time required for, performance
of any part of the Work, shall negotiate with the Design-Builder an equitable
adjustment in the Contract Sum or Contract Time, or both. If the Owner
determines that the conditions at the site are not materially different from
those indicated in the Design-Build Documents and that no change in the terms of
the Design-Build Contract is justified, the Owner shall so notify the
Design-Builder in writing, stating the reasons. Claims by the Design-Builder in
opposition to such determination must be made within 21 days after the Owner has
given notice of the decision. If the conditions encountered are materially
different, the Contract Sum and Contract Time shall be equitably adjusted, but
if the Owner and Design-Builder cannot agree on an adjustment in the Contract
Sum or Contract Time, the adjustment shall proceed pursuant to Section A.4.2.
 

 

           (initial) [t77304001a_v1.jpg]

Init.

/
AIA Document A141™ – 2004 Exhibit A. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:51:08
on 08/07/2013 under Order No.0216057983_1 which expires on 05/13/2014, and is
not for resale.
13
 
User Notes:
(2021290830)
 




 

 

 

 

       
§ A.4.1.5 Claims for Additional Cost. If the Design-Builder wishes to make Claim
for an increase in the Contract Sum, written notice as provided herein shall be
given before proceeding to execute the Work. Prior notice is not required for
Claims relating to an emergency endangering life or property arising under
Section A. 10.6.
         
§ A.4.1.6 If the Design-Builder believes additional cost is involved for reasons
including but not limited to (1) an order by the Owner to stop the Work where
the Design-Builder was not at fault, (2) a written order for the Work issued by
the Owner, (3) failure of payment by the Owner, (4) termination of the
Design-Build Contract by the Owner, (5) Owner’s suspension or (6) other
reasonable grounds, Claim shall be filed in accordance with this Section A.4.1.
         
§ A.4.1.7 Claims for Additional Time
   
§ A.4.1.7.1 If the Design-Builder wishes to make Claim for an increase in the
Contract Time, written notice as provided herein shall be given. The
Design-Builder’s Claim shall include an estimate of the time and its effect on
the progress of the Work In the case of a continuing delay, only one Claim is
necessary.
         
§ A.4.1.7.2 If adverse weather conditions are the basis for a Claim for
additional time, such Claim shall be documented by data substantiating that
weather conditions were abnormal for the period of time, could not have been
reasonably anticipated and had an adverse effect on the scheduled construction.
         
§ A.4.1.8 Injury or Damage to Person or Property. If either party to the
Design-Build Contract suffers injury or damage to person or property because of
an act or omission of the other party or of others for whose acts such party is
legally responsible, written notice of such injury or damage, whether or not
insured, shall be given to the other party within a reasonable time not
exceeding 21 days after discovery. The notice shall provide sufficient detail to
enable the other party to investigate the matter.
         
§ A.4.1.9 If unit prices are stated in the Design-Build Documents or
subsequently agreed upon, and if quantities originally contemplated are
materially changed in a proposed Change Order or Construction Change Directive
so that application of such unit prices to quantities of Work proposed will
cause substantial inequity to the Owner or Design-Builder, the applicable unit
prices shall be equitably adjusted.
         
§ A.4.1.10 Claims for Consequential Damages. Design-Builder and Owner waive
Claims against each other for consequential damages arising out of or relating
to the Design-Build Contract. This mutual waiver includes:
 

 
.1
damages incurred by the Owner for rental expenses, for losses of use, income,
profit, financing, business and reputation, and for loss of management or
employee productivity or of the services of such persons; and
   
.2
damages incurred by the Design-Builder for principal office expenses including
the compensation of personnel stationed there, for losses of financing, business
and reputation, and for loss of profit except anticipated profit arising
directly from the Work.
 

 

 
This mutual waiver is applicable, without limitation, to all consequential
damages due to either party’s termination in accordance with Article A.14.
Nothing contained in this Section A.4.1.10 shall be deemed to preclude an award
of liquidated direct damages, when applicable, in accordance with the
requirements of the Design-Build Documents.
         
§ A.4.1.11 If the enactment or revision of codes, laws or regulations or
official interpretations which govern the Project cause an increase or decrease
of the Design-Builder’s cost of, or time required for, performance of the Work,
the Design-Builder shall be entitled to an equitable adjustment in Contract Sum
or Contract Time. If the Owner and Design-Builder cannot agree upon an
adjustment in the Contract Sum or Contract Time, the Design-Builder shall submit
a Claim pursuant to Section A.4.1.
 

 

           (initial) [t77304001a_v1.jpg]

Init.

/
AIA Document A141™ – 2004 Exhibit A. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:51:08
on 08/07/2013 under Order No.0216057983_1 which expires on 05/13/2014, and is
not for resale.
14
 
User Notes:
(2021290830)
 




 

 

 

 

       
§ A.4.2 RESOLUTION OF CLAIMS AND DISPUTES
   
§ A.4.2.1  It is agreed resolution of claims and disputes will be by “Litigation
in a Court of Competent Jurisdiction”. The prevailing party in any action to
interpret or enforce this Agreement, shall be entitled to an award of attorney
fees and costs as determined by the Court.
         
(Paragraphs deleted)
   
§ A.4.3 MEDIATION
   
§ A.4.3.1 Any Claim arising out of or related to the Design-Build Contract,
except those waived as provided for in Sections A4.1.10, A9 10.4, and A9.10.5
shall, after initial decision of the Claim or 30 days after submission of the
Claim for initial decision, be subject to mediation as a condition precedent to
arbitration or the institution of legal or equitable or other binding dispute
resolution proceedings by either party.
         
§ A.4.3.2 The parties shall endeavor to resolve their Claims by mediation which,
unless the parties mutually agree otherwise, shall be in accordance with the
Construction Industry Mediation Rules of the American Arbitration Association
currently in effect at the time of the mediation. Request for mediation shall be
filed in writing with the other party to the Design-Build Contract and with the
American Arbitration Association. The request may be made concurrently with the
filing of a demand for arbitration or other binding dispute resolution
proceedings but, in such event, mediation shall proceed in advance thereof or of
legal or equitable proceedings, which shall be stayed pending mediation for a
period of 60 days from the date of filing, unless stayed for a loner period by
agreement of the parties or court order.
         
§ A.4.3.3 The parties shall share the mediator’s fee and any filing fees
equally. The mediation shall be held in the place where the Project is located,
unless another location is mutually agreed upon. Agreements reached in mediation
shall be enforceable as settlement agreements in any court having jurisdiction
thereof.
         
(Paragraphs deleted)
   
ARTICLE A.5     AWARD OF CONTRACTS
   
§ A.5.1 Unless otherwise stated in the Design-Build Documents or the bidding or
proposal requirements, the Design-Builder, as soon as practicable after award of
the Design-Build Contract, shall furnish in writing to the Owner the names of
additional persons or entities not originally included in the Design-Builder’s
proposal or in substitution of a person or entity (including those who are to
furnish design services or materials or equipment fabricated to a special
design) proposed for each principal portion of the Work. The Owner will promptly
reply to the Design-Builder in writing stating whether or not the Owner has
reasonable objection to any such proposed additional person or entity. Failure
of the Owner to reply promptly shall constitute notice of no reasonable
objection.
         
§ A.5.2 The Design-Builder shall not contract with a proposed person or entity
to whom which the Owner has made reasonable and timely objection. The
Design-Builder shall not be required to contract with anyone to whom the
Design-Builder has made reasonable objection.
         
§ A.5.3 If the Owner has reasonable objection to a person or entity proposed by
the Design-Builder, the Design-Builder shall propose another to whom the Owner
has no reasonable objection. If the proposed but rejected additional person or
entity was reasonably capable of performing the Work, the Contract Sum and
Contract Time shall be increased or decreased by the difference, if any,
occasioned by such change, and an appropriate Change Order shall be issued
before commencement of the substitute person’s or entity’s Work. However, no
increase in the Contract Sum or Contract Time shall be allowed for such change
unless the Design-Builder has acted promptly and responsively in submitting
names as required.
 

 

           (initial) [t77304001a_v1.jpg]

Init.

/
AIA Document A141™ – 2004 Exhibit A. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:51:08
on 08/07/2013 under Order No.0216057983_1 which expires on 05/13/2014, and is
not for resale.
15
 
User Notes:
(2021290830)
 

 

 

 

 

 

       
§ A.5.4 The Design-Builder shall not change a person or entity previously
selected if the Owner makes reasonable objection to such substitute.
         
§ A.5.5 CONTINGENT ASSIGNMENT OF CONTRACTS
   
§ A.5.5.1 Each agreement for a portion of the Work is assigned by the
Design-Builder to the Owner provided that:
 

 
.1
assignment is effective only after termination of the Design-Build Contract by
the Owner for cause pursuant to Section A.14.2 and only for those agreements
which the Owner accepts by notifying the contractor in writing; and
   
.2
assignment is subject to the prior rights of the surety, if any, obligated under
bond relating to the Design-Build Contract.
   
.3
Such assignments shall include but are not limited to subcontract agreements,
material purchase agreements, and subcontractor surety bonds.
 

 

 
§ A.5.5.2 Upon such assignment, if the Work has been suspended for more than 30
days, the Contractor’s compensation shall be equitably adjusted for increases in
cost resulting from the suspension.
         
ARTICLE A.6     CONSTRUCTION BY OWNER OR BY SEPARATE CONTRACTORS
   
§ A.6.1 OWNER’S RIGHT TO PERFORM CONSTRUCTION AND TO AWARD SEPARATE CONTRACTS
   
§ A.6.1.1 The Owner reserves the right to perform construction or operations
related to the Project with the Owner’s own forces and to award separate
contracts in connection with other portions of the Project or other construction
or operations on the site. The Design-Builder shall cooperate with the Owner and
separate contractors whose work might interfere with the Design-Builder’s Work.
If the Design-Builder claims that delay or additional cost is involved because
of such action by the Owner, the Design-Builder shall make such Claim as
provided in Section A.4.1.
         
§ A.6.1.2 The term “separate contractor” shall mean any contractor retained by
the Owner pursuant to Section A.6.1.1.
         
§ A.6.1.3 The Owner shall provide for coordination of the activities of the
Owner’s own forces and of each separate contractor with the work of the
Design-Builder, who shall cooperate with them. The Design-Builder shall
participate with other separate contractors and the Owner in reviewing their
construction schedules when directed to do so. The Design-Builder shall make any
revisions to the construction schedule deemed necessary after a joint review and
mutual agreement. The construction schedules shall then constitute the schedules
to be used by the Design-Builder, separate contractors and the Owner until
subsequently revised.
         
§ A.6.2 MUTUAL RESPONSIBILITY
   
§ A.6.2.1 The Design-Builder shall afford the Owner and separate contractors
reasonable opportunity for introduction and storage of their materials and
equipment and performance of their activities and shall connect and coordinate
the Design-Builder’s construction and operations with theirs as required by the
Design-Build Documents.
         
§ A.6.2.2 If part of the Design-Builder’s Work depends for proper execution or
results upon design, construction or operations by the Owner or a separate
contractor, the Design-Builder shall, prior to proceeding with that portion of
the Work, promptly report to the Owner apparent discrepancies or defects in such
other construction that would render it unsuitable for such proper execution and
results. Failure of the Design-Builder so to report shall constitute an
acknowledgment that the Owner’s or separate contractor’s completed or partially
completed construction is fit and proper to receive the Design-Builder’s Work,
except as to defects not then reasonably discoverable.
         
§ A.6.2.3 The Owner shall be reimbursed by the Design-Builder for costs incurred
by the Owner which are payable to a separate contractor because of delays,
improperly timed activities or defective construction of the Design-Builder. The
Owner shall be responsible to the Design-Builder for costs incurred by the
Design-Builder because of delays, improperly timed activities, damage to the
Work or defective construction of a separate contractor.
         
§ A.6.2.4 The Design-Builder shall promptly remedy damage wrongfully caused by
the Design-Builder to completed or partially completed construction or to
property of the Owner or separate contractors.
 

 

           (initial) [t77304001a_v1.jpg]

Init.

/
AIA Document A141™ – 2004 Exhibit A. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:51:08
on 08/07/2013 under Order No.0216057983_1 which expires on 05/13/2014, and is
not for resale.
16
 
User Notes:
(2021290830)
 




 

 

 


 
§ A.6.2.5 The Owner and each separate contractor shall have the same
responsibilities for cutting and patching as are described in Section A.3.13.
             
§ A.6.3 OWNER’S RIGHT TO CLEAN UP
   
§ A.6.3.1 If a dispute arises among the Design-Builder, separate contractors and
the Owner as to the responsibility under their respective contracts for
maintaining the premises and surrounding area free from waste materials and
rubbish, the Owner may clean up and the Owner shall allocate the cost among
those responsible.
             
ARTICLE A.7      CHANGES IN THE WORK
   
§ A.7.1 GENERAL
   
§ A.7.1.1 Changes in the Work may be accomplished after execution of the
Design-Build Contract, and without invalidating the Design-Build Contract, by
Change Order or Construction Change Directive, subject to the limitations stated
in this Article A.7 and elsewhere in the Design-Build Documents.
             
§ A.7.1.2 A Change Order shall be based upon agreement between the Owner and
Design-Builder. A Construction Change Directive may be issued by the Owner with
or without agreement by the Design-Builder.
             
§ A.7.1.3 Changes in the Work shall be performed under applicable provisions of
the Design-Build Documents, and the Design-Builder shall proceed promptly,
unless otherwise provided in the Change Order or Construction Change Directive.
             
§ A.7.2 CHANGE ORDERS
   
§ A.7.2.1 A Change Order is a written instrument signed by the Owner and
Design-Builder stating their agreement upon all of the following:
     
.1
a change in the Work;
     
.2
the amount of the adjustment, if any, in the Contract Sum; and
     
.3
the extent of the adjustment, if any, in the Contract Time.
             
§ A.7.2.2 If the Owner requests a proposal for a change in the Work from the
Design-Builder and subsequently elects not to proceed with the change, a Change
Order shall be issued to reimburse the Design-Builder for any costs incurred for
estimating services, design services or preparation of proposed revisions to the
Design-Build Documents.
             
§ A.7.2.3 Methods used in determining adjustments to the Contract Sum may
include those listed in Section A.7.3.3.
             
§ A.7.3 CONSTRUCTION CHANGE DIRECTIVES
   
§ A.7.3.1 A Construction Change Directive is a written order signed by the Owner
directing a change in the Work prior to agreement on adjustment, if any, in the
Contract Sum or Contract Time, or both. The Owner may by Construction Change
Directive, without invalidating the Design-Build Contract, order changes in the
Work within the general scope of the Design-Build Documents consisting of
additions, deletions or other revisions, the Contract Sum and Contract Time
being adjusted accordingly.
             
§ A.7.3.2 A Construction Change Directive shall be used in the absence of total
agreement on the terms of a Change Order.
             
§ A.7.3.3 If the Construction Change Directive provides for an adjustment to the
Contract Sum, the adjustment shall be based on one of the following methods:
     
.1
mutual acceptance of a lump sum properly itemized and supported by sufficient
substantiating data to permit evaluation;
     
.2
unit prices stated in the Design-Build Documents or subsequently agreed upon, or
equitably adjusted as provided in Section A.4.1.9;
     
.3
cost to be determined in a manner agreed upon by the parties and a mutually
acceptable fixed or percentage fee; or
     
.4
as provided in Section A.7.3.6.
             
§ A.7.3.4 Upon receipt of a Construction Change Directive, the Design-Builder
shall promptly proceed with the change in the Work involved and advise the Owner
of the Design-Builder’s agreement or disagreement with the method, if any,
provided in the Construction Change Directive for determining the proposed
adjustment in the Contract Sum or Contract Time.
 

           (initial) [t77304001a_v1.jpg]

Init.

/
AIA Document A141™ – 2004 Exhibit A. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:51:08
on 08/07/2013 under Order No.0216057983_1 which expires on 05/13/2014, and is
not for resale.
17
 
User Notes:
(2021290830)
 

 

 

 

 

 

 
§ A.7.3.5 A Construction Change Directive signed by the Design-Builder indicates
the agreement of the Design-Builder therewith, including adjustment in Contract
Sum and Contract Time or the method for determining them. Such agreement shall
be effective immediately and shall be recorded as a Change Order.
             
§ A.7.3.6 If the Design-Builder does not respond promptly or disagrees with the
method for adjustment in the Contract Sum, the method and the adjustment shall
be determined by the Owner on the basis of reasonable expenditures and savings
of those performing the Work attributable to the change, including, in case of
an increase in the Contract Sum, a reasonable allowance for overhead and profit.
In such case, and also under Section A.7.3.3.3, the Design-Builder shall keep
and present, in such form as the Owner may prescribe, an itemized accounting
together with appropriate supporting data. Unless otherwise provided in the
Design-Build Documents, costs for the purposes of this Section A.7.3.6 shall be
limited to the following:
     
.1
additional costs of professional services;
     
.2
costs of labor, including social security, old age and unemployment insurance,
fringe benefits required by agreement or custom, and workers’ compensation
insurance;
     
.3
costs of materials, supplies and equipment, including cost of transportation,
whether incorporated or consumed;
     
.4
rental costs of machinery and equipment, exclusive of hand tools, whether rented
from the Design-Builder or others;
     
.5
costs of premiums for all bonds and insurance, permit fees, and sales, use or
similar taxes related to the Work, and
     
.6
additional costs of supervision and field office personnel directly attributable
to the change.
             
§ A.7.3.7 The amount of credit to be allowed by the Design-Builder to the Owner
for a deletion or change that results in a net decrease in the Contract Sum
shall be actual net cost. When both additions and credits covering related Work
or substitutions are involved in a change, the allowance for General Conditions,
overhead and profit of Ten Percent (10%) shall be figured on the basis of net
increase or decrease, if any, with respect to that change.
             
§ A.7.3.8 Pending final determination of the total cost of a Construction Change
Directive to the Owner, amounts not in dispute for such changes in the Work
shall be included in Applications for Payment accompanied by a Change Order
indicating the parties’ agreement with part or all of such costs. For any
portion of such cost that remains in dispute, the Owner shall make an interim
determination for purposes of monthly payment for those costs. That
determination of cost shall adjust the Contract Sum on the same basis as a
Change Order, subject to the right of the Design-Builder to disagree and assert
a Claim in accordance with Article A.4.
             
§ A.7.3.9 When the Owner and Design-Builder reach agreement concerning the
adjustments in the Contract Sum and Contract Time, or otherwise reach agreement
upon the adjustments, such agreement shall be effective immediately and shall be
recorded by preparation and execution of an appropriate Change Order.
             
§ A.7.4 MINOR CHANGES IN THE WORK
   
§ A.7.4.1 The Owner shall have authority to order minor changes in the Work not
involving adjustment in the Contract Sum or extension of the Contract Time and
not inconsistent with the intent of the Design-Build Documents. Such changes
shall be effected by written order and shall be binding on the Design-Builder.
The Design-Builder shall carry out such written orders promptly.
             
ARTICLE A.8      TIME
   
§ A.8.1 DEFINITIONS
   
§ A.8.1.1 Unless otherwise provided, Contract Time is the period of time,
including authorized adjustments, allotted in the Design-Build Documents for
Substantial Completion of the Work.
             
§ A.8.1.2 The date of commencement of the Work shall be the date stated in the
Agreement unless provision is made for the date to be fixed in a notice to
proceed issued by the Owner.
             
§ A.8.1.3 The date of Substantial Completion is the date determined by the Owner
in accordance with Section A.9.8.
 

           (initial) [t77304001a_v1.jpg]

Init.

/
AIA Document A141™ – 2004 Exhibit A. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:51:08
on 08/07/2013 under Order No.0216057983_1 which expires on 05/13/2014, and is
not for resale.
18
 
User Notes:
(2021290830)
 

 

 

 

 

 

 
§ A.8.1.4 The term “day” as used in the Design-Build Documents shall mean
calendar day unless otherwise specifically defined.
             
§ A.8.2 PROGRESS AND COMPLETION
   
§ A.8.2.1 Time limits stated in the Design-Build Documents are of the essence of
the Design-Build Contract. By executing the Design-Build Contract, the
Design-Builder confirms that the Contract Time is a reasonable period for
performing the Work.
             
§ A.8.2.2 The Design-Builder shall not knowingly, except by agreement or
instruction of the Owner in writing, prematurely commence construction
operations on the site or elsewhere prior to the effective date of insurance
required by Article A.11 to be furnished by the Design-Builder and Owner. The
date of commencement of the Work shall not be changed by the effective date of
such insurance. Unless the date of commencement is established by the
Design-Build Documents or a notice to proceed given by the Owner, the
Design-Builder shall notify the Owner in writing not less than five days or
other agreed period before commencing the Work to permit the timely filing of
mortgages, mechanic’s liens and other security interests.
             
§ A.8.2.3 The Design-Builder shall proceed expeditiously with adequate forces
and shall achieve Substantial Completion within the Contract Time.
             
§ A.8.3 DELAYS AND EXTENSIONS OF TIME
   
§ A.8.3.1 If the Design-Builder is delayed at any time in the commencement or
progress of the Work by an act or neglect of the Owner or of a separate
contractor employed by the Owner, or by changes ordered in the Work, or by labor
disputes, fire, unusual delay in deliveries, unavoidable casualties or other
causes beyond the Design-Builder’s control, or by delay authorized by the Owner
pending resolution of disputes pursuant to the Design-Build Documents, or by
other causes which the Owner determines may justify delay, then the Contract
Time shall be extended by Change Order for such reasonable time as the Owner and
Design-Builder may mutually -determine.
             
§ A.8.3.2 Claims relating to time shall be made in accordance with applicable
provisions of Section A.4.1.7.
             
§ A.8.3.3 This Section A.8.3 does not preclude recovery of damages for delay by
either party under other provisions of the Design-Build Documents.
             
ARTICLE A.9      PAYMENTS AND COMPLETION
   
§ A.9.1 CONTRACT SUM
   
§ A.9.1.1 The Contract Sum is stated in the Design-Build Documents and,
including authorized adjustments, is the total amount payable by the Owner to
the Design-Builder for performance of the Work under the Design-Build Documents.
             
§ A.9.2 SCHEDULE OF VALUES
   
§ A.9.2.1 Before the first Application for Payment, where the Contract Sum is
based upon a Stipulated Sum the Design-Builder shall submit to the Owner an
initial schedule of values allocated to various portions of the Work prepared in
such form and supported by such data to substantiate its accuracy as the Owner
may require. This schedule, unless objected to by the Owner, shall be used as a
basis for reviewing the Design-Builder’s Applications for Payment. The schedule
of values may be updated periodically to reflect changes in the allocation of
the Contract Sum.
             
§ A.9.3 APPLICATIONS FOR PAYMENT
   
§ A.9.3.1 Not later than the 25th day of the month for each progress payment,
and consistent with Section 5.1.3 of the AIA Document A141-2004, the
Design-Builder shall submit to the Owner an itemized Application for Payment for
operations completed in accordance with the current schedule of values. Such
application shall be notarized, if required, and supported by such data
substantiating the Design-Builder’s right to payment as the Owner may require,
such as copies of requisitions from Contractors and material suppliers, and
reflecting retainage if provided for in the Design-Build Documents:
             
§ A.9.3.1.1 As provided in Section A.7.3.8, such applications may include
requests for payment on account of Changes in the Work which have been properly
authorized by Construction Change Directives but are not yet included in Change
Orders.
 

           (initial) [t77304001a_v1.jpg]

Init.

/
AIA Document A141™ – 2004 Exhibit A. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:51:08
on 08/07/2013 under Order No.0216057983_1 which expires on 05/13/2014, and is
not for resale.
19
 
User Notes:
(2021290830)
 

 

 

 

 

 

 
§ A.9.3.1.2 Such applications may not include requests for payment for portions
of the Work for which the Design-Builder does not intend to pay to a Contractor
or material supplier or other parties providing services for the Design-Builder,
unless such Work has been performed by others whom the Design-Builder intends to
pay.
             
§ A.9.3.2 Unless otherwise provided in the Design-Build Documents, payments
shall be made on account of materials and equipment delivered and suitably
stored at the site for subsequent incorporation in the Work. If approved in
advance by the Owner, payment may similarly be made for materials and equipment
suitably stored off the site at a location agreed upon in writing. Payment for
materials and equipment stored on or off the site shall be conditioned upon
compliance by the Design-Builder with procedures satisfactory to the Owner to
establish the Owner’s title to such materials and equipment or otherwise protect
the Owner’s interest and shall include the costs of applicable insurance,
storage and transportation to the site for such materials and equipment stored
off the site.
             
§ A.9.3.3 The Design-Builder warrants that title to all Work other than
Instruments of Service covered by an Application for Payment will pass to the
Owner no later than the time of payment. The Design-Builder further warrants
that, upon submittal of an Application for Payment, all Work for which
Certificates for Payment have been previously issued and payments received from
the Owner shall, to the best of the Design-Builder’s knowledge, information and
belief, be free and clear of liens, Claims, security interests or encumbrances
in favor of the Design-Builder. Contractors, Subcontractors, material suppliers,
or other persons or entities making a claim by reason of having provided labor,
materials and equipment relating to the Work. Notwithstanding any other
provision of this Agreement, Design-Build Contractor shall use commercially
reasonable efforts to prevent any liens of subcontractors, vendors or suppliers,
whether in the nature of mechanics liens or material liens or otherwise, to be
placed upon or imposed on the property of the Owner. Within Ten (10) Days of
Owner written notice to Design-Build Contractor of the existence of such lien,
Design-Build Contractor shall cause the lien to be removed, discharged, insured
over or bonded over or otherwise vacated. In the event Design-Build Contractor
fails to so act within the allowed time, Owner may take any action necessary to
remove, discharge, or vacate the lien, the lien, including payment of the full
amount claimed to be owed, and charge such amount and any related costs to the
Design-Build Contractor as a deduction from the Contract Sum.
             
§ A.9.4 ACKNOWLEDGEMENT OF APPLICATION FOR PAYMENT
   
§ A.9.4.1 The Owner shall, within seven days after receipt of the
Design-Builder’s Application for Payment, issue to the Design-Builder a written
acknowledgement of receipt of the Design-Builder’s Application for Payment
indicating the amount the Owner has determined to be properly due and, if
applicable, the reasons for withholding payment in whole or in part.
             
§ A.9.5 DECISIONS TO WITHHOLD PAYMENT
   
§ A.9.5.1 The Owner may withhold a payment in whole or in part to the extent
reasonably necessary to protect the Owner due to the Owner’s determination that
the Work has not progressed to the point indicated in the Application for
Payment or that the quality of Work is not in accordance with the Design-Build
Documents. The Owner may also withhold a payment or, because of subsequently
discovered evidence, may nullify the whole or a part of an Application for
Payment previously issued to such extent as may be necessary to protect the
Owner from loss for which the Design-Builder is responsible, including loss
resulting from acts and omissions, because of the following:
     
.1
defective Work not remedied;
     
.2
third-party claims filed or reasonable evidence indicating probable filing of
such claims unless security acceptable to the Owner is provided by the
Design-Builder;
     
.3
failure of the Design-Builder to make payments properly to Contractors or for
design services labor, materials or equipment;
     
.4
reasonable evidence that the Work cannot be completed for the unpaid balance of
the Contract Sum;
     
.5
damage to the Owner or a separate contractor;
     
.6
reasonable evidence that the Work will not be completed within the Contract Time
and that the unpaid balance would not be adequate to cover actual or liquidated
damages for the anticipated delay; or
     
.7
persistent failure to carry out the Work in accordance with the Design-Build
Documents.
             
§ A.9.5.2 When the above reasons for withholding payment are removed, payment
will be made for amounts previously withheld.
 

           (initial) [t77304001a_v1.jpg]

Init.

/
AIA Document A141™ – 2004 Exhibit A. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:51:08
on 08/07/2013 under Order No.0216057983_1 which expires on 05/13/2014, and is
not for resale.
20
 
User Notes:
(2021290830)
 

 

 

 

 

 

       
§ A.9.6 PROGRESS PAYMENTS
   
§ A.9.6.1 After the Owner has issued a written acknowledgement of receipt of the
Design-Builder’s Application for Payment, the Owner shall make payment of the
amount, in the manner and within the time provided in the Design-Build
Documents.
         
§ A.9.6.2 The Design-Builder shall promptly pay the Architect, each design
professional and other consultants retained directly by the Design-Builder, upon
receipt of payment from the Owner, out of the amount paid to the Design-Builder
on account of each such party’s respective portion of the Work, the amount to
which each such party is entitled.
         
§ A.9.6.3 The Design-Builder shall promptly pay each Contractor, upon receipt of
payment from the Owner, out of the amount paid to the Design-Builder on account
of such Contractor’s portion of the Work, the amount to which said Contractor is
entitled, reflecting percentages actually retained from payments to the
Design-Builder on account of the Contractor’s portion of the Work. The
Design-Builder shall, by appropriate agreement with each Contractor, require
each Contractor to make payments to Subcontractors in a similar manner.
         
§ A.9.6.4 The Owner shall have no obligation to pay or to see to the payment of
money to a Contractor except as may otherwise be required by law.
         
§ A.9.6.5 Payment to material suppliers shall be treated in a manner similar to
that provided in Sections A.9.6.3 and A.9.6.4.
         
§ A.9.6.6 A progress payment, or partial or entire use or occupancy of the
Project by the Owner, shall not constitute acceptance of Work not in accordance
with the Design-Build Documents.
         
§ A.9.6.7 Unless the Design-Builder provides the Owner with a payment bond in
the full penal sum of the Contract Sum, payments received by the Design-Builder
for Work properly performed by Contractors and suppliers shall be held by the
Design-Builder for those Contractors or suppliers who performed Work or
furnished materials, or both, under contract with the Design-Builder for which
payment was made by the Owner. Nothing contained herein shall require money to
be placed in a separate account and not be commingled with money of the
Design-Builder, shall create any fiduciary liability or tort liability on the
part of the Design-Builder for breach of trust or shall entitle any person or
entity to an award of punitive damages against the Design-Builder for breach of
the requirements of this provision.
         
§ A.9.7 FAILURE OF PAYMENT
   
§ A.9.7.1 If for reasons other than those enumerated in Section A.9.5.1, the
Owner does not issue a payment within the time period required by Section 5.1.3
of the Agreement, then the Design-Builder may, upon seven additional days’
written notice to the Owner, stop the Work until payment of the amount owing has
been received. The Contract Time shall be extended appropriately and the
Contract Sum shall be increased by the amount of the Design-Builder’s reasonable
costs of shutdown, delay and start-up, plus interest as provided for in the
Design-Build Documents.
         
§ A.9.8 SUBSTANTIAL COMPLETION
   
§ A.9.8.1 Substantial Completion is the stage in the progress of the Work when
the Work or designated portion thereof is sufficiently complete in accordance
with the Design-Build Documents so that the Owner can occupy or use the Work or
a portion thereof for its intended use.
         
§ A.9.8.2 When the Design-Builder considers that the Work, or a portion thereof
which the Owner agrees to accept separately, is substantially complete, the
Design-Builder shall prepare and submit to the Owner a comprehensive list of
items to be completed or corrected prior to final payment. Failure to include an
item on such list does not alter the responsibility of the Design-Builder to
complete all Work in accordance with the Design-Build Documents.
         
§ A.9.8.3 Upon receipt of the Design-Builder’s list, the Owner shall make an
inspection to determine whether the Work or designated portion thereof is
substantially complete. If the Owner’s inspection discloses any item, whether or
not included on the Design-Builder’s list, which is not substantially complete,
the Design-Builder shall complete or correct such item. In such case, the
Design-Builder shall then submit a request for another inspection by the Owner
to determine whether the Design-Builder’s Work is substantially complete.
 

           (initial) [t77304001a_v1.jpg]

Init.

/
AIA Document A141™ – 2004 Exhibit A. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:51:08
on 08/07/2013 under Order No.0216057983_1 which expires on 05/13/2014, and is
not for resale.
21
 
User Notes:
(2021290830)
 

 

 

 

 

      

       
§ A.9.8.4 In the event of a dispute regarding whether the Design-Builder’s Work
is substantially complete, the dispute shall be resolved pursuant to Article
A.4.
         
§ A.9.8.5 When the Work or designated portion thereof is substantially complete,
the Design-Builder shall prepare for the Owner’s signature an Acknowledgement of
Substantial Completion which, when signed by the Owner, shall establish (1) the
date of Substantial Completion of the Work, (2) responsibilities between the
Owner and Design-Builder for security, maintenance, heat, utilities, damage to
the Work and insurance, and (3) the time within which the Design-Builder shall
finish all items on the list accompanying the Acknowledgement. When the Owner’s
inspection discloses that the Work or a designated portion thereof is
substantially complete, the Owner shall sign the Acknowledgement of Substantial
Completion. Warranties required by the Design-Build Documents shall commence on
the date of Substantial Completion of the Work or designated portion thereof
unless otherwise provided in the Acknowledgement of Substantial Completion.
         
§ A.9.8.6 Upon execution of the Acknowledgement of Substantial Completion and
consent of surety, if any, the Owner shall make payment of retainage applying to
such Work or designated portion thereof. Such payment shall be adjusted for Work
that is incomplete or not in accordance with the requirements of the
Design-Build Documents.
         
§ A.9.9 PARTIAL OCCUPANCY OR USE
   
§ A.9.9.1 The Owner may occupy or use any completed or partially completed
portion of the Work at any stage when such portion is designated by separate
agreement with the Design-Builder, provided such occupancy or use is consented
to by the insurer, if so required by the insurer, and authorized by public
authorities having jurisdiction over the Work Such partial occupancy or use may
commence whether or not the portion is substantially complete, provided the
Owner and Design-Builder have accepted in writing the responsibilities assigned
to each of them for payments, retainage, if any, security, maintenance, heat,
utilities, damage to the Work and insurance, and have agreed in writing
concerning the period for completion or correction of the Work and commencement
of warranties required by the Design-Build Documents. When the Design-Builder
considers a portion substantially complete, the Design-Builder shall prepare and
submit a list to the Owner as provided under Section A.9.8.2. Consent of the
Design-Builder to partial occupancy or use shall not be unreasonably withheld.
The stage of the progress of the Work shall be determined by written agreement
between the Owner and Design-Builder.
         
§ A.9.9.2 Immediately prior to such partial occupancy or use, the Owner and
Design-Builder shall jointly inspect the area to be occupied or portion of the
Work to be used to determine and record the condition of the Work.
         
§ A.9.9.3 Unless otherwise agreed upon, partial occupancy or use of a portion or
portions of the Work shall not constitute acceptance of Work not complying with
the requirements of the Design-Build Documents.
         
§ A.9.10 FINAL COMPLETION AND FINAL PAYMENT
   
§ A.9.10.1 Upon receipt of written notice that the Work is ready for final
inspection and acceptance and upon receipt of a final Application for Payment,
the Owner shall promptly make such inspection and, when the Owner finds the Work
acceptable under the Design-Build Documents and fully performed, the Owner
shall, subject to Section A.9.10.2, promptly make final payment to the
Design-Builder.
         
§ A.9.10.2 Neither final payment nor any remaining retained percentage will
become due until the Design-Builder submits to the Owner (1) an affidavit that
payrolls, bills for materials and equipment, and other indebtedness connected
with the Work for which the Owner or the Owner’s property might be responsible
or encumbered (less amounts withheld by Owner) have been paid or otherwise
satisfied, (2) a certificate evidencing that insurance required by the
Design-Build Documents to remain in force after final payment is currently in
effect and will not be cancelled or allowed to expire until at least 30 days’
prior written notice has been given to the Owner, (3) a written statement that
the Design-Builder knows of no substantial reason that the insurance will not be
renewable to cover the period required by the Design-Build Documents, (4)
consent of surety, if any, to final payment, and (5) if required by the Owner,
other data establishing payment or satisfaction of obligations, such as
receipts, releases and waivers of liens, claims, security interests or
encumbrances arising out of the Design-Build Contract, to the extent and in such
form as may be designated by the Owner. If a Contractor refuses to furnish a
release or waiver required by the Owner, the Design-Builder may furnish a bond
satisfactory to the Owner to indemnify the Owner against such lien. If such lien
remains unsatisfied after payments are made, the Design-Builder shall refund to
the Owner all money that the Owner may be liable to pay in connection with the
discharge of such lien, including all costs and reasonable attorneys’ fees.
 

           (initial) [t77304001a_v1.jpg]

Init.

/
AIA Document A141™ – 2004 Exhibit A. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:51:08
on 08/07/2013 under Order No.0216057983_1 which expires on 05/13/2014, and is
not for resale.
22
 
User Notes:
(2021290830)
 

 

 

 

 

 

           
§ A.9.10.3 If, after the Owner determines that the Design-Builder’s Work or
designated portion thereof is substantially completed, final completion thereof
is materially delayed through no fault of the Design-Builder or by issuance of a
Change Order or a Construction Change Directive affecting final completion, the
Owner shall, upon application by the Design-Builder, make payment of the balance
due for that portion of the Work fully completed and accepted. If the remaining
balance for Work not fully completed or corrected is less than retainage
stipulated in the Design-Build Documents, and if bonds have been furnished, the
written consent of surety to payment of the balance due for that portion of the
Work fully completed and accepted shall be submitted by the Design-Builder. Such
payment shall be made under terms and conditions governing final payment, except
that it shall not constitute a waiver of claims.
         
§ A.9.10.4 The making of final payment shall constitute a waiver of Claims by
the Owner except those arising from:
     
.1
liens, Claims, security interests or encumbrances arising out of the
Design-Build Documents and unsettled,
     
.2
failure of the Work to comply with the requirements of the Design-Build
Documents; or
     
.3
terms of special warranties required by the Design-Build Documents.
         
§ A.9.10.5 Acceptance of final payment by the Design-Builder, a Contractor or
material supplier shall constitute a waiver of claims by that payee except those
previously made in writing and identified by that payee as unsettled at the time
of final Application for Payment.
         
ARTICLE A.10     PROTECTION OF PERSONS AND PROPERTY
   
§ A.10.1 SAFETY PRECAUTIONS AND PROGRAMS
   
§ A.10.1.1 The Design-Builder shall be responsible for initiating and
maintaining all safety precautions and programs in connection with the
performance of the Design-Build Contract.
         
§ A.10.2 SAFETY OF PERSONS AND PROPERTY
   
§ A.10.2.1 The Design-Builder shall take reasonable precautions for safety of,
and shall provide reasonable protection to prevent damage injury or loss to:
     
.1
employees on the Work and other persons who may be affected thereby;
     
.2
the Work and materials and equipment to be incorporated therein, whether in
storage on or off the site or under the care, custody or control of the
Design-Builder or the Design-Builder’s Contractors or Subcontractors; and
     
.3
other property at the site or adjacent thereto, such as trees, shrubs, lawns,
walks, pavements, roadways, structures and utilities not designated for removal,
relocation or replacement in the course of construction.
         
§ A.10.2.2 The Design-Builder shall give notices and comply with applicable
laws, ordinances, rules, regulations and lawful orders of public authorities
bearing on safety of persons or property or their protection from damage, injury
or loss.
         
§ A.10.2.3 The Design-Builder shall erect and maintain, as required by existing
conditions and performance of the Design-Build Documents, reasonable safeguards
for safety and protection, including posting danger signs and other warnings
against hazards, promulgating safety regulations and notifying owners and users
of adjacent sites and utilities.
         
§ A.10.2.4 When use or storage of explosives or other hazardous materials or
equipment or unusual methods are necessary for execution of the Work, the
Design-Builder shall exercise utmost care and carry on such activities under
supervision of properly qualified personnel.
         
§ A.10.2.5 The Design-Builder shall promptly remedy damage and loss (other than
damage or loss insured under property insurance required by the Design-Build
Documents) to property referred to in Sections A.10.2.1.2 and A.10.2.1.3 caused
in whole or in part by the Design-Builder, the Architect, a Contractor, a
Subcontractor, or anyone directly or indirectly employed by any of them or by
anyone for whose acts they may be liable and for which the Design-Builder is
responsible under Sections A.10.2.1.2 and A.10.2.1.3, except damage or loss
attributable to acts or omissions of the Owner or anyone directly or indirectly
employed by the Owner, or by anyone for whose acts the Owner may be liable, and
not attributable to the fault or negligence of the Design-Builder. The foregoing
obligations of the Design-Builder are in addition to the Design-Builder’s
obligations under Section A.3.17.
 

           (initial) [t77304001a_v1.jpg]

Init.

/
AIA Document A141™ – 2004 Exhibit A. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:51:08
on 08/07/2013 under Order No.0216057983_1 which expires on 05/13/2014, and is
not for resale.
23
 
User Notes:
(2021290830)
 

 

 

 

 

 

       
§ A.10.2.6 The Design-Builder shall designate in writing to the Owner a
responsible individual whose duty shall be the prevention of accidents.
         
§ A.10.2.7 The Design-Builder shall not load or permit any part of the
construction or site to be loaded so as to endanger its safety.
         
§ A.10.3 HAZARDOUS MATERIALS
   
§ A.10.3.1 If reasonable precautions will be inadequate to prevent foreseeable
bodily injury or death to persons resulting from a material or substance,
including but not limited to asbestos or polychlorinated biphenyl (PCB),
encountered on the site by the Design-Builder, the Design-Builder shall, upon
recognizing the condition, immediately stop Work in the affected area and report
the condition to the Owner.
         
§ A.10.3.2 The Owner shall obtain the services of a licensed laboratory to
verify the presence or absence of the material or substance reported by the
Design-Builder and, in the event such material or substance is found to be
present, to verify that it has been rendered harmless. Unless otherwise required
by the Design-Build Documents, the Owner shall furnish in writing to the
Design-Builder the names and qualifications of persons or entities who are to
perform tests verifying the presence or absence of such material or substance or
who are to perform the task of removal or safe containment of such material or
substance. The Design-Builder shall promptly reply to the Owner in writing
stating whether or not the Design-Builder has reasonable objection to the
persons or entities proposed by the Owner. If the Design-Builder has an
objection to a person or entity proposed by the Owner, the Owner shall propose
another to whom the Design-Builder has no reasonable objection. When the
material or substance has been rendered harmless, work in the affected area
shall resume upon written agreement of the Owner and Design-Builder. The
Contract Time shall be extended appropriately, and the Contract Sum shall be
increased in the amount of the Design-Builder’s reasonable additional costs of
shutdown, delay and start-up, which adjustments shall be accomplished as
provided in Article A.7.
         
§ A.10.3.3 To the fullest extent permitted by law, the Owner shall indemnify and
hold harmless the Design-Builder, Contractors, Subcontractors, Architect,
Architect’s consultants and the agents and employees of any of them from and
against Claims, damages. losses and expenses, including but not limited to
attorneys’ fees, arising out of or resulting from performance of the Work in the
affected area if in fact the material or substance exists on site as of the date
of the Agreement, was known to Owner and is not disclosed in the Design-Build
Documents and presents the risk of bodily injury or death as described in
Section A.10.3.1 and has not been rendered harmless, provided that such Claim,
damage, loss or expense is attributable to bodily injury, sickness, disease or
death or to injury to or destruction of tangible property (other than the Work
itself) to the extent that such damage, loss or expense is not due to the
negligence of the Design-Builder, Contractors, Subcontractors, Architect,
Architect’s consultants and the agents and employees of any of them.
         
§ A.10.4 The Owner shall not be responsible under Section A.10.3 for materials
and substances brought to the site by the Design-Builder unless such materials
or substances were required by the Design-Build Documents.
         
§ A.10.5 If, without negligence on the part of the Design-Builder, the
Design-Builder is held liable for the cost of remediation of a hazardous
material or substance solely by reason of performing Work as required by the
Design-Build Documents, the Owner shall indemnify the Design-Builder for all
cost and expense thereby incurred.
         
§ A.10.6 EMERGENCIES
   
§ A.10.6.1 In an emergency affecting safety of persons or property, the
Design-Builder shall act, at the Design-Builder’s discretion, to prevent
threatened damage, injury or loss. Additional compensation or extension of time
claimed by the Design-Builder on account of an emergency shall be determined as
provided in Section A.4.1.7 and Article A.7.
         
ARTICLE A.11     INSURANCE AND BONDS
   
§ A.11.1 Except as may otherwise be set forth in the Agreement or elsewhere in
the Design-Build Documents, the Owner and Design-Builder shall purchase and
maintain the following types of insurance with limits of liability and
deductible amounts and subject to such terms and conditions, as set forth in
this Article A.11.
 

           (initial) [t77304001a_v1.jpg]

Init.

/
AIA Document A141™ – 2004 Exhibit A. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:51:08
on 08/07/2013 under Order No.0216057983_1 which expires on 05/13/2014, and is
not for resale.
24
 
User Notes:
(2021290830)
 

 

 

 

 


         
§ A.11.2 DESIGN-BUILDER’S LIABILITY INSURANCE
     
§ A.11.2.1 The Design-Builder shall purchase from and maintain in a company or
companies lawfully authorized to do business in the jurisdiction in which the
Project is located such insurance as will protect the Design-Builder from claims
set forth below that may arise out of or result from the Design-Builder’s
operations under the Design-Build Contract and for which the Design-Builder may
be legally liable, whether such operations be by the Design-Builder, by a
Contractor or by anyone directly or indirectly employed by any of them, or by
anyone for whose acts any of them may be liable:
   

 
.1
 
claims under workers’ compensation, disability benefit and other similar
employee benefit acts which are applicable to the Work to be performed;
     
.2
 
claims for damages because of bodily injury, occupational sickness or disease,
or death of the Design-Builder’s employees;
     
.3
 
claims for damages because of bodily injury, sickness or disease, or death of
any person other than the Design-Builder’s employees;
     
.4
 
claims for damages insured by usual personal injury liability coverage;
     
.5
 
claims for damages, other than to the Work itself, because of injury to or
destruction of tangible property, including loss of use resulting therefrom;
     
.6
 
claims for damages because of bodily injury, death of a person or property
damage arising out of ownership, maintenance or use of a motor vehicle;
     
.7
 
claims for bodily injury or property damage arising out of completed operations;
and
     
.8
 
claims involving contractual liability insurance applicable to the
Design-Builder’s obligations under Section A.3.17.
      .9   Owner and Design-Builder agree to have the Design-Builder carry the
following coverage’s    

        General liability:              
Aggregate
4,000,000
           
Per Occurrence:
2,000,000
           
Excess Umbrella:
10,000,000
           
Auto:
1,000,000
           
Worker’s Compensation:
1,000,000
   

 

 
§ A.11.2.2 The insurance required by Section A.11.2.1 shall be written for not
less than limits of liability specified in the Design-Build Documents or
required by law, whichever coverage is greater. Coverage, written on an
occurrence basis, shall be maintained without interruption from date of
commencement of the Work until date of final payment and termination of any
coverage required to be maintained after final payment.
             
§ A.11.2.3 Certificates of insurance acceptable to the Owner shall be filed with
the Owner prior to commencement of the Work. These certificates and the
insurance policies required by this Section A.11.2 shall contain a provision
that coverage afforded under the policies will not be canceled or allowed to
expire until at least 30 days’ prior written notice has been given to the Owner.
Owner shall be named as an Additional Insured on all applicable policies. If any
of the foregoing insurance coverage are required to remain in force after final
payment and are reasonably available, an additional certificate evidencing
continuation of such coverage shall be submitted with the final Application for
Payment as required by Section A.9.10.2. Information concerning reduction of
coverage on account of revised limits or claimspaid under the General Aggregate,
or both, shall be furnished by the Design-Builder with reasonable promptness in
accordance with the Design-Builder’s information and belief
             
§ A.11.3 OWNER’S LIABILITY INSURANCE
     
§ A.11.3.1 The Owner shall be responsible for purchasing and maintaining the
Owner’s usual liability insurance.
             
§ A.11.4 PROPERTY INSURANCE
     
§ A.11.4.1 Owner shall purchase and maintain, in a company or companies lawfully
authorized to do business in the jurisdiction in which the Project is located,
property insurance written on a builder’s risk, “all-risk” or equivalent policy
form in the amount of the initial Contract Sum, plus the value of subsequent
Design-Build Contract modifications and cost of materials supplied or installed
by others, comprising to the total value as set forth for in the entire Project
Contract at the site on a replacement cost basis. Such property insurance shall
be maintained, unless otherwise provided in the Design-Build Documents or
otherwise agreed in writing by all persons and entities who are beneficiaries of
such insurance, until final payment has been made as provided in Section A.9.10
or until no person or entity other than the Owner has an insurable interest in
the property required by this Section A.11.4 to be covered, whichever is later.
This insurance shall include interests of the Owner, Design-Builder, Contractors
and Subcontractors in the Project. The Design-Builder shall be named as an
additional named insured under the Owner’s Policies.
   

 

           (initial) [t77304001a_v1.jpg]

Init.

/
AIA Document A141™ – 2004 Exhibit A. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:51:08
on 08/07/2013 under Order No.0216057983_1 which expires on 05/13/2014, and is
not for resale.
25
 
User Notes:
(2021290830)
 


 

 

 


         
§ A.11.4.1.1 Property insurance shall be on an “all-risk” or equivalent policy
form and shall include, without limitation, insurance against the perils of fire
(with extended coverage) and physical loss or damage including, without
duplication of coverage, theft, vandalism, malicious mischief, collapse,
earthquake, flood, windstorm, falsework, testing and startup, temporary
buildings and debris removal, including demolition occasioned by enforcement of
any applicable legal requirements, and shall cover reasonable compensation for
Design-Builder’s services and expenses required as a result of such insured
loss.
             
§ A.11.4.1.2
             
§ A.11.4.1.3 If the property insurance requires deductibles, the Owner shall pay
costs not covered because of such deductibles. Owner shall be responsible for
any uninsured or underinsured losses to the Work.
             
§ A.11.4.1.4 This property insurance shall cover portions of the Work stored off
the site and also portions of the Work in transit up to the limits of $500,000.
Owner shall assume the risk of any loss to such off site or Work in transit in
excess of the insurance limits.
             
§ A.11.4.1.5 Partial occupancy or use in accordance with Section A.9.9 shall not
commence until the insurance company or companies providing property insurance
have consented to such partial occupancy or use, by endorsement or otherwise.
The Owner and the Design-Builder shall take reasonable steps to obtain consent
of the insurance company or companies and shall, without mutual written consent,
take no action with respect to partial occupancy or use that would cause
cancellation, lapse or reduction of insurance.
             
§ A.11.4.2 Boiler and Machinery Insurance. The Owner shall purchase and maintain
boiler and machinery insurance required by the Design-Build Documents or by law,
which shall specifically cover such insured objects during installation and
until final acceptance by the Owner; this insurance shall include interests of
the Owner, Design-Builder, Contractors and Subcontractors in the Work, and the
Owner and Design-Builder shall be named insureds.
             
§ A.11.4.3 Loss of Use Insurance. The Owner, at the Owner’s option, may purchase
and maintain such insurance as will insure the Owner against loss of use of the
Owner’s property due to fire or other hazards, however caused. The Owner waives
all rights of action against the Design-Builder, Architect, the Design-Builder’s
other design professionals, if any, Contractors and Subcontractors for loss of
use of the Owner’s property, including consequential losses due to fire or other
hazards, however caused.
             
§ A.11.4.4 If the Design-Builder requests in writing that insurance for risks
other than those described herein or other special causes of loss be included in
the property insurance policy, the Owner shall, if possible, include such
insurance, and the cost thereof shall be charged to the Design-Builder by
appropriate Change Order.
             
§ A.11.4.5
     
5 If during the Project construction period the Owner insures properties, real
or personal or both, at or adjacent to the site by property insurance under
policies separate from those insuring the Project, or if after final payment
property insurance is to be provided on the completed Project through a policy
or policies other than those insuring the Project during the construction
period, the Owner shall waive all rights in accordance with the terms of Section
A.11.4.7 for damages caused by fire or other causes of loss covered by this
separate property insurance. All separate policies shall provide this waiver of
subrogation by endorsement or otherwise.
             
§ A.11.4.6 Before an exposure to loss may occur, the Owner shall file with the
Design-Builder a copy of each policy that includes insurance coverages required
by this Section A.11.4. Each policy shall contain all generally applicable
conditions, definitions, exclusions and endorsements related to this Project.
Each policy shall contain a provision that the policy will not be canceled or
allowed to expire and that its limits will not be reduced until at least 30
days’ prior written notice has been given to the Design-Builder.
   




           (initial) [t77304001a_v1.jpg]

Init.

/
AIA Document A141 ™ – 2004 Exhibit A. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:51:08
on 08/07/2013 under Order No.0216057983_1 which expires on 05/13/2014, and is
not for resale.
26
 
User Notes:
(2021290830)
 

 



 

 

 






         
§ A.11.4.7 Waivers of Subrogation. The Owner and Design-Builder waive all rights
against each other and any of their consultants, separate contractors described
in Section A.6.1, if any, Contractors, Subcontractors, agents and employees,
each of the other, and any of their contractors, subcontractors, agents and
employees, for damages caused by fire or other causes of loss to the extent
covered by property insurance obtained pursuant to this Section A.11.4 or other
property insurance applicable to the Work, except such rights as they have to
proceeds of such insurance held by the Owner as fiduciary. The Owner or
Design-Builder, as appropriate, shall require of the separate contractors
described in Section A.6.1, if any, and the Contractors, Subcontractors, agents
and employees of any of them, by appropriate agreements, written where legally
required for validity, similar waivers each in favor of other parties enumerated
herein. The policies shall provide such waivers of subrogation by endorsement or
otherwise. A waiver of subrogation shall be effective as to a person or entity
even though that person or entity would otherwise have a duty of
indemnification, contractual or otherwise, even though the person or entity did
not pay the insurance premium directly or indirectly, and whether or not the
person or entity had an insurable interest in the property damaged.
     
§ A.11.4.8 A loss insured under Owner’s property insurance shall be adjusted by
the Owner as fiduciary and made jointly payable to the Owner and Design-Builder
as their interests may appear, subject to requirements of any applicable
mortgagee clause and of Section A.11.4.10. The Design-Builder shall pay
Contractors their just shares of insurance proceeds received by the
Design-Builder, and, by appropriate agreements, written where legally required
for validity, shall require Contractors to make payments to their Subcontractors
in similar manner.
     
§ A.11.4.9 If required in writing by a party in interest, the Owner as fiduciary
shall, upon occurrence of an insured loss, give bond for proper performance of
the Owner’s duties. The cost of required bonds shall be charged against proceeds
received as fiduciary. The Owner shall deposit in a separate account proceeds so
received, which the Owner shall distribute in accordance with such agreement as
the parties in interest may reach. If after such loss no other special agreement
is made and unless the Owner terminates the Design-Build Contract for
convenience, replacement of damaged property shall be performed by the
Design-Builder after notification of a Change in the Work in accordance with
Article A.7.
     
§ A.11.4.10 The Owner as fiduciary shall have power to adjust and settle a loss
with insurers unless one of the parties in interest shall object in writing
within five days after occurrence of loss to the Owner’s exercise of this
power.; The Owner as fiduciary shall, in the case of a decision or award, make
settlement with insurers in accordance with directions of a decision or award.
If distribution of insurance proceeds by arbitration is required, the
arbitrators will direct such distribution.
             
(Paragraphs deleted)
     
ARTICLE A.12  UNCOVERING AND CORRECTION OF WORK
     
§ A.12.1 UNCOVERING OF WORK
     
§ A.12.1.1 If a portion of the Work is covered contrary to requirements
specifically expressed in the Design-Build Documents, it must be uncovered for
the Owner’s examination and be replaced at the Design-Builder’s expense without
change in the Contract Time.
             
§ A.12.1.2 If a portion of the Work has been covered which the Owner has not
specifically requested to examine prior to its being covered, the Owner may
request to see such Work and it shall be uncovered by the Design-Builder. If
such Work is in accordance with the Design-Build Documents, costs of uncovering
and replacement shall, by appropriate Change Order, be at the Owner’s expense.
If such Work is not in accordance with the Design-Build Documents, correction
shall be at the Design-Builder’s expense unless the condition was caused by the
Owner or a separate contractor, in which event the Owner shall be responsible
for payment of such costs.
             
§ A.12.2 CORRECTION OF WORK
      § A.12.2.1 BEFORE OR AFTER SUBSTANTIAL COMPLETION.      
§ A.12.2.1.1 The Design-Builder shall promptly correct Work rejected by the
Owner or failing to conform to the requirements of the Design-Build Documents,
whether discovered before or after Substantial Completion and whether or not
fabricated, installed or completed. Costs of correcting such rejected Work,
including additional testing, shall be at the Design-Builder’s expense. Design
Builder has Sixty (60) Days written notice from Owner to correct work prior to
Owner filing any claim.
   

 

           (initial) [t77304001a_v1.jpg]

Init.

/
AIA Document A141™ – 2004 Exhibit A. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:51:08
on 08/07/2013 under Order No.0216057983_1 which expires on 05/13/2014, and is
not for resale.
27
 
User Notes:
(2021290830)
 




 

 

 


       
§ A.12.2.2 AFTER SUBSTANTIAL COMPLETION
   
§ A.12.2.2.1 In addition to the Design-Builder’s obligations under Section
A.3.5, if, within one year after the date of Substantial Completion or after the
date for commencement of warranties established under Section A.9.8.5 or by
terms of an applicable special warranty required by the Design-Build Documents,
any of the Work is found to be not in accordance with the requirements of the
Design-Build Documents, the Design-Builder shall correct it promptly after
receipt of written notice from the Owner to do so unless the Owner has
previously given the Design-Builder a written acceptance of such condition. The
Owner shall give such notice promptly after discovery of the condition. During
the one-year period for correction of Work, if the Owner fails to notify the
Design-Builder and give the Design-Builder an opportunity to make the
correction, the Owner waives the rights to require correction by the
Design-Builder and to make a claim for breach of warranty. If the Design-Builder
fails to correct non-conforming Work within a reasonable time during that period
after receipt of notice from the Owner, the Owner may correct it in accordance
with Section A.2.5.
         
§ A.12.2.2.2 The one-year period for correction of Work shall be extended with
respect to portions of Work first performed after Substantial Completion by the
period of time between Substantial Completion and the actual performance of the
Work.
         
§ A.12.2.2.3 The one-year period for correction of Work shall not be extended by
corrective Work performed by the Design-Builder pursuant to this Section A.12.2.
         
§ A.12.2.3 The Design-Builder shall remove from the site portions of the Work
which are not in accordance with the requirements of the Design-Build Documents
and are neither corrected by the Design-Builder nor accepted by the Owner.
         
§ A.12.2.4 The Design-Builder shall bear the cost of correcting destroyed or
damaged construction, whether completed or partially completed, of the Owner or
separate contractors caused by the Design-Builder’s correction or removal of
Work which is not in accordance with the requirements of the Design-Build
Documents.
         
§ A.12.2.5 Nothing contained in this Section A.12.2 shall be construed to
establish a period of limitation with respect to other obligations the
Design-Builder might have under the Design-Build Documents. Establishment of the
one-year period for correction of Work as described in Section A.12.2.2 relates
only to the specific obligation of the Design-Builder to correct the Work, and
has no relationship to the time within which the obligation to comply with the
Design-Build Documents may be sought to be enforced, nor to the time within
which proceedings may be commenced to establish the Design-Builder’s liability
with respect to the Design-Builder’s obligations other than specifically to
correct the Work.
         
§ A.12.3 ACCEPTANCE OF NONCONFORMING WORK
   
§ A.12.3.1 If the Owner prefers to accept Work not in accordance with the
requirements of the Design-Build Documents, the Owner may do so instead of
requiring its removal and correction, in which case the Contract Sum will be
equitably adjusted by Change Order. Such adjustment shall be effected whether or
not final payment has been made.
         
ARTICLE A.13      MISCELLANEOUS PROVISIONS
   
§ A.13.1 GOVERNING LAW
   
§ A.13.1.1 The Design-Build Contract shall be governed by the law of the place
where the Project is located.
         
§ A.13.2 SUCCESSORS AND ASSIGNS
   
§ A. 13.2.1 The Owner and Design-Builder respectively bind themselves, their
partners, successors, assigns and legal representatives to the other party
hereto and to partners, successors, assigns and legal representatives of such
other party in respect to covenants, agreements and obligations contained in the
Design-Build Documents. Except as provided in Section A.13.2.2, neither party to
the Design-Build Contract shall assign the Design-Build Contract as a whole
without written consent of the other. If either party attempts to make such an
assignment without such consent, that party shall nevertheless remain legally
responsible for all obligations under the Design-Build Contract.
         
§ A.13.2.2 The Owner may, without consent of the Design-Builder, assign the
Design-Build Contract to an institutional lender providing construction
financing for the Project. In such event, the lender shall assume the Owner’s
rights and obligations under the Design-Build Documents. The Design-Builder
shall execute all consents reasonably required to facilitate such assignment.
 
 

 

           (initial) [t77304001a_v1.jpg]

Init.

/
AIA Document A141™ – 2004 Exhibit A. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:51:08
on 08/07/2013 under Order No.0216057983_1 which expires on 05/13/2014, and is
not for resale.
28
 
User Notes:
(2021290830)
 

 

 

 

 

 

 
§ A.13.3 WRITTEN NOTICE
   
§ A.13.3.1 Written notice shall be deemed to have been duly served if delivered
in person to the individual or a member of the firm or entity or to an officer
of the corporation for which it was intended, or if sent by registered or
certified mail to the last business address known to the party giving notice.
All notices to Owner shall be sent to Owner’s Designated Representative: Mr
Andre Hilliou, 4670 S. Fort Apache Road, Suite #190, Las Vegas, Nevada 89147
with a courtesy copy to Ms. Elaine Guidroz, 777 Rising Star Drive, Rising Sun,
Indiana 47040. All notices to Design-Build Contract to be sent to WHD Silver
Slipper, LLC., 11250 N.E. Holman Street, Portland, Oregon 97220.
         
§ A.13.4 RIGHTS AND REMEDIES
   
§ A.13.4.1 Duties and obligations imposed by the Design-Build Documents and
rights and remedies available thereunder shall be in addition to and not a
limitation of duties, obligations, rights and remedies otherwise imposed or
available by law.
         
§ A.13.4.2 No action or failure to act by the Owner or Design-Builder shall
constitute a waiver of a right or duty afforded them under the Design-Build
Documents, nor shall such action or failure to act constitute approval of or
acquiescence in a breach thereunder, except as may be specifically agreed in
writing.
         
§ A.13.5 TESTS AND INSPECTIONS
   
§ A.13.5.1 Tests, inspections and approvals of portions of the Work required by
the Design-Build Documents or by laws, ordinances, rules, regulations or orders
of public authorities having jurisdiction shall be made at an appropriate time.
Unless otherwise provided, the Design-Builder shall make arrangements for such
tests, inspections and approvals with an independent testing laboratory or
entity acceptable to the Owner (paid by Owner) or with the appropriate public
authority, and Owner shall bear all related costs of tests, inspections and
approvals. The Design-Builder shall give timely notice of when and where tests
and inspections are to be made so that the Owner may be present for such
procedures.
         
§ A.13.5.2 If the Owner or public authorities having jurisdiction determine that
portions of the Work require additional testing, inspection or approval not
included under Section A.13.5.1, the Owner shall in writing instruct the
Design-Builder to make arrangements for such additional testing, inspection or
approval by an entity acceptable to the Owner, and the Design-Builder shall give
timely notice to the Owner of when and where tests and inspections are to be
made so that the Owner may be present for such procedures. Such costs, except as
provided in Section A.13.5.3, shall be at the Owner’s expense.
         
§ A.13.5.3 If such procedures for testing, inspection or approval under Sections
A.13.5.1 and A.13.5.2 reveal failure of the portions of the Work to comply with
requirements established by the Design-Build Documents, all costs made necessary
by such failure, including those of repeated procedures, shall be at the
Design-Builder’s expense.
         
§ A.13.5.4 Required certificates of testing, inspection or approval shall,
unless otherwise required by the Design-Build Documents, be secured by the
Design-Builder and promptly delivered to the Owner.
         
§ A.13.5.5 If the Owner is to observe tests, inspections or approvals required
by the Design-Build Documents, the Owner will do so promptly and, where
practicable, at the normal place of testing.
         
§ A.13.5.6 Tests or inspections conducted pursuant to the Design-Build Documents
shall be made promptly to avoid unreasonable delay in the Work.
         
§ A.13.6 COMMENCEMENT OF STATUTORY LIMITATION PERIOD
   
§ A.13.6.1 As between the Owner and Design-Builder:
 




 
.1
 
Before Substantial Completion. As to acts or failures to act occurring prior to
the relevant date of Substantial Completion, any applicable statute of
limitations shall commence to run and any alleged cause of action shall be
deemed to have accrued in any and all events not later than such date of
Substantial Completion;
     
.2
 
Between Substantial Completion and Final Application for Payment. As to acts or
failures to act occurring subsequent to the relevant date of Substantial
Completion and prior to issuance of the finalApplication for Payment, any
applicable statute of limitations shall commence to run and any alleged cause of
action shall be deemed to have accrued in any and all events not later than the
date of issuance of the final Application for Payment; and
   


           (initial) [t77304001a_v1.jpg]

Init.

/
AIA Document A141™ – 2004 Exhibit A. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:51:08
on 08/07/2013 under Order No.0216057983_1 which expires on 05/13/2014, and is
not for resale.
29
 
User Notes:
(2021290830)
 

 

 

 

 




 
.3
 
After Final Application for Payment. As to acts or failures to act occurring
after the relevant date of issuance of the final Application for Payment, any
applicable statute of limitations shall commence to run and any alleged cause of
action shall be deemed to have accrued in any and all events not later than the
date of any act or failure to act by the Design-Builder pursuant to any Warranty
provided under Section A.3.5, the date of any correction of the Work or failure
to correct the Work by the Design-Builder under Section A.12.2, or the date of
actual commission of any other act or failure to perform any duty or obligation
by the Design-Builder or Owner, whichever occurs last.
   

 

 
ARTICLE A.14   TERMINATION OR SUSPENSION OF THE DESIGN/BUILD CONTRACT
   
§ A.14.1 TERMINATION BY THE DESIGN-BUILDER
   
§ A.14.1.1 The Design-Builder may terminate the Design-Build Contract if the
Work is stopped for a period of 30 consecutive days through no act or fault of
the Design-Builder or a Contractor, Subcontractor or their agents or employees
or any other persons or entities performing portions of the Work under direct or
indirect contract with the Design-Builder, for any of the following reasons:
 

 
.1
 
issuance of an order of a court or other public authority having jurisdiction
which requires all Work to be stopped;
     
.2
 
an act of government, such as a declaration of national emergency which requires
all Work to be stopped;
     
.3
 
the Owner has failed to make payment to the Design-Builder in accordance with
the Design-Build Documents; or
     
.4
 
the Owner has failed to furnish to the Design-Builder promptly, upon the
Design-Builder’s request, reasonable evidence as required by Section A.2.2.8.
   

 

 
§ A.14.1.2 The Design-Builder may terminate the Design-Build Contract if,
through no act or fault of the Design-Builder or a Contractor, Subcontractor or
their agents or employees or any other persons or entities performing portions
of the Work under direct or indirect contract with the Design-Builder, repeated
suspensions, delays or interruptions of the entire Work by the Owner, as
described in Section A.14.3, constitute in the aggregate more than 100 percent
of the total number of days scheduled for completion, or 120 days in any 365-day
period, whichever is less.
         
§ A.14.1.3 If one of the reasons described in Sections A.14.1.1 or A.14.1.2
exists, the Design-Builder may, upon seven days’ written notice to the Owner,
terminate the Design-Build Contract and recover from the Owner payment for Work
executed and for proven loss with respect to materials, equipment, tools, and
construction equipment and machinery, including reasonable overhead, profit and
damages.
         
§ A.14.1.4 If the Work is stopped for a period of 60 consecutive days through no
act or fault of the Design-Builder or a Contractor or their agents or employees
or any other persons performing portions of the Work under a direct or indirect
contract with the Design-Builder because the Owner has persistently failed to
fulfill the Owner’s obligations under the Design-Build Documents with respect to
matters important to the progress of the Work, the Design-Builder may, upon
seven additional days’ written notice to the Owner, terminate the Design-Build
Contract and recover from the Owner as provided in Section A.14.1.3.
 

 

 
§ A.14.2 TERMINATION BY THE OWNER FOR CAUSE
     
§ A.14.2.1 The Owner may terminate the Design-Build Contract if the
Design-Builder:
     
.1
 
persistently or repeatedly refuses or fails to supply enough properly skilled
workers or proper materials;
     
.2
 
fails to make payment to Contractors for services, materials or labor in
accordance with the respective agreements between the Design-Builder and the
Architect and Contractors;
     
.3
 
persistently disregards laws, ordinances or rules, regulations or orders of a
public authority having jurisdiction; or
     
.4
 
otherwise is guilty of substantial breach of a provision of the Design-Build
Documents.
   

 

           (initial) [t77304001a_v1.jpg]

Init.

/
AIA Document A141™ – 2004 Exhibit A. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:51:08
on 08/07/2013 under Order No.0216057983_1 which expires on 05/13/2014, and is
not for resale.
30
 
User Notes:
(2021290830)
 

 

 

 

 

 

 
§ A.14.2.2 When any of the above reasons exist, the Owner may without prejudice
to any other rights or remedies of the Owner and after giving the Design-Builder
and the Design-Builder’s surety, if any, seven days’ written notice, terminate
employment of the Design-Builder and may, subject to any prior rights of the
surety:
 




 
.1
 
take possession of the site and of all materials, equipment, tools, and
construction equipment and machinery thereon owned by the Design-Builder;
     
.2
 
accept assignment of contracts pursuant to Section A.5.5.1; and
     
.3
 
finish the Work by whatever reasonable method the Owner may deem expedient. Upon
request of the Design-Builder, the Owner shall furnish to the Design-Builder a
detailed accounting of the costs incurred by the Owner in finishing the Work.
   

 

 
§ A.14.2.3 When the Owner terminates the Design-Build Contract for one of the
reasons stated in Section A.14.2.1, the Design-Builder shall not be entitled to
receive further payment until the Work is finished.
         
§ A.14.2.4 If the unpaid balance of the Contract Sum exceeds costs of finishing
the Work and other damages incurred by the Owner and not expressly waived, such
excess shall be paid to the Design-Builder. If such costs and damages exceed the
unpaid balance, the Design-Builder shall pay the difference to the Owner.
         
§ A.14.3 SUSPENSION BY THE OWNER FOR CONVENIENCE
   
§ A.14.3.1 The Owner may, without cause, order the Design-Builder in writing to
suspend, delay or interrupt the Work in whole or in part for such period of time
as the Owner may determine.
         
§ A.14.3.2 The Contract Sum and Contract Time shall be adjusted for increases in
the cost and time caused by suspension, delay or interruption as described in
Section A.14.3.1. Adjustment of the Contract Sum shall include profit. No
adjustment shall be made to the extent:
 

 
.1
 
that performance is, was or would have been so suspended, delayed or interrupted
by another cause for which the Design-Builder is responsible; or
     
.2
 
that an equitable adjustment is made or denied under another provision of the
Design-Build Contract.
   

 

 
§ A.14.4 TERMINATION BY THE OWNER FOR CONVENIENCE
   
§ A.14.4.1 The Owner may, at any time, terminate the Design-Build Contract for
the Owner’s convenience and without Thirty (30) Days Written Notice To Design
Build Contractor
         
§ A.14.4.2 Upon receipt of written notice from the Owner of such termination for
the Owner’s convenience, the Design-Builder shall:
 

 
.1
 
cease operations as directed by the Owner in the notice;
     
.2
 
take actions necessary, or that the Owner may direct, for the protection and
preservation of the Work; and
     
.3
 
except for Work directed to be performed prior to the effective date of
termination stated in the notice, terminate all existing contracts and purchase
orders and enter into no further contracts and purchase orders.
   

 

 
§ A.14.4.3 In the event of termination for the Owner’s convenience prior to
commencement of construction, the Design-Builder shall be entitled to receive
payment for design services performed, costs incurred by reason of such
termination and reasonable overhead and profit on design services not completed.
In case of termination for the Owner’s convenience after commencement of
construction, the Design-Builder shall be entitled to receive payment for Work
executed and costs incurred by reason of such termination, along with reasonable
overhead and profit on the Work not executed.
 

 

           (initial) [t77304001a_v1.jpg]

Init.

/
AIA Document A141™ – 2004 Exhibit A. Copyright © 2004 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:51:08
on 08/07/2013 under Order No.0216057983_1 which expires on 05/13/2014, and is
not for resale.
31
 
User Notes:
(2021290830)
 

 

 

 

 






 
Additions and Deletions Report for
   
AIA® Document A141™ – 2004 Exhibit A
         
This Additions and Deletions Report, as defined on page 1 of the associated
document, reproduces below all text the author has added to the standard form
AIA document in order to complete it, as well as any text the author may have
added to or deleted from the original AIA text. Added text is shown underlined.
Deleted text is indicated with a horizontal line through the original AIA text.
         
Note: This Additions and Deletions Report is provided for information purposes
only and is not incorporated into or constitute any part of the associated AIA
document. This Additions and Deletions Report and its associated document were
generated simultaneously by AIA software at 11:51:08 on 08/07/2013.
         
PAGE 1
         
Silver Slipper Hotel and Casino
   
5000 S. Beach Blvd.
   
Bay St. Louis, Mississippi 39520
         
…
         
Owner:
   
Silver Slipper Casino Venture, LLC.
   
5500 S. Beach Blvd.
   
Bay St. Louis, Mississippi 39520
         
With A Courtesy Copy To:
   
Full House Resorts, Inc.
   
4670 South Fort Apache Road, Suite #190
   
Las Vegas, Nevada 89147
         
(Name, legal status and address)
         
WHD Silver Slipper LLC.
   
11250 N E. Holman Street
   
Portland, Oregon 97220
         
PAGE 3
         
§ A.1.1.8 NEUTRAL
   
The Neutral is the individual appointed by the parties to decide Claims and
disputes pursuant to Section A.4.2.1.
         
PAGE 4
         
§ A.1.6.4 If this Agreement is terminated for any reason other than the default
of the Owner, each of the Design-Builder’s design professionals, including the
Architect, shall be contractually required to convey to the Owner a
non-exclusive license to use that design professional’s Instruments of Service
(Drawings and, Specifications) for the completion, use and maintenance of the
Project, conditioned upon the Owner’s written notice to that design professional
of the Owner’s assumption of the Design-Builder’s contractual duties and
obligations to that design professional and payment to that design professional
of all amounts due to that design professional and its consultants. If the Owner
does not assume the remaining duties and obligations of the Design-Builder to
that design professional under this Agreement, then the Owner shall indemnify
and hold harmless that design professional from all claims and any expense,
including legal fees, which that design professional shall thereafter incur by
reason of the Owner’s use of such Instruments of Service. The Design-Builder
shall incorporate the requirements of this Section A.1.6.4 in all agreements
with its design professionals.
 

           


Additions and Deletions Report for AIA Document A141™ – 2004 Exhibit A.
Copyright © 2004 by The American Institute of Architects. All rights reserved.
WARNING: This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law. This document was
produced by AIA software at 11:51:08 on 08/07/2013 under Order No.0216057983_1
which expires on 05/13/2014, and is not for resale.
1
 
User Notes:
(2021290830)
 

 

 

 

 




 
PAGE 5
         
§ A.2.2.5 The Owner shall cooperate with the Design-Builder in securing
Design-Build Contractor shall secure building and other permits, licenses and
inspections. inspections on behalf of the Owner. The Owner shall not be required
to pay the fees for such permits, licenses and inspections unless the cost of
such fees is excluded from the responsibility of the Design Builder under the
Design-Build Documents.such licenses, permits, and inspections are contemplated
in the Design-Build Documents. The Design-Build Contractor shall be responsible
for ensuring Owner has obtained any required permits, approvals, assessments,
certificates or charges which are necessary for the use and occupancy of the
project.
         
PAGE 6
         
§ A.2.2.11 The Owner shall promptly obtain easements, zoning variances, and
legal authorizations regarding site utilization where essential to the execution
of the Owner’s program. The Design-Build Contractor shall verify and confirm
with Owner that all easements, zoning variances, and other legal authorizations
regarding site utilization have been obtained prior to commencement of the
project.
         
…
         
§ A.2.3.3 The Design-Builder shall submit to the Owner for the Owner’s approval,
pursuant to Section A.2.3.1, any proposed change or deviation to previously
approved documents or submittals. The Owner shall review each proposed change or
deviation to previously approved documents or submittals which the
Design-Builder submits to the Owner for the Owner’s approval with reasonable
promptness in accordance with Section A.2.3.1 and shall make one of the
determinations described in Section A.2.3.2. The Owner’s Designated
Representative is Mr. Andre Hilliou, 4670 S. Fort Apache Road, Suite #190, Las
Vegas, Nevada 89147.
         
PAGE 7
         
§ A.2.3.10 The Owner shall be provided with One (1) complete set of Design-Build
Documents and One (1) Set of. “As Built” Design-Build Documents, free of
additional charge or cost, which shall be the sole property of the Owner,
provided however that Owner shall have no right to use the Design-Build
Documents for any other Project without specific consent of the Architect.
         
…
         
§ A.2.5.1 If the Design-Builder defaults or neglects to carry out the Work in
accordance with the Design-Build Documents and fails within a seven-day period
after receipt of written notice from the Owner to commence and continue
correction of such default or neglect with diligence and promptness, the Owner
may after such seven-day period give the Design-Builder a second written notice
to correct such deficiencies within a three-day period. If the Design-Builder
within such three-day period after receipt of such second notice fails to
commence and continue to correct any deficiencies, the Owner may, without
prejudice to other remedies the Owner may have, correct such deficiencies. In
such case, an appropriate Change Order shall be issued deducting from payments
then or thereafter due the Design-Builder the reasonable cost of correcting such
deficiencies. If payments due the Design-Builder are not sufficient to cover
such amounts, the Design-Builder shall pay the difference to the Owner. In
addition to any other right or remedy stated herein, Owner may declare the
Design-Build Contractor to be in default and exercise or take any right or
remedy for a default under this Agreement.
         
PAGE 8
         
§ A.3.2.7 The Design-Builder shall meet with the Owner periodically monthly to
review progress of the design and construction documents.
 

           


Additions and Deletions Report for AIA Document A141™ – 2004 Exhibit A.
Copyright © 2004 by The American Institute of Architects. All rights reserved.
WARNING: This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law. This document was
produced by AIA software at 11:51:08 on 08/07/2013 under Order No.0216057983_1
which expires on 05/13/2014, and is not for resale.
2
 
User Notes:
(2021290830)
 

 

 

 

 

 

 
§ A.3.2.8 Upon the Owner’s written approval of construction documents, the
Design-Builder, with the assistance on behalf of the Owner, shall prepare and
file documents required to obtain necessary approvals of governmental
authorities having jurisdiction over the Project. Owner shall cooperate as
necessary in order for Design-Build Contractor to obtain any and all required
permits, approvals, assessments, certificates or charges which are necessary for
the use and occupancy of the project.
         
PAGE 9
         
§ A.3.3.6 The Design-Builder shall shall, routinely, but not less than monthly,
keep the Owner informed of the progress and quality of the Work.
         
PAGE 10
         
§ A.3.6.1 The Design-Builder shall pay all sales, consumer, use and similar
taxes for the Work provided by the Design-Builder which had been legally enacted
on the date of the Agreement, whether or not yet effective or merely scheduled
to go into effect. NOTE: Any change in the tax rate by the State, County, Local
Governmental Agency, or any other Governmental Agency having jurisdiction in any
way connected with this project, shall result in a change in the Construction
Project Budget submitted to Owner Dated April 25, 2013, and shall result in a
change in the Contract Construction Project Budget to reflect such changes in
the tax rate increases.
         
…
         
§ A.3.7.1 The Design-Builder Design-Build Contractor shall secure and pay for
building and other permits and governmental fees, licenses and inspections on
behalf of Owner and at Owner’s expense necessary for the proper execution and
completion of the Work which are customarily secured after execution of the
Design-Build Contract and which were legally required on the date the Owner
accepted the Design-Builder’s proposal. The Design-Build Contractor shall be
responsible for ensuring Owner has any permits, approvals, assessments,
certificates or charges, known to Design-Build Contractor which Owner has not
already obtained and which are necessary for the use and occupancy of the
project.
         
PAGE 12
         
§ A.3.12.1 The Design-Builder shall confine operations at the site to areas
permitted by law, ordinances, permits and the Design-Build Documents, and shall
not unreasonably encumber the site with materials or equipment. Design-Build
Contractor understands and agrees that the Project is at the same location site
as Owner’s Casino and the Casino is open to the public and in use. Therefore,
Design-Build Contractor shall use commercially reasonable efforts to not
interfere with the normal access to, and the operations of, the casino which are
not specifically under construction at the time and shall use reasonable
commercial efforts to keep the remaining areas free of obstruction and debris
during the Project. Design-Build Contractor shall be responsible for maintaining
all access roads to and staging areas of the Project during the contract time,
and such access roads and staging areas shall be in substantially the same
condition upon completion of the Project. The parties agree to video-tape the
access roads and staging areas to document the condition of such areas prior to
the commencement of construction.
         
PAGE 13
         
§ A.3.17.1 To the fullest extent permitted by law, the Design-Builder shall
indemnify and hold harmless the Owner, Owner’s consultants, and agents and
employees of any of them from and against claims, damages, losses and expenses,
including but not limited to attorneys’ fees, arising out of or resulting from
performance of the Work, provided that such claim, damage, loss or expense is
attributable to bodily injury, sickness, disease or death or to injury to or
destruction of tangible property other than the Work itself, but only to the
extent caused by the intentional misconduct, negligent acts or omissions of the
Design-Builder, Architect, a Contractor, a Subcontractor, anyone directly or
indirectly employed by them or anyone for whose acts they may be liable,
regardless of whether or not such claim, damage, loss or expense is caused in
part by a party indemnified hereunder. Such obligation shall not be construed to
negate, abridge or reduce other rights or obligations of indemnity that would
otherwise exist as to a party or person described in this Section A.3.17.
 

           


Additions and Deletions Report for AIA Document A141™ – 2004 Exhibit A.
Copyright © 2004 by The American Institute of Architects. All rights reserved.
WARNING: This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law. This document was
produced by AIA software at 11:51:08 on 08/07/2013 under Order No.0216057983_1
which expires on 05/13/2014, and is not for resale.
3
 
User Notes:
(2021290830)
 

 

 

 

 

 

 
§ A.4.3.1 Any Claim arising out of or related to the Design-Build Contract,
except those waived as provided for in Sections A.4.1.10, A.9.10.4 and A.9.10.5,
A4.1.10, A9.10.4, and A9.10.5 shall, after initial decision of the Claim or 30
days after submission of the Claim for initial decision, be subject to mediation
as a condition precedent to arbitration or the institution of legal or equitable
or other binding dispute resolution proceedings by either party.
             
§ A.4.3.2 The parties shall endeavor to resolve their Claims by mediation which,
unless the parties mutually agree otherwise, shall be in accordance with the
Construction Industry Mediation Rules of the American Arbitration Association
currently in effect at the time of the mediation. Request for mediation shall be
filed in writing with the other party to the Design-Build Contract and with the
American Arbitration Association. The request may be made concurrently with the
filing of a demand for arbitration or other binding dispute resolution
proceedings but, in such event, mediation shall proceed in advance thereof or of
legal or equitable proceedings, which shall be stayed pending mediation for a
period of 60 days from the date of filing, unless stayed for a longer loner
period by agreement of the parties or court order.
             
…
                 
§ A.4.4 ARBITRATION
   
§ A.4.4.1 Claims, except those waived as provided for in Sections A.4.1.10,
A.9.10.4 and A.9.10.5, for which initial decisions have not become final and
binding, and which have not been resolved by mediation but which are subject to
arbitration pursuant to Sections 6.2 and 6.3 of the Agreement or elsewhere in
the Design-Build Documents, shall be decided by arbitration which, unless the
parties mutually agree otherwise, shall be in accordance with the Construction
Industry Arbitration Rules of the American Arbitration Association currently in
effect at the time of the arbitration. The demand for arbitration shall be filed
in writing with the other party to the Design Build Contract and with the
American Arbitration Association.
             
§ A.4.4.2 A demand for arbitration may be made no earlier than concurrently with
the filing of a request for mediation, but in no event shall it be made after
the date when institution of legal or equitable proceedings based on such Claim
would be barred by the applicable statute of limitations as determined pursuant
to Section A.13.6.
             
§ A.4.4.3 An arbitration pursuant to this Section A.4.4 may be joined with an
arbitration involving common issues of law or fact between the Owner or Design
Builder and any person or entity with whom the Owner or Design Builder has a
contractual obligation to arbitrate disputes which does not prohibit
consolidation or joinder. No other arbitration arising out of or relating to the
Design-Build Contract shall include, by consolidation, joinder or in any other
manner, an additional person or entity not a party to the Design Build Contract
or not a party to an agreement with the Owner or Design Builder, except by
written consent containing a specific reference to the Design Build Contract
signed by the Owner and Design Builder and any other person or entities sought
to be joined. Consent to arbitration involving an additional person or entity
shall not constitute consent to arbitration of any claim, dispute or other
matter in question not described in the written consent or with a person or
entity not named or described therein. The foregoing agreement to arbitrate and
other agreements to arbitrate with an additional person or entity duly consented
to by the parties to the Agreement shall be specifically enforceable in
accordance with applicable law in any court having jurisdiction thereof.
             
§ A.4.4.4 Claims and Timely Assertion of Claims. The party filing a notice of
demand for arbitration must assert in the demand all Claims then known to that
party on which arbitration is permitted to be demanded.
             
§ A.4.4.5 Judgment on Final Award. The award rendered by the arbitrator or
arbitrators shall be final, and judgment may be entered upon it in accordance
with applicable law in any court having jurisdiction thereof.
             
PAGE 16
               
.3        Such assignments shall include but are not limited to subcontract
agreements, material purchase agreements, and subcontractor surety bonds.
 

           


Additions and Deletions Report for AIA Document A141™ – 2004 Exhibit A.
Copyright © 2004 by The American Institute of Architects. All rights reserved.
WARNING: This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law. This document was
produced by AIA software at 11:51:08 on 08/07/2013 under Order No.0216057983_1
which expires on 05/13/2014, and is not for resale.
5
 
User Notes:
(2021290830)
 

 

 

 

 

 

       
PAGE 18
         
§ A.7.3.7 The amount of credit to be allowed by the Design-Builder to the Owner
for a deletion or change that results in a net decrease in the Contract Sum
shall be actual net cost. When both additions and credits covering related Work
or substitutions are involved in a change, the allowance for General Conditions,
overhead and profit of Ten Percent (10%) shall be figured on the basis of net
increase, increase or decrease, if any, with respect to that change.
         
PAGE 19
         
§ A.8.3.1 If the Design-Builder is delayed at any time in the commencement or
progress of the Work by an act or neglect of the Owner or of a separate
contractor employed by the Owner, or by changes ordered in the Work, or by labor
disputes, fire, unusual delay in deliveries, unavoidable casualties or other
causes beyond the Design-Builder’s control, or by delay authorized by the Owner
pending resolution of disputes pursuant to the Design-Build Documents, or by
other causes which the Owner determines may justify delay, then the Contract
Time shall be extended by Change Order for such reasonable time as the Owner may
determine. and Design-Builder may mutually -determine.
         
…
         
§ A.9.2.1 Before the first Application for Payment, where the Contract Sum is
based upon a Stipulated Sum or the Cost of the Work plus Contractor’s Fee with a
Guaranteed Maximum Price, the Design-Builder shall submit to the Owner an
initial schedule of values allocated to various portions of the Work prepared in
such form and supported by such data to substantiate its accuracy as the Owner
may require. This schedule, unless objected to by the Owner, shall be used as a
basis for reviewing the Design-Builder’s Applications for Payment. The schedule
of values may be updated periodically to reflect changes in the allocation of
the Contract Sum.
         
…
         
§ A.9.3.1 At least ten days before the date established for each progress
payment. Not later than the 25th day of the month for each progress payment and
consistent with Section 5.1.3 of the AIA Document A141-2004, the Design-Builder
shall submit to the Owner an itemized Application for Payment for operations
completed in accordance with the current schedule of values. Such application
shall be notarized, if required, and supported by such data substantiating the
Design-Builder’s right to payment as the Owner may require, such as copies of
requisitions from Contractors and material suppliers, and reflecting retainage
if provided for in the Design-Build Documents:
         
PAGE 20
         
§ A.9.3.3 The Design-Builder warrants that title to all Work other than
Instruments of Service covered by an Application for Payment will pass to the
Owner no later than the time of payment. The Design-Builder further warrants
that, upon submittal of an Application for Payment, all Work for which
Certificates for Payment have been previously issued and payments received from
the Owner shall, to the best of the Design-Builder’s knowledge, information and
belief, be free and clear of liens, Claims, security interests or encumbrances
in favor of the Design-Builder, Contractors, Subcontractors, material suppliers,
or other persons or entities making a claim by reason of having provided labor,
materials and equipment relating to the Work. Notwithstanding any other
provision of this Agreement Design-Build Contractor shall use commercially
reasonable efforts to prevent any liens of subcontractors, vendors or suppliers,
whether in the nature of mechanics liens or material liens or otherwise, to be
placed upon or imposed on the property of the Owner. Within Ten (10) Days of
Owner written notice to Design-Build Contractor of the existence of such lien.
Design-Build Contractor shall cause the lien to be removed, discharged, insured
over or bonded over or otherwise vacated. In the event Design-Build Contractor
fails to so act within the allowed time. Owner may take any action necessary to
remove, discharge, or vacate the lien, the lien, including payment of the full
amount claimed to be owed, and charge such amount and any related costs to the
Design-Build Contractor as a deduction from the Contract Sum.
         
PAGE 24
         
§ A.10.3.3 To the fullest extent permitted by law, the Owner shall indemnify and
hold harmless the Design-Builder, Contractors, Subcontractors, Architect,
Architect’s consultants and the agents and employees of any of them from and
against Claims, damages, losses and expenses, including but not limited to
attorneys’ fees, arising out of or resulting from performance of the Work in the
affected area if in fact the material or substance exists on site as of the date
of the Agreement, was known to Owner and is not disclosed in the Design-Build
Documents and presents the risk of bodily injury or death as described in
Section A.10.3.1 and has not been rendered harmless, provided that such Claim,
damage, loss or expense is attributable to bodily injury, sickness, disease or
death or to injury to or destruction of tangible property (other than the Work
itself) to the extent that such damage, loss or expense is not due to the
negligence of the Design-Builder, Contractors, Subcontractors, Architect,
Architect’s consultants and the agents and employees of any of them.
 

           


Additions and Deletions Report for AIA Document A141™ – 2004 Exhibit A.
Copyright © 2004 by The American Institute of Architects. All rights reserved.
WARNING: This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law. This document was
produced by AIA software at 11:51:08 on 08/07/2013 under Order No.0216057983_1
which expires on 05/13/2014, and is not for resale.
6
 
User Notes:
(2021290830)
 

 

 

 

 

 

             
PAGE 25
               
.9      Owner and Design-Builder agree to have the Design-Builder carry the
following coverage’s
       
General liability:
         
Aggregate                                4,000,000
         
Per Occurrence:                       2,000,000
         
Excess Umbrella:                     10,000,000
         
Auto:                                         1,000,000
         
Worker’s Compensation:       1,000,000
   

 
§ A.11.2.2 The insurance required by Section A.l1.2.1 shall be written for not
less than limits of liability specified in the Design-Build Documents or
required by law, whichever coverage is greater. Coverages, whether written on an
occurrence or claims made basis, shall be maintained without interruption from
date of commencement of the Work until date of final payment and termination of
any coverage required to be maintained after final payment.
         
§ A.11.2.3 Certificates of insurance acceptable to the Owner shall be filed with
the Owner prior to commencement of the Work. These certificates and the
insurance policies required by this Section A.11.2 shall contain a provision
that coverages afforded under the policies will not be canceled or allowed to
expire until at least 30 days’ prior written notice has been given to the Owner.
Owner shall be named as an Additional Insured on all applicable policies. If any
of the foregoing insurance coverages are required to remain in force after final
payment and are reasonably available, an additional certificate evidencing
continuation of such coverage shall be submitted with the final Application for
Payment as required by Section A.9.10.2. Information concerning reduction of
coverage on account of revised limits or claims paid claimspaid under the
General Aggregate, or both, shall be furnished by the Design-Builder with
reasonable promptness in accordance with the Design-Builder’s information and
belief. belief
         
…
         
§ A.11.4.1 Unless otherwise provided, the Owner shall purchase and maintain, in
a company or companies lawfully authorized to do business in the jurisdiction in
which the Project is located, property insurance written on a builder’s risk,
“all-risk” or equivalent policy form in the amount of the initial Contract Sum,
plus the value of subsequent Design-Build Contract modifications and cost of
materials supplied or installed by others, comprising to the total value as set
forth for in the entire Project Contract at the site on a replacement cost basis
without optional deductibles. basis. Such property insurance shall be
maintained, unless otherwise provided in the Design-Build Documents or otherwise
agreed in writing by all persons and entities who are beneficiaries of such
insurance, until final payment has been made as provided in Section A.9.10 or
until no person or entity other than the Owner has an insurable interest in the
property required by this Section A.11.4 to be covered, whichever is later. This
insurance shall include interests of the Owner, Design-Builder, Contractors and
Subcontractors in the Project. The Design-Builder shall be named as an
additional named insured under the Owner’s Policies.
         
PAGE 26
         
§ A.11.4.1.2 If the Owner does not intend to purchase such property insurance
required by the Design Build Contract and with all of the coverages in the
amount described above, the Owner shall so inform the Design-Builder in writing
prior to commencement of the Work. The Design Builder may then effect insurance
that will protect the interests of the Design-Builder, Contractors and
Subcontractors in the Work, and, by appropriate Change Order, the cost thereof
shall be charged to the Owner. If the Design Builder is damaged by the failure
or neglect of the Owner to purchase or maintain insurance as described above
without so notifying the Design Builder in writing, then the Owner shall boar
all reasonable costs properly attributable thereto.
         
§ A.11.4.1.3 If the property insurance requires deductibles, the Owner shall pay
costs not covered because of such deductibles. Owner shall be responsible for
any uninsured or underinsured losses to the Work.
 

 

           


Additions and Deletions Report for AIA Document A141™ – 2004 Exhibit A.
Copyright © 2004 by The American Institute of Architects. All rights reserved.
WARNING: This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law. This document was
produced by AIA software at 11:51:08 on 08/07/2013 under Order No.0216057983_1
which expires on 05/13/2014, and is not for resale.
7
 
User Notes:
(2021290830)
 

 

 

 

 

 

       
§ A.11.4.1.4 This property insurance shall cover portions of the Work stored off
the site and also portions of the Work in transit.transit up to the limits of
$500.000. Owner shall assume the risk of any loss to such off site or Work in
transit in excess of the insurance limits.
         
…
         
§ A.11.4.5
   
5 If during the Project construction period the Owner insures properties, real
or personal or both, at or adjacent to the site by property insurance under
policies separate from those insuring the Project, or if after final payment
property insurance is to be provided on the completed Project through a policy
or policies other than those insuring the Project during the construction
period, the Owner shall waive all rights in accordance with the terms of Section
A.11.4.7 for damages caused by fire or other causes of loss covered by this
separate property insurance. All separate policies shall provide this waiver of
subrogation by endorsement or otherwise.
         
PAGE 27
         
§ A.11.4.8 A loss insured under Owner’s property insurance shall be adjusted by
the Owner as fiduciary and made jointly payable to the Owner as fiduciary for
the insureds, as and Design-Builder as their interests may appear, subject to
requirements of any applicable mortgagee clause and of Section A.11.4.10. The
Design-Builder shall pay Contractors their just shares of insurance proceeds
received by the Design-Builder, and, by appropriate agreements, written where
legally required for validity, shall require Contractors to make payments to
their Subcontractors in similar manner.
         
…
         
§ A.11.5 PERFORMANCE BOND AND PAYMENT BOND
   
§ A.11.5.1 The Owner shall have the right to require the Design Builder to
furnish bonds covering faithful performance of the Design- Build Contract and
payment of obligations arising thereunder, including payment to design
professionals engaged by or on behalf of the Design Builder, as stipulated in
bidding requirements or specifically required in the Agreement or elsewhere in
the Design Build Documents on the date of execution of the Design Build
Contract.
         
…
         
§ A.12.2.1.1 The Design-Builder shall promptly correct Work rejected by the
Owner or failing to conform to the requirements of the Design-Build Documents,
whether discovered before or after Substantial Completion and whether or not
fabricated, installed or completed. Costs of correcting such rejected Work,
including additional testing, shall be at the Design-Builder’s expense. Design
Builder has Sixty (60) Days written notice from Owner to correct work prior to
Owner filing any claim.
         
PAGE 29
         
§ A.13.3.1 Written notice shall be deemed to have been duly served if delivered
in person to the individual or a member of the firm or entity or to an officer
of the corporation for which it was intended, or if sent by registered or
certified mail to the last business address known to the party giving notice.
All notices to Owner shall be sent to Owner’s Designated Representative: Mr
Andre Hilliou, 4670 S. Fort Apache Road, Suite #190, Las Vegas, Nevada 89147
with a courtesy copy to Ms. Elaine Guidroz, 777 Rising Star Drive, Rising Sun,
Indiana 47040. All notices to Design-Build Contract to be sent to WHD Silver
Slipper, LLC., 11250 N.E. Holman Street, Portland, Oregon 97220.
 

           


Additions and Deletions Report for AIA Document A141™ – 2004 Exhibit A.
Copyright © 2004 by The American Institute of Architects. All rights reserved.
WARNING: This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law. This document was
produced by AIA software at 11:51:08 on 08/07/2013 under Order No.0216057983_1
which expires on 05/13/2014, and is not for resale.
8
 
User Notes:
(2021290830)
 

 

 

 

 

 

       
…
         
§ A.13.5.1 Tests, inspections and approvals of portions of the Work required by
the Design-Build Documents or by laws, ordinances, rules, regulations or orders
of public authorities having jurisdiction shall be made at an appropriate time.
Unless otherwise provided, the Design-Builder shall make arrangements for such
tests, inspections and approvals with an independent testing laboratory or
entity acceptable to the Owner (paid by Owner) or with the appropriate public
authority, and Owner shall bear all related costs of tests, inspections and
approvals. The Design-Builder shall give timely notice of when and where tests
and inspections are to be made so that the Owner may be present for such
procedures.
         
PAGE 31
         
§ A.14.4.1 The Owner may, at any time, terminate the Design-Build Contract for
the Owner’s convenience and without eause. Thirty (30) Days Written Notice To
Design Build Contractor
 

           


Additions and Deletions Report for AIA Document A141™ – 2004 Exhibit A.
Copyright © 2004 by The American Institute of Architects. All rights reserved.
WARNING: This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law. This document was
produced by AIA software at 11:51:08 on 08/07/2013 under Order No.0216057983_1
which expires on 05/13/2014, and is not for resale.
9
 
User Notes:
(2021290830)
 

 

 

 

 


EXHIBIT “B”
SILVER SLIPPER HOTEL PROJECT COST
WHD Silver Slipper LLC GUARANTEED PRICE

                 
ITEM
 
TOTAL
       
Construction Division:
       
1000
 
General Conditions
  $ 668,500    
1100
 
Insurance
  $ 133,500    
1200
 
Bonding Fees
  $ 105,855    
2000
 
Site Work
  $ 240,250    
3000
 
Concrete
  $ 2,097,504    
4000
 
Masonry
  $ 75,000    
5000
 
Metals
  $ 1,405,585    
6000
 
Woods & Plastics
  $ 425,000    
7000
 
Thermal & Moisture Protection
  $ 1,221,955    
8000
 
Doors & Windows
  $ 595,400    
9000
 
Finishes
  $ 1,718,443    
10000
 
Specialties
  $ 11,889    
11000
 
Equipment
  $ 0    
12000
 
Furnishings
  $ 0    
13000
 
Special Construction
  $ 0    
14000
 
Conveying Systems
  $ 267,000    
15000
 
Mechanical
  $ 1,927,941    
15100
 
Diesel Fire Pump
  $ 125,000    
16000
 
Electrical
  $ 1,150,000        
Overhead & Profit
  $ 707,184        
Sub -Total Construction Division (WD)
  $
12,876,006
  Guaranteed     
Sales Tax on Above (3.5%)
  $ 450,660        
Design: Architecture, Civil, MEP, Structural and Contract Administration
  $ 644,000                        
Total WHD Turnkey Construction
  $ 13,970,667    

 
8/9/2013
Page 1 of 1
 

 

 

 

EXHIBIT “C”
CONTRACT DOCUMENTS
(DRAWINGS AND SPECIFICATIONS LIST)
 
SILVER SLIPPER HOTEL
BAY ST LOUIS, MISSISSIPPI
 
DRAWINGS AND SPECIFICATIONS PREPARED BY:

         
Architecture:
 
Civil Engineering:
 
Structural Engineering:
JCJ Architecture
 
Compton Engineering, Inc.
 
Desimone Consulting Engineers
38 Prospect Street
 
3036 Longfellow Drive
 
800 Brickwell Ave, 6th Floor
Hartford, CT 06103
 
Bay St. Louis, MS 39520
 
Miami, FL 33131
         
MEP Engineers:
 
Interior Design:
   
EXP US Services Inc.
 
CVC Hospitality, Inc
   
2601 Westhall Lane
 
4455 Dardanelle Dr Suite D
   
Maitland, FL 32751
 
Orlando, FL 32808
   

 

          ENTITLED:  
Silver Slipper Hotel
5000 South Beach Blvd.
Bay St Louis, MS 39520
Design Development
         
DRAWINGS:
                 
Drawing #
 
Issue Date
 
Drawing Name
G-001
 
4/10/2013
 
DRAWING INDEX
G-002
 
4/10/2013
 
CODE SUMMARY SHEET
G-003
 
4/10/2013
 
CODE PLANS
C-100
 
5/23/2013
 
EXISTING SITE PLAN
C-200
 
5/23/2013
 
DEMOLITION PLAN
C-300
 
5/23/2013
 
PROPOSED SITE PLAN
C-400
 
5/23/2013
 
SITE DETAILS
C-401
 
5/23/2013
 
UTILITY DETAILS
C-402
 
5/23/2013
 
EROSION CONTROL DETAILS
S001
 
4/10/2013
 
GENERAL NOTES, SYMBOLS AND ABBREVIATIONS
S002
 
4/10/2013
 
INDEX OF DRAWINGS
S101
 
4/10/2013
 
FOUNDATION / LOWER LEVEL PARKING PLAN
S110
 
4/10/2013
 
TYPICAL FOUNDATION SECTIONS AND DETAILS
S301
 
4/10/2013
 
LEVEL 1 FLOOR PLAN
S302
 
4/10/2013
 
LEVEL 2 FLOOR PLAN
S303
 
4/10/2013
 
LEVEL 3 FLOOR PLAN
S304
 
4/10/2013
 
LEVEL 4, 5, AND 6 FLOOR PLAN
S307
 
4/10/2013
 
ROOF LEVEL PLAN


Page 1 of 9

 

 

 

 
EXHIBIT “C”
CONTRACT DOCUMENTS
(DRAWINGS AND SPECIFICATIONS LIST)
 
SILVER SLIPPER HOTEL
BAY ST LOUIS, MISSISSIPPI

         
S308
 
4/10/2013
 
UPPER ROOF LEVEL PLAN
S401
 
4/10/2013
 
TYPICAL CONCRETE DETAILS
S402
 
4/10/2013
 
TYPICAL CONCRETE DETAILS
Drawing #
 
Issue Date
 
Drawing Name
S403
 
4/10/2013
 
TYPICAL CONCRETE DETAILS
S404
 
4/10/2013
 
TYPICAL POST-TENSIONING CONCRETE DETAILS
S405
 
4/10/2013
 
TYPICAL POST-TENSIONING CONCRETE DETAILS
S406
 
4/10/2013
 
TYPICAL POST-TENSIONING CONCRETE DETAILS
S501
 
4/10/2013
 
TYPICAL STEEL DETAILS
S502
 
4/10/2013
 
TYPICAL STEEL DETAILS
S503
 
4/10/2013
 
TYPICAL STEEL DETAILS
S510
 
4/10/2013
 
BRACE FRAME ELEVATIONS AND DETAILS
A-001
 
4/10/2013
 
ARCHITECTURAL NOTES AND SYMBOLS
A-002
 
4/10/2013
 
ACCESSORY MOUNTING LOCATIONS
A-003
 
4/10/2013
 
PARTITION TYPES
A-100
 
4/10/2013
 
LOWER LEVEL PARKING PLAN
A-110
 
4/10/2013
 
FLOOR PLAN - LEVEL 1
A-120
 
4/10/2013
 
FLOOR PLAN - LEVEL 2
A-130
 
4/10/2013
 
FLOOR PLAN - TYP. LEVEL 3, 4 & 5
A-140
 
4/10/2013
 
FLOOR PLAN - LEVEL 6
A-150
 
4/10/2013
 
ROOF PLAN
AC-100
 
4/10/2013
 
REFLECTED CEILING PLAN - LOWER LEVEL PARKING
AC-110
 
4/10/2013
 
REFLECTED CEILING PLAN - LEVEL 1
AC-120
 
4/10/2013
 
REFLECTED CEILING PLAN - LEVEL 2
AC-130
 
4/10/2013
 
REFLECTED CEILING PLAN - TYP. LEVEL 3, 4 & 5
AC-140
 
4/10/2013
 
REFLECTED CEILING PLAN - LEVEL 6
A-201
 
4/10/2013
 
EXTERIOR ELEVATION - WEST
A-202
 
4/10/2013
 
EXTERIOR ELEVATION - SOUTH
A-203
 
4/10/2013
 
EXTERIOR ELEVATION - EAST
A-204
 
4/10/2013
 
EXTERIOR ELEVATION - NORTH
A-310
 
4/10/2013
 
BUILDING SECTIONS
A-311
 
4/10/2013
 
BUILDING SECTIONS
A-312
 
4/10/2013
 
BUILDING SECTIONS
A-313
 
4/10/2013
 
BUILDING SECTIONS
A-320
 
4/10/2013
 
WALL SECTIONS
A-321
 
4/10/2013
 
WALL SECTIONS
A-322
 
4/10/2013
 
WALL SECTIONS
A-410
 
4/10/2013
 
TYP. SUITE PLANS, RCP’S & INTERIOR ELEVATIONS


Page 2 of 9

 

 

 



EXHIBIT “C”
CONTRACT DOCUMENTS
(DRAWINGS AND SPECIFICATIONS LIST)
 
SILVER SLIPPER HOTEL
BAY ST LOUIS, MISSISSIPPI

         
A-411
 
4/10/2013
 
TYP. SUITE PLANS, RCP’S & INTERIOR ELEVATIONS
A-412
 
4/10/2013
 
TYP. SUITE PLANS, RCP’S & INTERIOR ELEVATIONS
A-413
 
4/10/2013
 
TYP. TOILET PLANS, RCP’S & INTERIOR ELEVATIONS
A-420
 
4/10/2013
 
STAIR #1 PLANS AND SECTIONS
A-421
 
4/10/2013
 
STAIR #2 PLANS AND SECTIONS
A-422
 
4/10/2013
 
ELEVATOR PLANS AND SECTIONS
Drawing #
 
Issue Date
 
Drawing Name
A-423
 
4/10/2013
 
STAIR DETAILS
A-424
 
4/10/2013
 
ELEVATOR DETAILS
M-001
 
4/10/2013
 
MECHANICAL LEGEND
M-100
 
4/10/2013
 
LOWER LEVEL PARKING PLAN - MECHANICAL
M-110
 
4/10/2013
 
FLOOR PLAN - LEVEL 1 - MECHANICAL
M-120
 
4/10/2013
 
FLOOR PLAN - LEVEL 2 - MECHANICAL
M-130
 
4/10/2013
 
FLOOR PLAN - TYP. LEVEL 3,4 & 5 - MECHANICAL
M-140
 
4/10/2013
 
FLOOR PLAN - LEVEL 6 - MECHANICAL
M-150
 
4/10/2013
 
ROOF PLAN - MECHANICAL
M-410
 
4/10/2013
 
MECHANICAL TYPICAL ROOM PLANS
M-420
 
4/10/2013
 
MECHANICAL TYPICAL ROOM PLANS
M-500
 
4/10/2013
 
MECHANICAL DETAILS
M-501
 
4/10/2013
 
MECHANICAL DETAILS
M-502
 
4/10/2013
 
MECHANICAL DETAILS
M-600
 
4/10/2013
 
MECHANICAL DUCT RISER DIAGRAMS
M-800
 
4/10/2013
 
MECHANICAL SCHEDULES
M-802
 
4/10/2013
 
MECHANICAL SCHEDULES
P-001
 
4/10/2013
 
PLUMBING LEGEND
P-010
 
4/10/2013
 
PLUMBING UNDERSLAB
P-100
 
4/10/2013
 
LOWER LEVEL PARKING PLAN - PLUMBING
P-110
 
4/10/2013
 
FLOOR PLAN - LEVEL 1 - PLUMBING SANITARY
P-111
 
4/10/2013
 
FLOOR PLAN - LEVEL 1 - PLUMBING DOMESTIC WATER
P-120
 
4/10/2013
 
FLOOR PLAN - LEVEL 2 - PLUMBING SANITARY
P-121
 
4/10/2013
 
FLOOR PLAN - LEVEL 2 - PLUMBING DOMESTIC WATER
P-130
 
4/10/2013
 
FLOOR PLAN - TYP. LEVEL 3,4 & 5 - PLUMBING SANITARY
P-131
 
4/10/2013
 
FLOOR PLAN - TYP. LEVEL 3,4 & 5 - PLUMBING DOMESTIC WATER
P-140
 
4/10/2013
 
FLOOR PLAN - LEVEL 6 - PLUMBING SANITARY
P-141
 
4/10/2013
 
FLOOR PLAN - LEVEL 6 - PLUMBING DOMESTIC WATER
P-150
 
4/10/2013
 
ROOF PLAN - PLUMBING
P-500
 
4/10/2013
 
PLUMBING DETAILS
P-501
 
4/10/2013
 
PLUMBING DETAILS


Page 3 of 9

 

 

 

 
EXHIBIT “C”
CONTRACT DOCUMENTS
(DRAWINGS AND SPECIFICATIONS LIST)
 
SILVER SLIPPER HOTEL
BAY ST LOUIS, MISSISSIPPI

         
P-502
 
4/10/2013
 
PLUMBING DETAILS
P-503
 
4/10/2013
 
PLUMBING DETAILS
P-600
 
4/10/2013
 
PLUMBING RISER DIAGRAMS
P-601
 
4/10/2013
 
PLUMBING RISER DIAGRAMS
P-602
 
4/10/2013
 
PLUMBING RISER DIAGRAMS
P-800
 
4/10/2013
 
PLUMBING SCHEDULES
E-001
 
4/10/2013
 
ELECTRICAL LEGEND
E-002
 
4/10/2013
 
ELECTRICAL LEGEND
E-100
 
4/10/2013
 
LOWER LEVEL PARKING PLAN - ELECTRICAL
Drawing #
 
Issue Date
 
Drawing Name
EP-110
 
4/10/2013
 
FLOOR PLAN - LEVEL 1 - ELECTRICAL POWER
EP-120
 
4/10/2013
 
FLOOR PLAN - LEVEL 2 - ELECTRICAL POWER
EP-130
 
4/10/2013
 
FLOOR PLAN - TYP. LEVEL 3,4 & 5 - ELECTRICAL POWER
EP-140
 
4/10/2013
 
FLOOR PLAN - LEVEL 6 - ELECTRICAL POWER
EL-110
 
4/10/2013
 
FLOOR PLAN - LEVEL 1 - ELECTRICAL LIGHTING
EL-120
 
4/10/2013
 
FLOOR PLAN - LEVEL 2 - ELECTRICAL LIGHTING
EL-130
 
4/10/2013
 
FLOOR PLAN - TYP. LEVEL 3,4 & 5 - ELECTRICAL LIGHTING
EL-140
 
4/10/2013
 
FLOOR PLAN - LEVEL 6 - ELECTRICAL LIGHTING
E-150
 
4/10/2013
 
ROOF PLAN - ELECTRICAL
E-300
 
4/10/2013
 
EXTERIOR ELEVATION - NORTH - ELECTRICAL
E-301
 
4/10/2013
 
EXTERIOR ELEVATION - EAST - ELECTRICAL
E-410
 
4/10/2013
 
ELECTRICAL TYPICAL ROOM PLANS
E-500
 
4/10/2013
 
ELECTRICAL DETAILS
E-501
 
4/10/2013
 
ELECTRICAL DETAILS
E-502
 
4/10/2013
 
ELECTRICAL DETAILS
E-600
 
4/10/2013
 
ELECTRICAL ONE LINE DIAGRAMS
E-700
 
4/10/2013
 
ELECTRICAL SCHEDULES
E-701
 
4/10/2013
 
ELECTRICAL SCHEDULES
E-800
 
4/10/2013
 
ELECTRICAL PANEL SCHEDULES
E-801
 
4/10/2013
 
ELECTRICAL PANEL SCHEDULES
E-802
 
4/10/2013
 
ELECTRICAL PANEL SCHEDULES
ID-3.01
 
4/10/2013
 
KING UNIT - FURNITURE LAYOUT
ID-3.02
 
4/10/2013
 
KING ADA UNIT - FURNITURE LAYOUT
ID-3.03
 
4/10/2013
 
QUEEN UNIT - FURNITURE LAYOUT
ID-3.04
 
4/10/2013
 
QUEEN ADA UNIT - FURNITURE LAYOUT
ID-3.05
 
4/10/2013
 
JUNIOR SUITE - FURNITURE LAYOUT
ID-3.06
 
4/10/2013
 
JUNIOR SUITE ADA - FURNITURE LAYOUT
ID-3.07
 
4/10/2013
 
DELUXE SUITE - FURNITURE LAYOUT


Page 4 of 9

 

 

 

 
EXHIBIT “C”
CONTRACT DOCUMENTS
(DRAWINGS AND SPECIFICATIONS LIST)
 
SILVER SLIPPER HOTEL
BAY ST LOUIS, MISSISSIPPI

         
ID-3.08
 
4/10/2013
 
KING UNIT W-CONNECTING DOOR - FURNITURE LAYOUT
ID-3.09
 
4/10/2013
 
QUEEN UNIT W-CONNECTING DOOR - FURNITURE LAYOUT
ID-4.01
 
4/10/2013
 
LOBBY FURNITURE LAYOUT
ID-4.02
 
4/10/2013
 
MGRS OFFICE - BOH - ELEVATOR LOBBY
ID-4.03
 
4/10/2013
 
1ST - 6TH FLOOR CORRIDOR
ID-6.01
 
4/10/2013
 
KING UNIT - FLOORING LAYOUT
ID-6.02
 
4/10/2013
 
KING ADA UNIT - FLOORING LAYOUT
ID-6.03
 
4/10/2013
 
QUEEN UNIT - FLOORING LAYOUT
ID-6.04
 
4/10/2013
 
QUEEN ADA UNIT - FLOORING LAYOUT
ID-6.05
 
4/10/2013
 
JUNIOR SUITE - FLOORING LAYOUT
ID-6.06
 
4/10/2013
 
JUNIOR SUITE ADA - FLOORING LAYOUT
ID-6.07
 
4/10/2013
 
DELUXE SUITE - FLOORING LAYOUT
Drawing #
 
Issue Date
 
Drawing Name
ID-6.08
 
4/10/2013
 
KING UNIT W-CONNECTING DOOR - FLOORING LAYOUT
ID-6.09
 
4/10/2013
 
QUEEN UNIT W-CONNECTING DOOR - FLOORING LAYOUT
ID-7.01
 
4/10/2013
 
LOBBY FLOORING LAYOUT
ID-7.02
 
4/10/2013
 
MGRS OFFICE - BOH - ELEVATOR LOBBY
ID-7.03
 
4/10/2013
 
1ST FLOOR CORRIDOR
ID-7.04
 
4/10/2013
 
2ND-6TH FLOOR CORRIDOR
ID-9.01
 
4/10/2013
 
KING UNIT - WALL APPLICATIONS
ID-9.02
 
4/10/2013
 
KING ADA UNIT - WALL APPLICATIONS
ID-9.03
 
4/10/2013
 
QUEEN UNIT - WALL APPLICATIONS
ID-9.04
 
4/10/2013
 
QUEEN ADA UNIT - WALL APPLICATIONS
ID-9.05
 
4/10/2013
 
JUNIOR SUITE - WALL APPLICATIONS
ID-9.06
 
4/10/2013
 
JUNIOR SUITE ADA - WALL APPLICATIONS
ID-9.07
 
4/10/2013
 
DELUXE SUITE - WALL APPLICATIONS
ID-9.08
 
4/10/2013
 
KING UNIT W-CONNECTING DOOR - WALL APPLICATIONS
ID-9.09
 
4/10/2013
 
QUEEN UNIT W-CONNECTING DOOR - WALL APPLICATIONS
ID-10.01
 
4/10/2013
 
LOBBY FLOORING LAYOUT
ID-10.02
 
4/10/2013
 
MGRS OFFICE - BOH - ELEVATOR LOBBY
ID-10.03
 
4/10/2013
 
1ST FLOOR CORRIDOR
ID-10.04
 
4/10/2013
 
2ND-6TH FLOOR CORRIDOR
ID-12.01
 
4/10/2013
 
KING UNIT - RCP
ID-12.02
 
4/10/2013
 
KING ADA UNIT - RCP
ID-12.03
 
4/10/2013
 
QUEEN UNIT - RCP
ID-12.04
 
4/10/2013
 
QUEEN ADA UNIT - RCP
ID-12.05
 
4/10/2013
 
JUNIOR SUITE - RCP
ID-12.06
 
4/10/2013
 
JUNIOR SUITE ADA - RCP


Page 5 of 9

 

 

 

 
EXHIBIT “C”
CONTRACT DOCUMENTS
(DRAWINGS AND SPECIFICATIONS LIST)
 
SILVER SLIPPER HOTEL
BAY ST LOUIS, MISSISSIPPI

         
ID-12.07
 
4/10/2013
 
DELUXE SUITE - RCP
ID-12.08
 
4/10/2013
 
KING UNIT W-CONNECTING DOOR - RCP
ID-12.09
 
4/10/2013
 
QUEEN UNIT W-CONNECTING DOOR - RCP
ID-12.10
 
4/10/2013
 
LOBBY - RCP
ID-12.11
 
4/10/2013
 
MGRS OFFICE - BOH - ELEVATOR LOBBY - RCP
ID-12.12
 
4/10/2013
 
1ST FLOOR CORRIDOR - RCP
ID-12.13
 
4/10/2013
 
2ND-6TH FLOOR CORRIDOR - RCP
ID-13.01
 
4/10/2013
 
KING UNIT - ELEVATIONS
ID-13.02
 
4/10/2013
 
KING ADA UNIT - ELEVATIONS
ID-13.03
 
4/10/2013
 
QUEEN UNIT - ELEVATIONS
ID-13.04
 
4/10/2013
 
QUEEN ADA UNIT - ELEVATIONS
ID-13.05
 
4/10/2013
 
TYPICAL KING AND QUEEN BATHROOMS - ELEVATIONS
ID-13.06
 
4/10/2013
 
TYPICAL KIGN AND QUEEN ADA BATHROOMS - ELEVATIONS
ID-13.07
 
4/10/2013
 
JUNIOR SUITE - ELEVATIONS
ID-13.08
 
4/10/2013
 
JUNIOR SUITE - ELEVATIONS
Drawing #
 
Issue Date
 
Drawing Name
ID-13.09
 
4/10/2013
 
DELUXE SUITE - ELEVATIONS
ID-13.10
 
4/10/2013
 
DELUXE SUITE - ELEVATIONS
ID-13.11
 
4/10/2013
 
JUNIOR SUITE ADA BATHROOM - ELEVATIONS
ID-13.12
 
4/10/2013
 
TYPICAL SUITE BATHROOM - ELEVATIONS
ID-13.13
 
4/10/2013
 
KING UNIT W-CONNECTING DOOR - ELEVATIONS
ID-13.14
 
4/10/2013
 
QUEEN UNIT W-CONNECTING DOOR - ELEVATIONS
ID-13.15
 
4/10/2013
 
SOUTH AND NORTH LOBBY WALL - ELEVATIONS
ID-13.16
 
4/10/2013
 
LOBBY - REGISTRATION - HALLWAY ARTWORK - ELEVATIONS
ID-13.17
 
4/10/2013
 
BOH - ELEVATIONS
ID-13.18
 
4/10/2013
 
ELEVATOR LOBBY - ELEVATIONS
ID-13.19
 
4/10/2013
 
1ST-6TH FLOOR CORRIDOR - WEST WALL - ELEVATIONS
ID-13.20
 
4/10/2013
 
1ST-6TH FLOOR CORRIDOR - EAST WALL - ELEVATIONS
ID-14.01
 
4/10/2013
 
WET BAR SECTION CUT AND DETAIL
ID-14.02
 
4/10/2013
 
REGISTRATION SECTION CUT AND DETAIL
ID-14.03
 
4/10/2013
 
BOH - WORK AREA SECTION CUT AND DETAIL
         
SPECIFICATIONS:
     

             
DIVISION 1 - GENERAL REQUIREMENTS
             
Section
 
012000
 
Project Meetings
     
012100
 
Allowances
     
012200
 
Unit Prices


Page 6 of 9

 

 

 

EXHIBIT “C”
CONTRACT DOCUMENTS
(DRAWINGS AND SPECIFICATIONS LIST)
 
SILVER SLIPPER HOTEL
BAY ST LOUIS, MISSISSIPPI

                 
012300
 
Alternates
     
012600
 
Contract Modification Procedures
     
012900
 
Applications for Payment
     
013100
 
Project Management and Coordination
         
Sample “Request For Information” Form
     
013200
 
Construction Progress Documentation
     
013300
 
Submittal Procedures
         
Sample “Transmittal/Submittal Coversheet”
     
014000
 
Quality Control
     
014200
 
Reference Standards
     
015000
 
Temporary Facilities
     
016000
 
Material and Equipment
     
016200
 
Installation Standards
     
016310
 
Product Substitutions
         
Sample “Request For Substitution During Bidding/Negotiation Phase” Form”
         
Sample “Request For Substitution after Bidding/Negotiation Phase” Form”
     
017300
 
Execution
     
017329
 
Cutting and Patching
     
017700
 
Closeout Procedures
     
017823
 
Operation and Maintenance Data
     
017839
 
Project Record Documents
     
017900
 
Demonstration and Training
              DIVISION 2 - SITEWORK              
Section
 
024199
 
Selective Demolition
              DIVISION 3 - CONCRETE              
Section
 
030130
 
Maintenance of Cast-ln-Place Concrete
     
035413
 
Gypsum Cement Underlayment
              DIVISION 4 - MASONRY   (Not Used)         DIVISION 5 - METALS    
             
Section
 
050030
 
Galvanizing and Metal Coatings
     
055000
 
Metal Fabrications
     
055213
 
Pipe and Tube Railings


Page 7 of 9

 

 

 

 
EXHIBIT “C”
CONTRACT DOCUMENTS
(DRAWINGS AND SPECIFICATIONS LIST)
 
SILVER SLIPPER HOTEL
BAY ST LOUIS, MISSISSIPPI

                 
057500
 
Decorative Formed Metal
    DIVISION 6 - WOOD AND PLASTICS              
Section
 
061053
 
Miscellaneous Rough Carpentry
     
061600
 
Sheathing
     
062023
 
Interior Finish Carpentry
    DIVISION 7 - THERMAL AND MOISTURE PROTECTION              
Section
 
071326
 
Self-Adhering Sheet Waterproofing
     
071416
 
Cold Fluid-Applied Waterproofing
     
071819
 
Cementitious Pedestrian Traffic Coatings
     
072100
 
Thermal Insulation
     
072413
 
Polymer Based Exterior Insulation and Finish Systems (EIFS)
     
072415
 
Direct-Applied Exterior Finish System
     
072713
 
Air and Vapor Barriers
     
073113
 
Asphalt Shingles
     
075419
 
Polyvinyl-Chloride (PVC) Roofing
     
076200
 
Sheet Metal Flashing and Trim
     
077100
 
Roof Specialties
     
078413
 
Penetration Firestop Systems
     
078446
 
Fire-Resistive Joint Systems
     
079200
 
Joint Sealants
              DIVISION 8 - DOORS AND WINDOWS     Section  
081113
 
Hollow Metal Doors and Frames
     
081419
 
Molded Composite Wood Doors
     
083113
 
Access Doors and Frames
     
083323
 
Overhead Coiling Doors
     
083484
 
Elevator Smoke Containment System
     
085313
 
Vinyl Windows and Doors
     
088000
 
Glazing
     
088113
 
Decorative Glass Glazing
     
089000
 
Louvers and Vents
              DIVISION 9 - FINISHES     Section   
090000
 
Room Finish Schedule
     
092116
 
Gypsum Board Shaft-Wall
         
Assemblies
     
092216
 
Non-Structural Metal Framing


Page 8 of 9

 

 

 

 
EXHIBIT “C”
CONTRACT DOCUMENTS
(DRAWINGS AND SPECIFICATIONS LIST)
 
SILVER SLIPPER HOTEL
BAY ST LOUIS, MISSISSIPPI

                 
092900
 
Gypsum Board
     
095113
 
Acoustical Panel Ceilings
     
096723
 
Resinous Flooring
     
099123
 
Interior Painting
     
099600
 
High-Performance Coatings
             
DIVISION 10 - SPECIALITIES
             
Section
 
104413
 
Fire Extinguisher Cabinets
     
104416
 
Fire Extinguishers
              DIVISIONS 11-13 (Not Used)              
DIVISION 14 - CONVEYING EQUIPMENT
             
Section
 
142100
 
Electric Traction Elevators

     
DIVISIONS 15 - 20 (Not Used)
     
DIVISION 21 - FIRE PROTECTION (Not Used)
     
DIVISION 22 - PLUMBING (Not Used)
     
DIVISION 23 - HVAC (Not Used)
     
DIVISIONS 24 - 25 (Not Used)
     
DIVISION 26 - ELECTRICAL (Not Used)
     
DIVISIONS 27 - COMMUNICATIONS (Not Used)
     
DIVISION 28 - ELECTRONIC SAFETY AND SECURITY (Not Used)
     
DIVISIONS 29 - 33 (Not Used)


Page 9 of 9

 

 

 

EXHIBIT D - GUARANTY OF PAYMENT AND COMPLETION
 
This GUARANTY OF PAYMENT AND COMPLETION dated as of August 26, 2013 (as amended,
modified, supplemented from time to time, this Guaranty (“Guaranty”) made by
SURE-BET, LLC, an Oregon limited liability company (herein called “Guarantor”)
to SILVER SLIPPER CASINO VENTURE, LLC, a Delaware limited liability company
having an address of 5000 S. Beach Blvd., Bay St. Louis, MS 91101 (the “Owner”):
 
WITNESSETH:
 
WHEREAS, WHD Silver Slipper, LLC., a Nevada limited liability company, has
entered into a Contract Agreement dated of even date herewith (the “Contract”),
providing for the construction of a hotel annexed to the existing Silver Slipper
Casino located in Bay St. Louis, Mississippi (the “Improvements”), as more
particularly described in the Contract and in the plans and specifications
related thereto (the “Plans and Specifications”);
 
WHEREAS, the execution and delivery by Guarantor of this Guaranty is a condition
to Contract;
 
WHEREAS, as a further condition to the Contract, this Guaranty will be secured
by a second position trust deed (the “Oregon Trust Deed”) on a commercial
building located in Newport, Oregon (the “Oregon Property”), which property is
owned by Sure Bet, LLC, an Oregon limited liability company (“Sure Bet”);
 
WHEREAS, Sure Bet is an affiliate of WHD Silver Slipper, LLC., and expects to
derive benefit from the construction of the Improvements by Guarantor
(collectively, the “Project”);
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged by Guarantor, and intending to be legally bound,
Guarantor hereby agrees as follows:
 
ARTICLE I
GUARANTY
 
1.01.    Guaranteed Obligations. Guarantor hereby unconditionally and
irrevocably guarantees to Owner and becomes surety to Owner in an amount not to
exceed $500,000 (the “Guaranty Amount”) for the due, punctual and full payment
and performance of, and covenants with Owner to duly, punctually and fully pay
and perform, the following (collectively, the “Guaranteed Obligations”):
 
(a)      the full and complete construction of the Improvements in a good and
workmanlike manner in accordance with the Plans and Specifications within the
time limits set forth therein and without substantial deviation therefrom unless
approved in writing by Owner, and in compliance with all legal requirements, all
applicable permits, licenses and approvals of governmental authorities and all
applicable covenants and agreements of every kind and nature, on or before
expiration of the construction period set forth in the Contract, free and clear
of all liens and otherwise in compliance with the requirements of the Contract
and the Plans and Specifications.
 

- 1 -

 

 

 
(b)         the payment of all costs and expenses required for or incurred prior
to completion of construction of the Improvements, as and when such payment
shall become due; and
 
(c)         the payment of any and all costs and expenses (including without
limitation attorneys’ fees) incurred by Owner in connection with the enforcement
of Guarantor’s obligation to complete construction of the Improvements pursuant
to and in accordance with the Contract and the Plans and Specifications, as and
when demanded by Owner. This is a guaranty of payment and not of collection, and
the liability of Guarantor shall be absolute and unconditional up to the
Guaranty Amount. Owner shall not be bound to take any action against other
obligors or upon any collateral it may hold before being entitled to payment
from Guarantor of the amount hereby guaranteed.
 
1.02.      Guaranty Unconditional. The Guaranteed Obligations of Guarantor
hereunder are continuing, absolute and unconditional, joint and several,
irrespective of any circumstance whatsoever which might otherwise constitute a
legal or equitable discharge or defense of a guarantor or surety. Without
limiting the generality of the foregoing, the Guaranteed Obligations of
Guarantor hereunder shall remain in full force and effect without regard to, and
shall not be released, discharged or in any way affected by:
 
(a)         any amendment, modification or supplement to the Contract or to the
Plans and Specifications;
 
(b)         any exercise or nonexercise of or delay in exercising any right,
remedy, power or privilege under or in respect of this Guaranty (even if any
such right, remedy, power or privilege shall be lost thereby), or any waiver,
consent, indulgence or other action or inaction in respect thereof;
 
(c)         any bankruptcy, insolvency, arrangement, composition, assignment for
the benefit of creditors or similar proceeding commenced by or against Guarantor
or any other obligor;
 
(d)         any failure to perfect or continue perfection of, or any release or
waiver of, any rights given to Owner in any property as security for the
performance of the Guaranteed Obligations;
 
(e)         any extension of time for payment or performance of any of the
Guaranteed Obligations;
 
(f)          the genuineness, validity or enforceability of the Contract;
 

- 2 -

 

 

 
(g)         any damage or destruction to or condemnation of the Improvements
prior to their initial completion;
 
(h)         any sale or other transfer of the Project or any part thereof or any
foreclosure by Owner on the Oregon Deed of Trust;
 
(i)          the unavailability to Guarantor of the proceeds of any insurance
proceeds or condemnation; or
 
(j)          any other circumstances which might otherwise constitute a legal or
equitable discharge of a guarantor or surety.
 
No set-off, claim, reduction or diminution of any obligation, or any defense of
any kind or nature, including but not limited to, all offers, setoffs, rights,
remedies or defenses which may be afforded Guarantor or which any other obligor
now has or hereafter may have against Owner, shall be available hereunder to
Guarantor against Owner.
 
Without limiting the generality of the foregoing, Guarantor waives any setoff or
offset rights which it might otherwise have by reason of any release of fewer
than all guarantors.
 
1.03.     No Notice or Duty to Exhaust Remedies. Guarantor hereby waives
diligence, presentment, demand, protest and all notices of any kind, and waives
any requirement that Owner exhaust any right or remedy, or proceed first or at
any time, against any other guarantor of, or any security for, any of the
Guaranteed Obligations. This Guaranty constitutes an agreement of suretyship as
well as of guaranty, and Owner may pursue its rights and remedies under this
Guaranty in whatever order, or collectively, and shall be entitled to payment
and performance hereunder notwithstanding any action taken by Owner or inaction
by Owner to enforce any of its rights or remedies against any other guarantor or
any other Person or property whatsoever. The term “Person” as used herein shall
include any individual, company, trust or other legal entity of any kind
whatsoever.
 
1.04.     Indemnity. Guarantor shall fully indemnify and save Owner harmless
from any and all costs, expenses and losses either of them may incur with regard
to the construction of the Improvements, including without limitation any and
all costs, expenses, and losses arising from any default by Guarantor in the
payment or performance of any of the Guaranteed Obligations.
 
1.06.    SUBORDINATION OF SUBROGATION.
 
This provision shall be applicable until such time as all Guaranteed Obligations
have been satisfied.
 
NOTWITHSTANDING ANY PAYMENTS MADE OR OBLIGATIONS PERFORMED BY GUARANTOR BY
REASON OF THIS GUARANTY (INCLUDING BUT NOT LIMITED TO APPLICATION OF FUNDS ON
ACCOUNT OF SUCH PAYMENTS OR OBLIGATIONS), GUARANTOR HEREBY IRREVOCABLY
SUBORDINATES TO THE PRIOR PAYMENT IN FULL OF THE GUARANTEED OBLIGATIONS ANY AND
ALL RIGHTS IT MAY HAVE AT ANY TIME (WHETHER ARISING DIRECTLY OR INDIRECTLY, BY
OPERATION OF LAW, CONTRACT OR OTHERWISE) TO ASSERT ANY CLAIM AGAINST ANY OTHER
PERSON, OR AGAINST ANY DIRECT OR INDIRECT SECURITY, ON ACCOUNT OF PAYMENTS MADE
OR OBLIGATIONS PERFORMED UNDER OR PURSUANT TO THIS GUARANTY, INCLUDING WITHOUT
LIMITATION ANY AND ALL RIGHTS OF SUBROGATION, REIMBURSEMENT, EXONERATION,
CONTRIBUTION OR INDEMNITY.
 

- 3 -

 

 

 
ARTICLE II
REPRESENTATIONS, WARRANTIES AND COVENANTS
 
2.01.     Representations and Warranties. Guarantor hereby represents, warrants
and certifies to Owner that the representations and warranties made by Guarantor
the Contract are true and correct on the date hereof.
 
2.02.     Covenants. Guarantor hereby covenants to Owner that:
 
(a)         Promptly upon becoming aware thereof, Guarantor shall give Owner
notice of (i) the commencement, existence or threat of any material litigation
or proceeding by or before any governmental authority against or affecting such
Guarantor or any of its affiliates which, if adversely decided, would have a
material adverse effect on the business, operations, condition (financial or
otherwise) or prospects of such Guarantor or on its ability to perform its
Guaranteed Obligations hereunder or (ii) any material adverse change in the
business, operations, condition (financial or otherwise) or prospects of such
Guarantor.
 
(b)         Guarantor shall permit such Persons as Owner may designate to
examine such Guarantor’s books and records relating to Guarantor’s financial
condition and take copies and extracts therefrom and to discuss the affairs of
Guarantor with their officers, employees and independent accountants at such
times and as often as Owner may reasonably request. Guarantor hereby authorizes
such officers, employees and independent accountants to discuss with Owner the
affairs of Guarantor.
 
(c)         Guarantor shall not dissolve, merge or consolidate with any other
Person or sell, transfer or otherwise dispose of all or a substantial part of
its assets, and shall continue to engage in its business substantially as
currently conducted and operated.
 
(d)         If required by Owner, Guarantor shall furnish to Owner on an annual
basis all financial statements and tax returns of Guarantor. Financial
statements should be delivered no later than 60 days after the end of a
reporting period. Tax returns should be provided no later than 15 days after
filing (including filing of a request for an extension).
 
All financial statements and reports required under this section, which may
hereafter be delivered, are and will be true and complete in all material
respects as of their respective dates (subject to normal year-end audit
adjustments) and prepared in accordance with generally accepted accounting
principles consistently applied, and fairly represent the financial conditions
of the persons to which they pertain, and no materially adverse change has
occurred in the financial conditions reflected therein since the respective
dates thereof.
 

- 4 -

 

 

 
ARTICLE III
MISCELLANEOUS
 
3.01.      Damages. Guarantor acknowledges and agrees that it may be impossible
to measure accurately the damages to Owner resulting from a breach of
Guarantor’s covenant to discharge or perform its Guaranteed Obligations and that
such a breach will cause irreparable injury to Owner and that Owner may not have
an adequate remedy at law in respect of such breach, and as a consequence,
agrees that such covenant shall be specifically enforceable against Guarantor.
Guarantor hereby waives and agrees not to assert in any action for specific
performance of such covenant, any defense that specific performance is not an
available remedy. This Section 3.01 shall not prejudice Owner’s rights to assert
any and all claims for damages incurred as a result of the failure of Guarantor
to discharge or perform the Guaranteed Obligations, and Owner may, before,
during, or after any foreclosure, hold Guarantor liable for all losses and
damages sustained and expenses incurred by reason of such failure.
 
3.02.      Further Assurances. From time to time upon the request of Owner,
Guarantor shall promptly and duly execute, acknowledge and deliver any and all
such further instruments and documents as Owner may deem necessary or desirable
to confirm this Guaranty, to carry out the purpose and intent hereof or to
enable Owner to enforce any of its rights hereunder.
 
3.03.      Amendments. Waivers, Etc. This Guaranty cannot be amended, modified,
waived, changed, discharged or terminated except by an instrument in writing
signed by Owner and Guarantor.
 
3.04.      No Implied Waiver; Cumulative Remedies. No course of dealing and no
delay or failure of Owner in exercising any right, power or privilege under this
Guaranty or the Contract shall affect any other or future exercise thereof or
exercise of any other right, power or privilege; nor shall any single or partial
exercise of any such right, power or privilege or any abandonment or
discontinuance of steps to enforce such a right, power or privilege preclude any
further exercise thereof or of any right, power or privilege. The rights and
remedies of Owner under this Guaranty are cumulative and not exclusive of any
rights or remedies which Owner would otherwise have under the Contract, at law
or in equity.
 
3.05.      Enforceability. Guarantor hereby acknowledges that: (a) the
obligations undertaken by Guarantor in this Guaranty are complex in nature, and
(b) numerous possible defenses to the enforceability of these obligations may
presently exist and/or may arise hereafter, and (c) as part of Owner’s
consideration for entering into this transaction, Owner has specifically
bargained for the waiver and relinquishment by Guarantor of all such defenses,
and (d) Guarantor has had the opportunity to seek and receive legal advice from
skilled legal counsel in the area of financial transactions of the type
contemplated herein. Given all of the above, Guarantor does hereby represent and
confirm to Owner that Guarantor is fully informed regarding, and that Guarantor
does thoroughly understand: (i) the nature of all such possible defenses, and
(ii) the circumstances under which such defenses may arise, and (iii) the
benefits which such defenses might confer upon Guarantor, and (iv) the legal
consequences to Guarantor of waiving such defenses. Guarantor acknowledges that
Guarantor makes this Guaranty with the intent that this Guaranty and all of the
informed waivers herein shall each and all be fully enforceable by Owner, and
that Owner is induced to enter into this transaction in material reliance upon
the presumed full enforceability thereof.
 

- 5 -

 

 

 
3.06.     Notices. All notices, demands, or other communications under this
Guaranty shall be in writing and shall be delivered to the appropriate party at
the address set forth on the signature page of this Guaranty (subject to change
from time to time by written notice to Owner and all other parties to this
Guaranty). All communications shall be deemed served upon delivery of same, or
if mailed, upon the first to occur of receipt or the expiration of three (3)
days after the deposit in the United States Postal Service mail, postage prepaid
and addressed to the address of Guarantor or Owner at the address specified
herein; provided, however, that non-receipt of any communication as the result
of any change of address of which the sending party was not notified or as the
result of a refusal to accept delivery shall be deemed receipt of such
communication. Owner’s address is the address set forth in the first paragraph
on page 1 of this Guaranty. Guarantor’s address shall be set forth below its
signature hereto.
 
3.07.     Default Remedies. Each of the following shall constitute an event of
default hereunder (“Event of Default”):
 
(a)         The failure of Guarantor to duly and promptly pay and perform any of
the Guaranteed Obligations guarantied hereunder.
 
(b)         If any representation or warranty made by Guarantor hereunder, or in
any financial statement, certificate or other document delivered by Guarantor to
Owner to induce such party to accept this Guaranty, shall be false or inaccurate
in any material respect.
 
(c)         The breach or failure by Guarantor to perform any other covenant or
agreement contained herein or the repudiation by Guarantor of its Guaranteed
Obligations under this Guaranty.
 
(d)         An event of default under any of the other Loan Documents not cured
as provided therein.
 
Should an Event of Default occur, Owner may enforce this Guaranty in any court
of competent jurisdiction, and shall have all remedies available at law or
equity including, without limitation, the right to recover any damages incurred
by Owner by reason of Guarantor’s failure or refusal to perform Guarantor’s
Guaranteed Obligations hereunder. An Event of Default under this Guaranty shall,
at the continuing option of Owner, be an Event of Default under the Contract and
the Oregon Deed of Trust.
 
3.08.     Expenses. Guarantor agrees to pay or cause to be paid and to save
Owner harmless against liability for the payment of all reasonable out-of-pocket
expenses, including fees and expenses of counsel for Owner, incurred by Owner
from time to time arising in connection with Owner’s enforcement or preservation
of rights under this Guaranty, including but not limited to such expenses as may
be incurred by Owner in connection with any default by Guarantor of any of its
Guaranteed Obligations hereunder.
 

- 6 -

 

 

 
3.09.      Termination; Survival. Provided that all of the Guaranteed
Obligations have been satisfied and the Project has been completed pursuant to
the terms of the Contract and the Plans and Specifications, then this Guaranty
shall terminate and shall be of no further force or effect, and Owner shall
release the Oregon Deed of Trust within ten (10) days of notice of such
completion. Notwithstanding the foregoing, the indemnities contained herein,
including the indemnity set forth in Section 1.04 hereof, shall survive such
termination. All obligations of Guarantor to indemnify Owner shall survive the
payment and performance in full of the Guaranteed Obligations.
 
3.10.     Jurisdiction; Venue; Jury Trial. Guarantor irrevocably (a) agrees that
Owner may bring suit, action or other legal proceedings arising out of this
Guaranty in the courts of the State of Mississippi or any court of the United
States for the State of Mississippi; (b) consents to the jurisdiction of each
such court in any such suit, action or proceeding; (c) waives any objection
which Guarantor may have to the laying of the venue of any such suit, action or
proceeding in any of such courts; and (d) waives any right Guarantor may have to
a jury trial in connection with any such suit, action or proceeding.
 
3.11.     Severability. If any term or provision of this Guaranty or the
application thereof to any Person or circumstance shall to any extent be invalid
or unenforceable, the remainder of this Guaranty, or the application of such
term or provision to Persons or circumstances other than those as to which it is
invalid or unenforceable, shall not be affected thereby, and each term and
provision of this Guaranty shall be valid and enforceable to the fullest extent
permitted by law.
 
3.12.     Counterparts. This Guaranty may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument.
 
3.13.     Governing Law. This Guaranty shall be governed by, and construed in
accordance with, the laws of the State of Mississippi.
 
3.14.     Successors and Assigns. Guarantor shall not assign its obligations
hereunder without the prior written consent of Owner. This Guaranty shall bind
Guarantor and its successors and assigns and shall inure to the benefit of Owner
and its successors and assigns.
 
3.15.     Refinance of First Lien on Oregon Property. Owner agrees to permit the
refinancing of the existing first lien on the Oregon Property provided that the
refinance results in a decrease in the interest rate and is for no more than the
sum of $300,000.00.
 
IN WITNESS WHEREOF, Guarantor has duly executed and delivered this Guaranty as
of the date first above written.
 

- 7 -

 

 

 



         
GUARANTOR:
         
SURE BET, LLC,
   
an Oregon limited liability company
         
By:
/s/ Robert P. Wright    
Name: Robert P. Wright
   
Title:   Sole Member
          Guarantor’s Address:     Wright Hotel Development, Inc.     11250 N.E.
Holman Street     Portland, Oregon 97220  

 
STATE OF OREGON
 
COUNTY OF MULTNOMAH
 
Personally appeared before me, the undersigned authority in and for the said
county and state, on this 26 day of August, 2013, within my jurisdiction, the
within named Robert P. Wright, who proved to me on the basis of satisfactory
evidence to be the person whose name is subscribed in the above and foregoing
instrument and acknowledged that he executed the same in his representative
capacity, and that by his signature on the instrument, and as the act and deed
of the person or entity upon behalf of which he acted, executed the above and
foregoing instrument, after first having been duly authorized so to do.


     
 
/s/ Loren L. Wright     NOTARY PUBLIC  

 
My Commission Expires:
 

 March 2, 2014    [AFFIX NOTARIAL SEAL]  

 
(SEAL) [t77304002_v1.jpg]
 

- 8 -

 

 


                   
(graphic) [t77304004_v1.jpg]
(graphic) [t77304004_v1.jpg]    
BL
NO PART OF ANY STEVENS-NESS FORM MAY BE REPRODUCED IN ANY FORM OR BY ANY
ELECTRONIC OR MECHANICAL MEANS.
(logo) [t77304003_v1.jpg]                    
TRUST DEED
                           
Sure-Bet, LLC
           
11250 NE Holman
           
Portland, OR 97220
           
Grantor’s Name and Address
           
Western Title & Escrow
           
360 SW Bond Street, Suite 100
   
SPACE RESERVED
   
Bend, OR 97702
   
FOR
   
Trustee’s Name and Address
   
RECORDER’S USE
   
Silver Slipper Casino Venture, LLC.
                                       
Beneficiary’s Name and Address
           
After recording, return to (Name and Address):
                                                                               
 
            THIS TRUST DEED, made on
                                                   
                                         ,
2013                                                                                                ,
between
   
Sure-Bet, LLC, an Oregon limited liability
company                                                                                                                                                                                                
   
                                                                                                                                                                                                                                                                    ,
as Grantor,
   
Western Title &
Escrow                                                                                                                                                                                                                  ,
as Trustee, and
   
                                                                                                                                                                                                                                                                                         
   
Silver Slipper Casino Venture, LLC., a Delaware limited liability
company                                                                                                                              ,
as Beneficiary,
   
            WITNESSETH: That Grantor irrevocably grants, bargains, sells and
conveys to trustee, in trust, with power of sale, the property in
     Lincoln                                   County, Oregon, described as
follows (legal description of property):
         
The Gearshed Building
338 S.W. Bay Blvd.
Newport, OR
                     
Lots 3 & 4, Block 5
Newport, in Lincoln County, Oregon
                     
together with all and singular the tenements, hereditaments and appurtenances
and all other rights thereunto belonging or in any way now or hereafter
appertaining, and the rents, issues and profits thereof, and all fixtures now or
hereafter attached to or used in connection with the property.
   
            FOR THE PURPOSE OF SECURING PERFORMANCE of each agreement of grantor
herein contained and payment of the sum of Five Hundred Thousand Dollars
($500,000.00) to secure the guarantee of Sure-Bet, LLC of WHD Silver Slipper,
LLC., a Nevada limited liability company’s performance of a construction
contract w/beneficiary Dollars, with interest thereon according to the terms of
a promissory note of even date herewith, payable to beneficiary or order
and made by grantor, the final payment of principal and interest, if not sooner
paid, to be due and payable on           default of
contract                                  .
   
            The date of maturity of the debt secured by this instrument is the
date, stated above, on which the final installment of the note becomes due and
payable. Should the grantor either agree to, attempt to, or actually sell,
convey, or assign all (or any part) of the property, or all (or any part) of
grantor’s interest in it without first obtaining the written consent or approval
of the beneficiary, then, at the beneficiary’s option*, all obligations secured
by this instrument, irrespective of the maturity dates expressed therein, or
herein, shall become immediately due and payable. The execution by grantor of an
earnest money agreement** does not constitute a sale, conveyance or assignment.
   
            To protect the security of this trust deed, grantor agrees:
   
            1. To protect, preserve and maintain the property in good condition
and repair, not to remove or demolish any building or improvement thereon; and
not to commit or permit any waste of the property.
   
            2. To complete or restore promptly and in good and habitable
condition any building or improvement which may be constructed, damaged or
destroyed thereon, and pay when due all costs incurred therefor.
   
            3. To comply with all laws, ordinances, regulations, covenants,
conditions and restrictions affecting the property; if the beneficiary so
requests, to join in executing such financing statements pursuant to the Uniform
Commercial Code as the beneficiary may require, and to pay for filing the same
in the proper public office or offices, as well as the cost of all lien searches
made by filing officers or searching agencies as may be deemed desirable by the
beneficiary.
   
            4. To provide and continuously maintain insurance on the buildings
now or hereafter erected on the property against loss or damage by fire and
other hazards, as the beneficiary may from time to time require, in an amount
not less than $_______________________________, written by one or more companies
acceptable to the beneficiary, with loss payable to the latter. All policies of
insurance shall be delivered to the beneficiary as soon as issued. If the
grantor shall fail for any reason to procure any such insurance and to deliver
the policies to the beneficiary at least fifteen days prior to the expiration of
any policy of insurance now or hereafter placed on the buildings, the
beneficiary may procure the same at grantor’s expense. The amount collected
under any fire or other insurance policy may be applied by beneficiary upon any
indebtedness secured hereby and in such order as beneficiary may determine, or
at option of beneficiary the entire amount so collected, or any part thereof,
may be released to grantor. Such application or release shall not cure or waive
any default or notice of default hereunder or invalidate any act done pursuant
to such notice.
   
            5. To keep the property free from construction liens and to pay all
taxes, assessments and other charges that may be levied or assessed upon or
against the property before any part or such taxes, assessments and other
charges becomes past due or delinquent and promptly deliver receipts therefor to
beneficiary. Should the grantor fail to make payment of any taxes, assessments,
insurance premiums, liens or other charges payable by grantor, either by direct
payment or by providing beneficiary with funds with which to make such payment,
beneficiary may, at its option, make payment thereof, and the amount so paid,
with interest at the rate set forth in the note secured hereby, together with
the obligations described in paragraphs 6 and 7 of this trust deed, shall be
added to and become a part of the debt secured by this trust deed, without
waiver of any rights arising from breach of any of the covenants hereof. For
such payments, with interest as aforesaid, the property hereinbefore described,
as well as the grantor, shall be bound to the same extent that they are bound
for the payment of the obligation herein described. All such payments shall be
immediately due and payable without notice, and the nonpayment thereof shall, at
the option of the beneficiary, render all sums secured by this trust deed
immediately due and payable and shall constitute a breach of this trust deed.
   
            6. To pay all costs, fees and expenses of this trust, including the
cost of title search, as well as the other costs and expenses of the trustee
incurred in connection with or in enforcing this obligation, and trustee and
attorney fees actually incurred.
   
            7. To appear in and defend any action or proceeding purporting to
affect the security rights or powers of beneficiary or trustee; and in any suit,
action or proceeding in which the beneficiary or trustee may appear, including
any suit for the foreclosure of this deed or any suit or action related to this
instrument, including but not limited to its validity and/or enforceability, to
pay all costs and expenses, including evidence of title and the beneficiary’s or
trustee’s attorney fees. The amount of attorney fees mentioned in this paragraph
in all cases shall be fixed by the trial court, and in the event of an appeal
from any Judgment or decree of the trial court, grantor further agrees to pay
such sum as the appellate court shall adjudge reasonable as the beneficiary’s or
trustee’s attorney fees on such appeal.
   
            It is mutually agreed that:
   
            8. In the event that any portion or all of the property shall be
taken under the right of eminent domain of condemnation, beneficiary shall have
the right, if it so elects, to require that all or any portion of the monies
payable as compensation for such taking which are in excess of the amount
required to pay all reasonable costs, expenses and attorney fees necessarily
paid or incurred by grantor in such proceedings, shall be paid to beneficiary
and applied by it first upon any reasonable costs and expenses and attorney
fees, both in the trial and appellate courts, necessarily paid or incurred by
beneficiary in such proceedings, and the balance applied upon the indebtedness
secured hereby. Grantor agrees, at its own expense, to take such actions and
execute such instruments as shall be necessary in obtaining such compensation
promptly upon beneficiary’s request.
   
(CONTINUED)
   

NOTE: The Trust Deed Act provides that the trustee hereunder must be either an
attorney who is an active member of the Oregon State Bar, a bank, trust company
or savings and loan association authorized to do business under the laws of
Oregon or the United States, a title insurance company authorized to Insure
title to real property of this state, its subsidiaries, affiliations, agents or
branches, the United States or any agency thereof, or an escrow agent licensed
under ORS 666.505 to 89II.695.

*WARNING: 12 USC 1701J-3 regulates and may prohibit exercise of this option.

**The publisher suggests that such an agreement address the issue of obtaining
beneficiary’s consent in complete detail.


                 

 

 

 

 

 



          (logo) [t77304003_v1.jpg]    
9. At any time, and from time to time upon written request of beneficiary,
payment of its fees and presentation of this deed and the note for endorsement
(in case of full reconveyances, for cancellation), without affecting the
liability of any person for the payment of the indebtedness, trustee may (a)
consent to the making of any map or plot of the property; (b) join in granting
any easement or creating any restriction thereon; (c) join in any subordination
or other agreement affecting this deed or the lien or charge thereof; or (d)
reconvey, without warranty, all or any part of the property. The grantee in any
reconveyance may be described as the “person or persons legally entitled
thereto,” and the recitals therein of any matters or facts shall be conclusive
proof of the truthfulness thereof. Trustee fees for any of the services
mentioned in this paragraph shall be not less than $5.
   
10. Upon any default by grantor hereunder, beneficiary may, at any time without
notice, either in person, by agent, or by a receiver to be appointed by a court,
and without regard to the adequacy of any security for the indebtedness hereby
secured, enter upon and take possession of the property or any part thereof, in
its own name sue or otherwise collect the rents, issues and profits, including
those past due and unpaid, and apply the same, less costs and expenses of
operation and collection, including reasonable attorney fees, upon any
indebtedness secured hereby, and in such order as beneficiary may determine.
   
11. The entering upon and taking possession of the property, the collection of
such rents, issues and profits, or the proceeds of fire and other insurance
policies or compensation or awards for any taking or damage of the property, and
the application or release thereof as aforesaid, shall not cure or waive any
default or notice of default hereunder, or invalidate any act done pursuant to
such notice.
   
12. Upon default by grantor in payment of any indebtedness secured hereby or in
grantor’s performance of any agreement hereunder, time being of the essence with
respect to such payment and/or performance, the beneficiary may declare all sums
secured hereby immediately due and payable. In such event, the beneficiary may
elect to proceed to foreclose this trust deed in equity as a mortgage or direct
the trustee to foreclose this trust deed by advertisement and sale, or may
direct the trustee to pursue any other right or remedy, either at law or in
equity, which the beneficiary may have. In the event the beneficiary elects to
foreclose by advertisement and sale, the beneficiary or the trustee shall
execute and cause to be recorded a written notice of default and election to
sell the property to satisfy the obligation secured hereby whereupon the trustee
shall fix the time and place of sale, give notice thereof as then required by
law and proceed to foreclose this trust deed in the manner provided in ORS
86.735 to 86.795.
   
13. After the trustee has commenced foreclosure by advertisement and sale, and
at any time prior to 5 days before the date the trustee conducts the sale, the
grantor or any other person so privileged by ORS 86.753 may cure the default or
defaults. If the default consists of a failure to pay, when due, sums secured by
the trust deed, the default may be cured by paying the entire amount due at the
time of the cure other than such portion as would not then be due had no default
occurred. Any other default that is capable of being cured may be cured by
tendering the performance required under the obligation or trust deed. In any
case, in addition to curing the default or defaults, the person effecting the
cure shall pay to the beneficiary all costs and expenses actually incurred in
enforcing the obligation of the trust deed, together with trustee and attorney
fees not exceeding the amounts provided by law.
   
14. Otherwise, the sale shall be held on the date end at the time and place
designated in the notice of sale or the time to which the sale may be postponed
as provided by law. The trustee may sell the property either in one parcel or in
separate parcels and shall sell the parcel or parcels at auction to the highest
bidder for cash, payable at the time of sale. Trustee shall deliver to the
purchaser its deed in form as required by law conveying the property so sold,
but without any covenant or warranty, express or implied. The recitals in the
deed of any matters of fact shall be conclusive proof of the truthfulness
thereof. Any person, excluding the trustee, but including the grantor and
beneficiary, may purchase at the sale.
   
15. When trustee sells pursuant to the powers provided herein, trustee shall
apply the proceeds of sale to payment of; (1) the expenses of sale, including
the compensation of the trustee and a reasonable charge by trustee’s attorney;
(2) to the obligation secured by the trust deed; (3) to all persons having
recorded liens subsequent to the interest of the trustee in the trust deed as
their interests may appear in the order of their priority; and (4) the surplus,
if any, to the grantor, or to any successor in interest entitled to such
surplus.
   
16. Beneficiary may, from time to time, appoint a successor or successors to any
trustee named herein or to any successor trustee appointed hereunder. Upon such
appointment, and without conveyance to the successor trustee, the latter shall
be vested with all title, powers and duties conferred upon any trustee herein
named or appointed hereunder. Each such appointment and substitution shall be
made by written instrument executed by beneficiary, which, when recorded in the
mortgage records of the county or counties in which the property is situated,
shall be conclusive proof of proper appointment of the successor trustee.
   
17. Trustee accepts this trust when this deed, duly executed and acknowledged,
is made a public record as provided by law. Trustee is not obligated to notify
any party hereto of pending sale under any other deed of trust or of any action
or proceeding in which grantor, beneficiary or trustee shall be a party unless
such action or proceeding is brought by trustee.
   
The grantor covenants to and agrees with the beneficiary and the beneficiary’s
successors in interest that the grantor is lawfully seized in fee simple of the
real property and has a valid, unencumbered title thereto, except as may be set
forth in any addendum or exhibit attached hereto, and that the grantor will
warrant and forever defend the same against all persons whomsoever.
   
WARNING: Unless grantor provides beneficiary with evidence of insurance coverage
as required by the contract or loan agreement between them, beneficiary may
purchase insurance at grantor’s expense to protect beneficiary’s interest. This
insurance may, but need not, also protect grantor’s interest. If the collateral
becomes damaged, the coverage purchased by beneficiary may not pay any claim
made by or against grantor. Grantor may later cancel the coverage by providing
evidence that grantor has obtained property coverage elsewhere. Grantor is
responsible for the cost of any insurance coverage purchased by beneficiary,
which cost may be added to grantor’s contract or loan balance. If it is so
added, the interest rate on the underlying contract or loan will apply to it.
The effective date of coverage may be the date grantor’s prior coverage lapsed
or the date grantor failed to provide proof of coverage. The coverage
beneficiary purchases may be considerably more expensive than insurance grantor
might otherwise obtain alone and may not satisfy any need for property damage
coverage or any mandatory liability insurance requirements imposed by applicable
law.
   
The grantor warrants that the proceeds of the loan represented by the above
described note and this trust deed are (choose one):*
   
(a) primarily for grantor’s personal, family or household purposes (see
Important Notice below).
   
(b) for an organization, or (even if grantor is a natural person) are for
business or commercial purposes.
   
This deed applies to, inures to the benefit of, and binds all parties hereto,
their heirs, legatees, devisees, administrators, executors, personal
representatives, successors and assigns. The term beneficiary shall mean the
holder and owner, including pledgee, of the contract secured hereby, whether or
not named as a beneficiary herein.
   
In construing this instrument, where the context so requires, the singular
includes the plural, and all grammatical changes shall be made so that this
instrument shall apply equally to businesses, other entities and to individuals.
   
IN WITNESS WHEREOF, grantor has executed this instrument the date stated above;
any signature on behalf of a business or other entity is made with the authority
of that entity.
 

         

           
*IMPORTANT NOTICE: Delete, by lining out, whichever warranty (a) or (b) is
inapplicable. If warranty (a) is applicable and the beneficiary is a creditor as
such word is defined in the Truth-in-Lending Act and Regulation Z, the
beneficiary MUST comply with the Act and Regulation by making required
disclosures. If compliance with the Act is not required, disregard this notice.
 
Sure-Bet, LLC, an Oregon limited liability company
     
 
                 
By: /s/ Robert P. Wright
     
       Robert P. Wright, Manager
 

             
STATE OF OREGON, County of  Multnomah ) ss.
     
This instrument was acknowledged before me on Aug 26, 2013
     
by
Robert P. Wright
     
This instrument was acknowledged before me on Aug 26, 2013
     
by
Robert P. Wright
     
as
President
     
of
Wright Hotel Development
 

  [t77304002_v1.jpg]  
/s/ Loren L. Wright
     
Notary Public for Oregon
     
My commission expires March 2, 2014
                 

       
REQUEST FOR FULL RECONVEYANCE (To be used only when obligations have been paid.)
         
TO: ________________________________________, Trustee
   
The undersigned is the legal owner and holder of all indebtedness secured by the
foregoing trust deed. All sums secured by the trust deed have been fully paid
and satisfied. You hereby are directed, on payment to you of any sums owing to
you under the terms of the trust deed or pursuant to statute, to cancel all
evidences of indebtedness secured by the trust deed (which are delivered to you
herewith together with the trust deed) and to reconvey, without warranty, to the
parties designated by the terms of the trust deed, the estate now held by you
under the same. Mail the reconveyance and documents to
             

             
DATED
  .       
Do not lose or destroy this Trust Deed OR THE NOTE which it secures. Both should
be delivered to the trustee for cancellation before reconveyance is made.
         
Beneficiary
                   

 

 